 

Exhibit 10.1

 



FIRST AMENDMENT TO THE

RECEIVABLES FINANCING AGREEMENT

 

This FIRST AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT (this “Amendment”),
dated as of February 21, 2019, is entered into by and among the following
parties:

 

(i)BrightView Funding LLC, as Borrower (the “Borrower”);

 

(ii)BRIGHTVIEW LANDSCAPES, LLC, as initial Servicer (the “Servicer”); and

 

(iii)PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Lender, LC Bank, LC Participant
and Administrative Agent (in such capacity, the “Administrative Agent”).

 

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Financing Agreement described below.

 

BACKGROUND

 

A.       The parties hereto and PNC Capital Markets LLC (the “Structuring
Agent”) have entered into a Receivables Financing Agreement, dated as of April
28, 2017 (as amended, restated, supplemented or otherwise modified through the
date hereof, the “Receivables Financing Agreement”).

 

B.       Concurrently herewith, the Borrower, PNC and the Structuring Agent are
entering into an Amended and Restated Fee Letter, dated as of the date hereof
(the “Fee Letter”).

 

C.       Concurrently herewith, the Borrower, PNC and the Servicer are entering
into a First Amendment to the Deposit Account Control Agreement, dated as of the
date hereof (the “DACA Amendment”).

 

D.       Concurrently herewith, PNC is entering into a Termination of Deposit
Account Control Agreement notice to be delivered to Bank of America, N.A., as
account bank, dated as of the date hereof (the “DACA Termination”).

 

E.       The parties hereto desire to amend the Receivables Financing Agreement
as set forth herein.

 

NOW, THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:

 

SECTION 1.      Amendment to the Receivables Financing Agreement. The
Receivables Financing Agreement is hereby amended to incorporate the changes
shown on the marked pages of the Receivables Financing Agreement attached hereto
as Exhibit A.

 



 

 

 

SECTION 2.      Representations and Warranties of the Borrower and Servicer. The
Borrower and the Servicer hereby represent and warrant to each of the parties
hereto as of the date hereof as follows:

 

(a)               Representations and Warranties. The representations and
warranties made by it in the Receivables Financing Agreement and each of the
other Transaction Documents to which it is a party are true and correct as of
the date hereof.

 

(b)               Enforceability. The execution and delivery by it of this
Amendment, and the performance of its obligations under this Amendment, the
Receivables Financing Agreement (as amended hereby) and the other Transaction
Documents to which it is a party are within its organizational powers and have
been duly authorized by all necessary action on its part, and this Amendment,
the Receivables Financing Agreement (as amended hereby) and the other
Transaction Documents to which it is a party are (assuming due authorization and
execution by the other parties thereto) its valid and legally binding
obligations, enforceable in accordance with its terms.

 

(c)               No Event of Default. No Event of Default or Unmatured Event of
Default has occurred and is continuing, or would occur as a result of this
Amendment or the transactions contemplated hereby.

 

(d)               Credit Agreement. The Credit Agreement has not been amended,
restated, supplemented or otherwise modified since the effectiveness of that
certain Amendment No. 5 to Credit Agreement, dated as of August 15, 2018.

 

SECTION 3.      Effect of Amendment; Ratification. All provisions of the
Receivables Financing Agreement and the other Transaction Documents, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the
Receivables Financing Agreement (or in any other Transaction Document) to “this
Receivables Financing Agreement”, “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Receivables Financing Agreement shall be
deemed to be references to the Receivables Financing Agreement as amended by
this Amendment. This Amendment shall not be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of the Receivables
Financing Agreement other than as set forth herein. The Receivables Financing
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects.

 

SECTION 4.      Effectiveness. This Amendment shall become effective as of the
date hereof, subject to the satisfaction of each of the following conditions
precedent:

 

(a)               receipt by the Administrative Agent of counterparts of this
Amendment (whether by facsimile or otherwise) executed by each of the parties
hereto;

 

(b)               receipt by the Administrative Agent of counterparts of the
Fee Letter (whether by facsimile or otherwise) executed by each of the parties
thereto;

 

(c)               receipt by the Administrative Agent of counterparts of the
DACA Amendment (whether by facsimile or otherwise) executed by each of the
parties thereto;

 



2

 

 

(d)               receipt by the Administrative Agent of a counterpart of the
DACA Termination (whether by facsimile or otherwise) executed by the party
thereto;

 

(e)               receipt by the Administrative Agent of a standard corporate
enforceability opinion addressed to the Administrative Agent, the Lender, the LC
Bank and the LC Participant covering such matters as the Administrative Agent
may reasonably request in form and substance satisfactory to the Administrative
Agent;

 

(f)                receipt by the Administrative Agent of resolutions and
secretary’s certificates of the Borrower and the Servicer in connection with
this Amendment and the transactions contemplated hereby;

 

(g)               evidence received by the Administrative Agent that (i) the
“Upfront Fee” under and as defined in the Fee Letter and (ii) each other fee or
other amount owing by the Borrower on the date hereof under any Transaction
Document or in connection with this Amendment or the transactions contemplated
hereby, in each case, have been paid in fully in accordance with the terms of
the Fee Letter or such other document to which such fee or amount is payable;
provided that (x) the Borrower shall not be required to pay any fees, costs,
expenses or disbursements of internal counsel to the Administrative Agent or any
other Credit Party in connection with the execution of this Amendment or the
transactions contemplated hereby and (y) the fees, costs, expenses and
disbursements of external counsel to the Administrative Agent and any other
Credit Party in connection with the execution of this Amendment and the
transactions contemplated hereby (excluding any amendment, restatement,
supplement, consent or waiver, if any, of this Amendment or any other
Transaction Document from time to time occurring after the date hereof) shall
not exceed $50,000; and

 

(h)               receipt by the Administrative Agent of such other documents
and instruments as the Administrative Agent may reasonably request prior to the
date hereof.

 

SECTION 5.      Severability. Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 6.      Transaction Document. This Amendment shall be a Transaction
Document for purposes of the Receivables Financing Agreement.

 

SECTION 7.      Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

 



3

 

 

SECTION 8.      GOVERNING LAW AND JURISDICTION.

 

(a)               THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF).

 

(b)               EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH
RESPECT TO THE BORROWER AND THE SERVICER, THE EXCLUSIVE JURISDICTION, AND (II)
WITH RESPECT TO EACH OF THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE
JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN
NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AMENDMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING (I) IF BROUGHT BY THE BORROWER,
THE SERVICER OR ANY AFFILIATE THEREOF, SHALL BE HEARD AND DETERMINED, AND (II)
IF BROUGHT BY ANY OTHER PARTY TO THIS AMENDMENT, MAY BE HEARD AND DETERMINED, IN
EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. NOTHING IN THIS SECTION 8 SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING
AGAINST THE BORROWER OR THE SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE
COURTS OF OTHER JURISDICTIONS. EACH OF THE BORROWER AND THE SERVICER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE
PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

SECTION 9.      Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Financing Agreement or any provision hereof
or thereof.

 

SECTION 10.  Reaffirmation of Performance Guaranty. After giving effect to this
Amendment and each of the other transactions contemplated hereby, all of the
provisions of the Performance Guaranty shall remain in full force and effect and
Performance Guarantor hereby ratifies and affirms the Performance Guaranty and
acknowledges that the Performance Guaranty has continued and shall continue in
full force and effect in accordance with its terms.

 

[Signature pages follow]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

  



  BrightView Funding LLC,     as Borrower             By: /s/ Katriona Knaus    
Name: Katriona Knaus     Title: Treasurer                                    
BRIGHTVIEW LANDSCAPES, LLC,   as initial Servicer             By: /s/ Katriona
Knaus     Name: Katriona Knaus     Title: Treasurer          



 

  S-1

BrightView/PNC: First Amendment to

Receivables Financing Agreement

 

 



  PNC BANK, NATIONAL ASSOCIATION,   as Administrative Agent             By: /s/
Christopher Blaney     Name: Christopher Blaney     Title: Senior Vice President
                    PNC BANK, NATIONAL ASSOCIATION,      as Lender            
By: /s/ Christopher Blaney     Name: Christopher Blaney     Title: Senior Vice
President                     PNC BANK, NATIONAL ASSOCIATION,      as LC Bank
and LC Participant                     By: /s/ Christopher Blaney     Name:
Christopher Blaney     Title: Senior Vice President          

  

  S-2

BrightView/PNC: First Amendment to

Receivables Financing Agreement

 

 





ACKNOWLEDGED AND AGREED:               BRIGHTVIEW HOLDINGS, INC.,   as
Performance Guarantor               By: /s/ Katriona Knaus   Name: Katriona
Knaus   Title: Assistant Treasurer  

 



  S-3

BrightView/PNC: First Amendment to

Receivables Financing Agreement

 

 

EXHIBIT A

 

Amendment to Receivables Financing Agreement

 

 

 

 

 

 



Exhibit A



 



EXHIBIT A to First Amendment, Dated as of February 21, 2019

 

EXECUTION COPY

RECEIVABLES FINANCING AGREEMENT

 

Dated as of April 28, 2017

 

by and among

 

BrightView Funding LLC,

as Borrower,

 

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders and LC Participants,

 

PNC BANK, NATIONAL ASSOCIATION,

as LC Bank,

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

BRIGHTVIEW LANDSCAPES, LLC,

as initial Servicer,

 

and

 

PNC CAPITAL MARKETS LLC, as Structuring Agent 

 

 

 

 

Table of Contents

 

    Page       ARTICLE I       DEFINITIONS 1       SECTION 1.01. Certain Defined
Terms 1       SECTION 1.02. Other Interpretative Matters 33       ARTICLE
II       TERMS OF THE LOANS 33       SECTION 2.01. Loan Facility 33      
SECTION 2.02. Making Loans; Repayment of Loans 34       SECTION 2.03. Interest
and Fees 35       SECTION 2.04. Records of Loans and Participation Advances 36  
    SECTION 2.05. Selection of Interest Rates and Tranche Periods 36      
SECTION 2.06. Defaulting Lenders 36       ARTICLE III       LETTER OF CREDIT
FACILITY 37       SECTION 3.01. Letters of Credit 37       SECTION 3.02.
Issuance of Letters of Credit; Participations 37       SECTION 3.03.
Requirements For Issuance of Letters of Credit 39       SECTION 3.04.
Disbursements, Reimbursement 39       SECTION 3.05. Repayment of Participation
Advances 40       SECTION 3.06. Documentation; Documentary and Processing
Charges 40       SECTION 3.07. Determination to Honor Drawing Request 40      
SECTION 3.08. Nature of Participation and Reimbursement Obligations 41      
SECTION 3.09. Indemnity 42       SECTION 3.10. Liability for Acts and Omissions
43       SECTION 3.11. LC Collateral Account 44       ARTICLE
IV       SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS 44       SECTION 4.01.
Settlement Procedures 44       SECTION 4.02. Payments and Computations, Etc 47  
    ARTICLE V       INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND
SECURITY INTEREST 47       SECTION 5.01. Increased Costs 47       SECTION 5.02.
Funding Losses 49

 

-i-

 

 

Table of Contents

(continued)

 

    Page       SECTION 5.03. Taxes 49       SECTION 5.04. Inability to Determine
Adjusted LIBOR or LMIR; Change in Legality 53       SECTION 5.05. Security
Interest 54       ARTICLE VI       CONDITIONS to Effectiveness and CREDIT
EXTENSIONS 56       SECTION 6.01. Conditions Precedent to Effectiveness and the
Initial Credit Extension 56       SECTION 6.02. Conditions Precedent to All
Credit Extensions 56       SECTION 6.03. Conditions Precedent to All Releases 57
      ARTICLE VII       REPRESENTATIONS AND WARRANTIES 58       SECTION 7.01.
Representations and Warranties of the Borrower 58       SECTION 7.02.
Representations and Warranties of the Servicer 63       ARTICLE
VIII       COVENANTS 66       SECTION 8.01. Covenants of the Borrower 66      
SECTION 8.02. Covenants of the Servicer 75       SECTION 8.03. Separate
Existence of the Borrower 81       ARTICLE IX       ADMINISTRATION AND
COLLECTION OF RECEIVABLES 85       SECTION 9.01. Appointment of the Servicer 85
      SECTION 9.02. Duties of the Servicer 86       SECTION 9.03. Collection
Account Arrangements 86       SECTION 9.04. Enforcement Rights 87       SECTION
9.05. Responsibilities of the Borrower 88       SECTION 9.06. Servicing Fee 89  
    ARTICLE X       EVENTS OF DEFAULT 89       SECTION 10.01. Events of Default
89       ARTICLE XI       THE ADMINISTRATIVE AGENT 93       SECTION 11.01.
Authorization and Action 93       SECTION 11.02. Administrative Agent’s
Reliance, Etc 93       SECTION 11.03. Administrative Agent and Affiliates 94    
  SECTION 11.04. Indemnification of Administrative Agent 94       SECTION 11.05.
Delegation of Duties 94

 

-ii-

 

 

Table of Contents

(continued)

 

    Page       SECTION 11.06. Action or Inaction by Administrative Agent 94    
  SECTION 11.07. Notice of Events of Default; Action by Administrative Agent 95
      SECTION 11.08. Non-Reliance on Administrative Agent and Other Parties 95  
    SECTION 11.09. Successor Administrative Agent 95       SECTION 11.10.
Structuring Agent 96       ARTICLE XII       INDEMNIFICATION 96       SECTION
12.01. Indemnities by the Borrower 96       SECTION 12.02. Indemnification by
the Servicer 99       ARTICLE XIII       MISCELLANEOUS 101       SECTION 13.01.
Amendments, Etc 101       SECTION 13.02. Notices, Etc 102       SECTION 13.03.
Assignability; Addition of Lenders 102       SECTION 13.04. Costs and Expenses
104       SECTION 13.05. No Proceedings; Limitation on Payments 105      
SECTION 13.06. Confidentiality 105       SECTION 13.07. GOVERNING LAW 107      
SECTION 13.08. Execution in Counterparts 107       SECTION 13.09. Integration;
Binding Effect; Survival of Termination 107       SECTION 13.10. CONSENT TO
JURISDICTION 107       SECTION 13.11. WAIVER OF JURY TRIAL 108       SECTION
13.12. Ratable Payments 108       SECTION 13.13. Limitation of Liability 108    
  SECTION 13.14. Intent of the Parties 109       SECTION 13.15. USA Patriot Act
109       SECTION 13.16. Right of Setoff 109       SECTION 13.17. Severability
109       SECTION 13.18. Mutual Negotiations 110       SECTION 13.19. Captions
and Cross References 110

 

-iii-

 

 

Table of Contents

(continued)

 

      Page         EXHIBITS               EXHIBIT A – Form of [Loan Request] [LC
Request]   EXHIBIT B – Form of Reduction Notice   EXHIBIT C – Form of Assignment
and Acceptance Agreement   EXHIBIT D – Form of Letter of Credit Application  
EXHIBIT E – Credit and Collection Policy   EXHIBIT F – Form of Monthly Report  
EXHIBIT G – Form of Compliance Certificate   EXHIBIT H – Closing Memorandum  
EXHIBIT I – Form of Interim Report   EXHIBIT J – U.S. Tax Compliance Certificate
          SCHEDULES               SCHEDULE I – Commitments   SCHEDULE II –
Lock-Boxes, Collection Accounts and Collection Account Banks   SCHEDULE III –
Notice Addresses  

 

-iv-

 

 

This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
April 28, 2017 by and among the following parties:

 

(i)BRIGHTVIEW FUNDING LLC, a Delaware limited liability company, as Borrower
(together with its successors and assigns, the “Borrower”);

 

(ii)the Persons from time to time party hereto as Lenders and LC Participants;

 

(iii)PNC BANK, NATIONAL ASSOCIATION, as LC Bank (in such capacity, together with
its successors and assigns in such capacity, the “LC Bank”);

 

(iv)PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent;

 

(v)BRIGHTVIEW LANDSCAPES, LLC, a Delaware limited liability company, in its
individual capacity (“BrightView”) and as initial Servicer (in such capacity,
together with its successors and assigns in such capacity, the “Servicer”); and

 

(vi)PNC CAPITAL MARKETS LLC, a Pennsylvania limited liability company, as
Structuring Agent.

 

PRELIMINARY STATEMENTS

 

The Borrower has acquired, and will acquire from time to time, Receivables from
the Originator(s) pursuant to the Purchase and Sale Agreement. The Borrower has
requested (a) that the Lenders make Loans from time to time to the Borrower and
(b) the LC Bank to issue Letters of Credit for the account of the Borrower from
time to time, in each case, on the terms, and subject to the conditions set
forth herein, secured by, among other things, the Receivables.

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Account Control Agreement” means each agreement, in form and substance
satisfactory to the Administrative Agent, among the Borrower, the Servicer, the
Administrative Agent and a Collection Account Bank, governing the terms of the
related Collection Accounts, that, among other things, provides the
Administrative Agent with control within the meaning of the UCC over the deposit
accounts subject to such agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

 

 

  

“Adjusted LC Participation Amount” means, at any time of determination, the
greater of (i) the LC Participation Amount less the amount of cash collateral
held in the LC Collateral Account at such time and (ii) zero ($0).

 

“Adjusted LIBOR” means with respect to any Tranche Period, the interest rate per
annum determined by the applicable Lender by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate of interest determined by such Lender in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) to be
the rate per annum for deposits in Dollars as reported by Bloomberg Finance L.P.
and shown on US0001M Screen as the composite offered rate for London interbank
deposits for such Tranche Period (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by such Lender from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at or about 11:00 a.m. (London time) on the Business Day which
is two (2) Business Days prior to the first day of such Tranche Period for an
amount comparable to the Portion of Capital to be funded at Adjusted LIBOR
during such Tranche Period, by (ii) a number equal to 1.00 minus the Euro-Rate
Reserve Percentage; provided, however, that with respect to the initial Tranche
Period for a Loan that is not advanced on a Monthly Settlement Date, Adjusted
LIBOR shall be the interest rate per annum equal to LMIR for each day during
such initial Tranche Period from the date that such Loan is made pursuant to
Section 2.01 until the next-occurring Monthly Settlement Date The calculation of
Adjusted LIBOR may also be expressed by the following formula:

 

  Composite of London interbank offered rates shown on   Bloomberg Finance L.P.
Screen US0001M     or appropriate successor   Adjusted LIBOR =             1.00
- Euro-Rate Reserve Percentage  

 

Adjusted LIBOR shall be adjusted on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The applicable Lender
shall give prompt notice to the Borrower of Adjusted LIBOR as determined or
adjusted in accordance herewith (which determination shall be conclusive absent
manifest error). Notwithstanding the foregoing, if Adjusted LIBOR as determined
herein would be less than zero (0.00), such rate shall be deemed to be zero
percent (0.00%) for purposes of this Agreement.

 

“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article XI or Section 13.03(f).

 

“Adverse Claim” means any Lien, except any Permitted Lien.

 

“Advisors” has the meaning set forth in Section 13.06(c).

 

 2 

 

 

“Affected Person” means each Credit Party and each of their respective
Affiliates.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Lenders and LC Participants at such time.

 

“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Anti-Terrorism Laws” means any Applicable Law of the United States relating to
terrorism financing, trade sanctions programs and embargoes, import/export
licensing, money laundering or bribery, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such Applicable Laws of the United
States, all as amended, supplemented or replaced from time to time.

 

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound. For the avoidance of
doubt, FATCA shall constitute an “Applicable Law” for all purposes of this
Agreement.

 

“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Lender, an Eligible Assignee and the Administrative
Agent, and, if required, the Borrower, pursuant to which such Eligible Assignee
may become a party to this Agreement, in substantially the form of Exhibit C
hereto.

 

“Attorney Costs” means and includes all fees, costs, expenses and disbursements
of any law firm or other external counsel and all disbursements of internal
counsel.

 



“Bank of America Account” means the account listed on Schedule II to this
Agreement that is maintained at Bank of America, N.A.

 

“Bank of America Lock-Box” means each locked postal box listed on Schedule II to
this Agreement that is associated with the Bank of America Account.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

 3 

 

 

“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the higher of:

 

(a)          the rate of interest in effect for such day as publicly announced
from time to time by the Administrative Agent or its Affiliate as its “reference
rate” or “prime rate”, as applicable. Such “reference rate” or “prime rate” is
set by the Administrative Agent or its Affiliate based upon various factors,
including such Person’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate, and is not
necessarily the lowest rate charged to any customer; and

 

(b)          0.50% per annum above the latest Federal Funds Rate.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrower Indemnified Amounts” has the meaning set forth in Section 12.01(a).

 

“Borrower Indemnified Party” has the meaning set forth in Section 12.01(a).

 

“Borrower Material Adverse Effect” means a material adverse effect on any of the
following:

 

(a)          the assets, operations, business or financial condition of the
Borrower;

 

(b)          the ability of the Borrower to perform its obligations under this
Agreement or any other Transaction Document to which it is a party;

 

(c)          the validity or enforceability of this Agreement or any other
Transaction Document to which the Borrower is a party, or the validity,
enforceability, value or collectibility of any material portion of the Pool
Receivables;

 

(d)          the status, perfection, enforceability or priority of the
Administrative Agent’s security interest in the Collateral; or

 

(e)          the rights and remedies of any Credit Party under the Transaction
Documents or associated with its respective interest in the Collateral.

 

“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Capital and Interest on the
Loans, reimbursement for drawings under the Letters of Credit, all Fees and all
other amounts due or to become due under the Transaction Documents (whether in
respect of fees, costs, expenses, indemnifications or otherwise), including,
without limitation, interest, fees and other obligations that accrue after the
commencement of any Insolvency Proceeding with respect to the Borrower (in each
case whether or not allowed as a claim in such proceeding).

 

 4 

 

 

“Borrower’s Net Worth” means, at any time of determination, an amount equal to
(i) the Outstanding Balance of all Pool Receivables at such time, minus (ii) the
sum of (A) the Aggregate Capital at such time, plus (B) the Adjusted LC
Participation Amount at such time, plus (C) the Aggregate Interest at such time,
plus (D) the aggregate accrued and unpaid Fees at such time, plus (E) the
aggregate outstanding principal balance of all Subordinated Notes at such time,
plus (F) the aggregate accrued and unpaid interest on all Subordinated Notes at
such time, plus (G) without duplication, the aggregate accrued and unpaid other
Borrower Obligations at such time.

 

“Borrowing Base” means, at any time of determination, the amount equal to the
lesser of (a) the Facility Limit and (b) the amount equal to (i) the Net
Receivables Pool Balance at such time, minus (ii) the Total Reserves at such
time.

 

“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital plus the Adjusted LC Participation
Amount at such time, exceeds (b) the Borrowing Base at such time.

 

“Breakage Fee” means (i) for any Interest Period for which Interest is computed
by reference to LMIR or Adjusted LIBOR, as applicable, and a reduction of
Capital is made for any reason on any day other than a Settlement Date or (ii)
to the extent that the Borrower shall for any reason, fail to borrow on the date
specified by the Borrower in connection with any request for funding pursuant to
Article II of this Agreement, the amount, if any, by which (A) the additional
Interest (calculated without taking into account any Breakage Fee or any
shortened duration of such Interest Period pursuant to the definition thereof)
which would have accrued during such Interest Period on the reductions of
Capital relating to such Interest Period had such reductions not been made (or,
in the case of clause (ii) above, the amounts so failed to be borrowed or
accepted in connection with any such request for funding by the Borrower),
exceeds (B) the income, if any, received by the applicable Lender from the
investment of the proceeds of such reductions of Capital (or such amounts failed
to be borrowed by the Borrower). A certificate as to the amount of any Breakage
Fee (including the computation of such amount) shall be submitted by the
affected Lender to the Borrower and shall be conclusive and binding for all
purposes, absent manifest error.

 

“BrightView” has the meaning specified in the preamble to this Agreement.

 

“Business Day” means any day (other than a Saturday or Sunday) on which: (a)
banks are not authorized or required to close in Pittsburgh, Pennsylvania, or
New York City, New York and (b) if this definition of “Business Day” is utilized
in connection with Adjusted LIBOR or LMIR, as applicable, dealings are carried
out in the London interbank market.

 

 5 

 

  

“Capital” means, with respect to any Lender, without duplication, the aggregate
amounts (i) paid to, or on behalf of, the Borrower in connection with all Loans
made by such Lender pursuant to Article II, (ii) paid by such Lender, as an LC
Participant, to the LC Bank in respect of a Participation Advance made by such
Lender to LC Bank pursuant to Section 3.04(b) and (iii) with respect to the
Lender that is the LC Bank, paid by the LC Bank with respect to all drawings
under the Letter of Credit to the extent such drawings have not been reimbursed
by the Borrower or funded by Participation Advances, as reduced from time to
time by Collections distributed and applied on account of such Capital pursuant
to Section 4.01; provided, that if such Capital shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Capital shall be increased by
the amount of such rescinded or returned distribution as though it had not been
made.

 

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.

 

“Change in Control” means the occurrence of any of the following:

 

(a)          Parent ceases to own, directly, 100% of the issued and outstanding
Capital Stock and all other equity interests of the Borrower free and clear of
all Adverse Claims;

 

(b)          Parent ceases to own, directly or indirectly, 100% of the issued
and outstanding Capital Stock, membership interests or other equity interests of
any Originator free and clear of all Adverse Claims;

 

(c)          any Subordinated Note shall at any time cease to be owned by an
Originator, free and clear of all Adverse Claims;

 

(d)          a “Change of Control” (as defined in eitherthe Credit Agreement)
shall have occurred;

 

(e)          at any time prior to a Qualifying IPO of Parent, Holdings ceases to
own, directly or indirectly, 100% of the issued and outstanding Capital Stock,
membership interests or other equity interests of Parent; or

 

(f)          with respect to Holdings:

 

, (i)          the Permitted Holders shall at any time not own, in the
aggregate, directly or indirectly, beneficially and of record, at least
thirty-five percent (35%) of the voting power of the outstanding Voting Stock of
Holdings, unless the Permitted Holders have, at such time, the right or the
ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors of Holdings; or

 

(ii)         any “person”, “entity” or “group” (within the meaning of Section
13(d) or 14(d) of the Exchange Act), other than the Permitted Holders, shall at
any time have acquired direct or indirect beneficial ownership of a percentage
of the voting power of the outstanding Voting Stock of Holdings that exceeds 35%
thereof, unless the Permitted Holders have, at such time, the right or the
ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors of Holdings.

 

 6 

 

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (w) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to the agreements reached by the Basel
Committee on Banking Supervision in “Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems” (as amended, supplemented or
otherwise modified or replaced from time to time), shall in each case be deemed
to be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Closing Date” means April 28, 2017.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral” has the meaning set forth in Section 5.05(a).

 

“Collection Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Collection Account in accordance with the terms
hereof) (in each case, in the name of the Borrower) and maintained at a bank or
other financial institution acting as a Collection Account Bank pursuant to an
Account Control Agreement for the purpose of receiving Collections.

 

“Collection Account Bank” means any of the banks or other financial institutions
holding one or more Collection Accounts.

 

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Borrower, the Servicer or any other Person on
their behalf in payment of any amounts owed in respect of such Pool Receivable
(including purchase price, service charges, finance charges, interest, fees and
all other charges), or applied to amounts owed in respect of such Pool
Receivable (including insurance payments, proceeds of drawings under supporting
letters of credit and net proceeds of the sale or other disposition of
repossessed goods or other collateral or property of the related Obligor or any
other Person directly or indirectly liable for the payment of such Pool
Receivable and available to be applied thereon), (b) all Deemed Collections, (c)
all proceeds of all Related Security with respect to such Pool Receivable and
(d) all other proceeds of such Pool Receivable.

 

 7 

 

 

“Commitment” means, with respect to any Lender, LC Participant or LC Bank, as
applicable, the maximum aggregate amount which such Person is obligated to lend
or pay hereunder on account of all Loans and all drawings under all Letters of
Credit, on a combined basis, as set forth on Schedule I or in such other
agreement pursuant to which it became a Lender and/or LC Participant, as such
amount may be modified in connection with any subsequent assignment pursuant to
Section 13.03 or in connection with a reduction in the Facility Limit pursuant
to Section 2.02(e). If the context so requires, “Commitment” also refers to a
Lender’s obligation to make Loans, make Participation Advances and/or issue
Letters of Credit hereunder in accordance with this Agreement.

 

“Concentration Percentage” means (i) for any Group A Obligor, 7.5%, (ii) for any
Group B Obligor, 7.5%, (iii) for any Group C Obligor, 7.5%, (iv) for the two
largest Group D Obligors, 5.0% each, and (v) for any other Group D Obligor,
3.0%.

 

“Concentration Reserve Percentage” means the largest of: (a) the sum of the five
(5) largest Obligor Percentages of the Group D Obligors, (b) the sum of the
three (3) largest Obligor Percentages of the Group C Obligors, (c) the sum of
the two (2) largest Obligor Percentages of the Group B Obligors and (d) the
largest Obligor Percentage of the Group A Obligors.

 

“Consolidated EBITDA” shall (along with each defined term constituting a
component thereof) have the meaning assigned thereto in the Credit Agreement as
in effect on the First Amendment Date without giving effect to any amendment,
restatement, waiver or supplement thereto unless otherwise agreed to in writing
by the Administrative Agent in its sole discretion.

 

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Holdings or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

 

“Covered Entity” means (a) each of Borrower, the Servicer, each Originator,
Holdings and each of Holding’s Subsidiaries and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect power to direct or cause the direction of the management and policies
of such Person whether by ownership of equity interests, contract, proxy or
otherwise.

 

“Credit Agreements” means the First Lien Credit Agreement and the Second Lien
Credit Agreement, collectively.

 

“Credit Agreement” means that certain Credit Agreement, dated as of December 18,
2013 (as amended, restated, amended and restated or otherwise modified from time
to time), by and among Brightview Holdings, Inc. as holdings, Brightview
Landscapes, LLC, as the borrower, the lending institutions from time to time
parties thereto and JPMorgan Chase Bank, N.A., as the administrative agent, the
collateral agent, the swingline lender, a letter of credit issuer and a lender.

 

 8 

 

 

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the Closing Date and described in Exhibit E, as modified in compliance
with this Agreement.

 

“Credit Extension” means the making of any Loan or the issuance of any Letter of
Credit or any modification, extension or renewal of any Letter of Credit.

 

“Credit Party” means each Lender, the LC Bank, each LC Participant and the
Administrative Agent.

 

“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to: (a) the average of the Outstanding
Balance of all Pool Receivables (other than Unbilled Receivables) as of the last
day of each of the three most recent Fiscal Months ended on the last day of such
Fiscal Month, divided by (b) (i) the aggregate initial Outstanding Balance of
all Pool Receivables (other than Unbilled Receivables) generated by the
Originators during the three most recent Fiscal Months ended on the last day of
such Fiscal Month, divided by (ii) 90.

 

“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money, (ii)
amounts raised under or liabilities in respect of any bonds, debentures, notes,
note purchase, acceptance or credit facility, or other similar instruments or
facilities, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, (iv) any other transaction (including production payments
(excluding royalties), installment purchase agreements, forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including (a) accounts payable
incurred in the ordinary course of such Person’s business payable on terms
customary in the trade, (b) prepaid or deferred revenue arising in the ordinary
course of business and (c) purchase price holdbacks arising in the ordinary
course of business in respect of a portion of the purchase price of an asset to
satisfy warrants or other unperformed obligations of the seller of such asset),
(v) all net obligations of such Person in respect of interest rate or currency
hedges or (vi) without duplication, any Guaranty of any such Debt.

 

“Deemed Collections” has the meaning set forth in Section 4.01(d).

 

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such Fiscal Month,
by (b) the aggregate initial Outstanding Balance of all Pool Receivables (other
than Unbilled Receivables) generated by the Originators during the month that is
seven (7) Fiscal Months before such Fiscal Month.

 

 9 

 

 

“Defaulted Receivable” means a Receivable:

 

(a)          as to which any payment, or part thereof, remains unpaid for more
than 180 days after the original invoice date for such Receivable;

 

(b)          as to which an Insolvency Proceeding shall have occurred with
respect to the Obligor thereof or any other Person obligated thereon or owning
any Related Security with respect thereto;

 

(c)          that has been written off the applicable Originator’s or the
Borrower’s books as uncollectible and that remains unpaid for less than 181 days
after the original invoice date for such Receivable; or

 

(d)        that, consistent with the Credit and Collection Policy, should be
written off the applicable Originator’s or the Borrower’s books as
uncollectible;

 

provided, however, that in each case above such amount shall be calculated
without giving effect to any netting of credits that have not been matched to a
particular Receivable for the purposes of aged trial balance reporting.

 

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of an Insolvency
Proceeding.

 

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance
of all Pool Receivables that were Delinquent Receivables on such day, by (b) the
aggregate Outstanding Balance of all Pool Receivables on such day.

 

 10 

 

 

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 120 days from the original invoice date
for such Receivable; provided, however, that such amount shall be calculated
without giving effect to any netting of credits that have not been matched to a
particular Receivable for the purposes of aged trial balance reporting.

 

“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Fiscal Month by dividing: (a) the
aggregate initial Outstanding Balance of all Pool Receivables (other than
Unbilled Receivables) generated by the Originators during the most recently
ended Fiscal Month, by (b) the Net Receivables Pool Balance as of the last day
of such Fiscal Month. Within thirty (30) days of the completion and the receipt
by the Administrative Agent of the results of any annual audit or field exam of
the Receivables and the servicing and origination practices of the Servicer and
the Originators, the numerator of the Dilution Horizon Ratio may be adjusted by
the Administrative Agent upon not less than five (5) Business Days notice to the
Borrower to reflect such number of Fiscal Months as the Administrative Agent
reasonably believes best reflects the business practices of the Servicer and the
Originators and the actual amount of dilution and Deemed Collections that occur
with respect to Pool Receivables based on the weighted average dilution lag
calculation completed as part of such audit or field exam.

 

“Dilution Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward), computed as of the last day of each Fiscal Month by dividing: (i) the
aggregate amount of Deemed Collections during such Fiscal Month (other than any
Deemed Collections with respect to any Receivables that were both (x) generated
by an Originator during such Fiscal Month and (y) written off the applicable
Originator’s or the Borrower’s books as uncollectible during such Fiscal Month),
by (ii) the aggregate initial Outstanding Balance of all Pool Receivables (other
than Unbilled Receivables) generated by the Originators during the Fiscal Month
that is one (1) month prior to such Fiscal Month.

 

“Dilution Reserve Percentage” means, at any time of determination, the product
(expressed as a percentage and rounded to the nearest 1/100th of 1%, with
5/1000th of 1% rounded upward) of (a) the Dilution Horizon Ratio, multiplied by
(b) the sum of (i) the Stress Factor multiplied by the average of the Dilution
Ratios for the twelve (12) most recent Fiscal Months, plus (ii) the Dilution
Volatility Component.

 

“Dilution Volatility Component” means, for any Fiscal Month, the product
(expressed as a percentage and rounded to the nearest 1/100th of 1%, with
5/1000th of 1% rounded upward) of (a) the positive difference, if any, between:
(i) the highest Dilution Ratio for any Fiscal Month during the twelve (12) most
recent Fiscal Months and (ii) the arithmetic average of the Dilution Ratios for
such twelve (12) Fiscal Months, multiplied by (b) the quotient of (i) the
highest Dilution Ratio for any Fiscal Month during the twelve (12) most recent
Fiscal Months, divided by (ii) the arithmetic average of the Dilution Ratios for
such twelve (12) Fiscal Months.

 

“Dollars” and “$” each mean the lawful currency of the United States of America.

 

 11 

 

 

“Drawing Date” has the meaning set forth in Section 3.04(a).

 

“Eligible Assignee” means (i) any Lender or any of its Affiliates, (ii) any
Person managed by a Lender or any of its Affiliates and (iii) any other
financial or other institution.

 

“Eligible Canadian Obligor” means an Obligor that both (i) is organized in or
that has a head office (domicile), registered office, and chief executive office
located in Canada and (ii) is not a Governmental Authority.

 

“Eligible Foreign Obligor” means a Foreign Obligor whose head office (domicile),
registered office and chief executive office is in a country that is not a
Sanctioned Country.

 

“Eligible Receivable” means, at any time of determination, a Pool Receivable:

 

(a)          the Obligor of which is: (i) either a U.S. Obligor, an Eligible
Canadian Obligor or an Eligible Foreign Obligor; (ii) not a Sanctioned Person;
(iii) not subject to any Insolvency Proceeding; (iv) not an Affiliate of the
Borrower, the Servicer, the Parent, the Performance Guarantor or any Originator;
(v) not the Obligor with respect to Delinquent Receivables with an aggregate
Outstanding Balance exceeding 50% of the aggregate Outstanding Balance of all
such Obligor’s Pool Receivables; (vi) not a natural person and (vii) not a
material supplier to any Originator or an Affiliate of a material supplier;

 

(b)          that (i) is denominated and payable only in Dollars in the United
States of America, and the Obligor with respect to which has been instructed to
remit Collections in respect thereof directly to a Lock-Box or Collection
Account in the United States of America and (ii) until such time, if any, that
the Borrower has delivered to the Administrative Agent a fully executed Account
Control Agreement relating to each Bank of America Lock-Box and Bank of America
Collection Account, the Obligor with respect to which has not been instructed to
remit Collections in respect thereof to a Bank of America Lock-Box or Bank of
America Collection Account;;

 

(c)          that does not have a due date which is more than 120 days after the
original invoice date of such Receivable;

 

(d)          that (i) arises under a Contract for the sale of goods or services
in the ordinary course of the applicable Originator’s business and (ii) does not
constitute a loan or other similar financial accommodation being provided by the
applicable Originator;

 

(e)          that arises under a duly authorized Contract that (i) is in full
force and effect, (ii) is governed by the law of the United States of America or
of any State thereof and (iii) is a legal, valid and binding obligation of the
related Obligor, enforceable against such Obligor in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;

 

 12 

 

 

(f)          that has been transferred by an Originator to the Borrower pursuant
to the Purchase and Sale Agreement with respect to which transfer all conditions
precedent under the Purchase and Sale Agreement have been met;

 

(g)          that, together with the Contract related thereto, conforms in all
material respects with all Applicable Laws (including any applicable laws
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy);

 

(h)          with respect to which all consents, licenses, approvals or
authorizations of, or registrations or declarations with, or notices to, any
Governmental Authority or other Person, required to be obtained by, effected or
given to an Originator in connection with the creation of such Receivable, the
execution, delivery and performance by such Originator of the related Contract
or the assignment thereof under the Purchase and Sale Agreement have been duly
obtained, effected or given and are in full force and effect;

 

(i)          that is not subject to any existing dispute, right of rescission,
right of set-off, counterclaim, any other defense against the applicable
Originator (or any assignee of such Originator) or Adverse Claim or unexpired
volume or pricing discounts or rebates or other adjustments or dilutions,
including such amounts accrued for in BrightView’s general ledger account #4601
or #2101 (or any replacement thereof); provided that only the portion of such
Pool Receivable subject to such dispute, right of rescission, right of set-off,
counterclaim, defense, Adverse Claim or unexpired volume or pricing discount or
rebate or other adjustment or dilution shall be ineligible;

 

(j)          that satisfies all applicable requirements of the Credit and
Collection Policy;

 

(k)          that, together with the Contract related thereto, has not been
modified, waived or restructured since its creation, except as permitted
pursuant to Section 9.02 of this Agreement;

 

(l)          in which the Borrower owns good and marketable title, free and
clear of any Adverse Claims, and that is freely assignable (including without
any consent of the related Obligor or any Governmental Authority unless such
consent has been obtained) and that payments thereon are free and clear of any
withholding Tax;

 

(m)          for which the Administrative Agent (on behalf of the Secured
Parties) has a valid and enforceable first priority perfected security interest
therein and in the Related Security and Collections with respect thereto in
which a security interest may be perfected by the filing of a financing
statement under the UCC, in each case free and clear of any Adverse Claim;

 

(n)          that (x) constitutes an “account” or “general intangible” (as
defined in the UCC), (y) is not evidenced by instruments or chattel paper and
(z) does not constitute, or arise from the sale of, as extracted collateral (as
defined in the UCC);

 

(o)          that is neither a Defaulted Receivable nor a Delinquent Receivable;

 

 13 

 

 

(p)          for which no Originator, the Borrower, the Parent, the Performance
Guarantor or the Servicer has established any offset or netting arrangements
with the related Obligor in connection with the ordinary course of payment of
such Receivable;

 

(q)          that represents amounts earned and payable by the Obligor that are
not subject to the performance of additional services by the Originator thereof
or by the Borrower and the related goods or merchandise shall have been shipped
and/or services performed, other than, in the case of an Eligible Unbilled
Receivable, the billing or invoicing of such Receivable; provided, that if such
Receivable is subject to the performance of additional services, only the
portion of such Receivable attributable to such additional services shall be
ineligible;

 

(r)          which (i) does not arise from a sale of accounts made as part of a
sale of a business or constitute an assignment for the purpose of collection
only, (ii) is not a transfer of a single account made in whole or partial
satisfaction of a preexisting indebtedness or an assignment of a right to
payment under a contract to an assignee that is also obligated to perform under
the contract and (iii) is not a transfer of an interest in or an assignment of a
claim under a policy of insurance;

 

(s)          which does not relate to the sale of any consigned goods or
finished goods which have incorporated any consigned goods into such finished
goods;

 

(t)          for which the related Originator (i) has recognized the related
revenue on its financial books and records in accordance with GAAP and (ii) is
not the Puerto Rico Originator;

 

(u)          for which neither the related Originator nor any Affiliate thereof
is holding any deposits received by or on behalf of the related Obligor;
provided that only the portion of such Pool Receivable in an amount equal to
such deposits shall be ineligible;

 

(v)         that, if such Receivable is an Unbilled Receivable, is an Eligible
Unbilled Receivable.

 

“Eligible Unbilled Receivable” means, at any time, any Unbilled Receivable if
(a) the related Originator has recognized the related revenue on its financial
books and records in accordance with GAAP, and (b) such time is not later than
the last day of the month following the month in which such Unbilled Receivable
arose.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business which together with the Person is a member of a controlled group of
corporations or a controlled group of trades or businesses and would be deemed a
“single employer” within the meaning of Sections 414(b), (c), (m) of the Code or
Section 4001(b) of ERISA.

 

“Euro-Rate Reserve Percentage” means, the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
without limitation, supplemental, marginal, and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

 14 

 

 

“Event of Default” has the meaning specified in Section 10.01. For the avoidance
of doubt, any Event of Default that occurs shall be deemed to be continuing at
all times thereafter unless and until waived in accordance with Section 13.01.

 

“Excess Concentration” means the sum of the following amounts, without
duplication:

 

(a)          the sum of the amounts calculated for each of the Obligors equal to
the excess (if any) of (i) the aggregate Outstanding Balance of the Eligible
Receivables of such Obligor, over (ii) the product of (x) such Obligor’s
Concentration Percentage, multiplied by (y) the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool; plus

 

(b)          the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables, the Obligor of which is an Eligible Canadian Obligor, net
of any other Excess Concentrations (if any) related to such Eligible Canadian
Obligor’s Concentration Percentage, over (ii) the product of (x) 1.0%,
multiplied by (y) the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool; plus

 

(c)          the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables, the Obligor of which is an Eligible Foreign Obligor, net
of any other Excess Concentrations (if any) related to such Eligible Foreign
Obligor’s Concentration Percentage, over (ii) the product of (x) 1.0%,
multiplied by (y) the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool; plus

 

(d)          the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables, the Obligor of which is a Federal Governmental Authority,
net of any other Excess Concentrations (if any) related to such Obligor’s
Concentration Percentage, over (ii) the product of (x) 1.0%, multiplied by (y)
the aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool; plus

 

(e)          the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables that are Eligible Unbilled Receivables, over (ii) the
product of (x) 15.0%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Affected Person being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
makes a Loan or its Commitment or (ii) such Lender changes its lending office,
except in each case to the extent that amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to a Lender’s failure to comply with Section 5.03(f) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

 15 

 

 

“Facility Limit” means $175,000,000200,000,000 as reduced from time to time
pursuant to Section 2.02(e). References to the unused portion of the Facility
Limit shall mean, at any time of determination, an amount equal to (x) the
Facility Limit at such time, minus (y) the sum of the Aggregate Capital plus the
LC Participation Amount.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any laws, regulations, rules or
practices adopted pursuant to any intergovernmental agreement entered into with
respect to the foregoing.

 

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrative Agent of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York City time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.

 

“Federal Governmental Authority” means the government of the United States of
America, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” has the meaning specified in Section 2.03(a).

 

“Fees” has the meaning specified in Section 2.03(a).

 

 16 

 

 

“Final Maturity Date” means the date that (i) is 120 days following the
Termination Date or (ii) such earlier date on which the Aggregate Capital and
all other Borrower Obligations become due and payable pursuant to Section 10.01.

 

“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) the LC
Participation Amount has been reduced to zero ($0) and no Letters of Credit
issued hereunder remain outstanding and undrawn, (iii) all Borrower Obligations
shall have been paid in full, (iv) all other amounts owing to the Credit Parties
and any other Borrower Indemnified Party or Affected Person hereunder and under
the other Transaction Documents have been paid in full and (v) all accrued
Servicing Fees have been paid in full.

 

“Financial Covenant Event” shall be deemed to have occurred if, at any time
during the Compliance Period, the Leverage Ratio as of the last day of any Test
Period ending during any Compliance Period is greater than 7.756.50 to 1.00. As
used in this definition, “Compliance Period” and “Test Period” (and any defined
term constituting a component of such terms) have the meanings assigned to such
terms in the First Lien Credit Agreement as in effect on the ClosingFirst
Amendment Date without giving effect to any amendment, restatement, waiver or
supplement thereto unless otherwise agreed to in writing by the Administrative
Agent in its sole discretion. If at any time following the ClosingFirst
Amendment Date, the First Lien Credit Agreement is amended, restated, waived,
supplemented or otherwise modified to directly or indirectly modify the
covenant, or any defined term constituting a component thereof, set forth in
Section 10.7 of the First Lien Credit Agreement (as in effect on the
ClosingFirst Amendment Date), the Administrative Agent may unilaterally (in its
sole discretion) by written notice to the Borrower and each Lender modify this
definition and/or Section 10.01(u) to conform to the First Lien Credit Agreement
as so amended, restated, waived, supplemented or otherwise modified.

 

“Financial Officer” of any Person means, the president, the chief executive
officer, the chief financial officer, the chief accounting officer, the
principal accounting officer, the controller, the treasurer, the assistant
treasurer, vice president-finance or any other senior officer of such Person
designated as such in writing to the Administrative Agent by such person.

 

“First Lien Credit Agreement” means that certain First Lien Credit Agreement,
dated as of December 18, 2013 (as amended, restated, amended and restated or
otherwise modified from time to time), by and among Garden Acquisition Holdings,
Inc. as the holdings, Garden Merger Sub, LLC, as the initial borrower, The
Brickman Group Ltd. LLC, as the surviving borrower, the lending institutions
from time to time parties thereto, as the lenders, and Morgan Stanley Senior
Funding, Inc., as the letter of credit issuer, the swingline lender, the
administrative agent and the collateral agent.

 

“First Amendment Date” means February 21, 2019.

 

“Fiscal Month” means each calendar month.

 

“Fixed Charge Coverage Ratio” shall (along with each defined term constituting a
component thereof) have the meaning assigned to such term in the First Lien
Credit Agreement as in effect on the Closing Date without giving effect to any
amendment, restatement, waiver or supplement thereto unless otherwise agreed to
in writing by the Administrative Agent in its sole discretion.

 

 17 

 

 

“Foreign Obligor” means an Obligor which is a corporation or other business
organization whose head office (domicile), registered office and chief executive
office is in a country that is not the United States or Canada.

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

 

“Governmental Acts” has the meaning set forth in Section 3.09.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Group A Obligor” means any Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) with a short-term rating of at least:
(a) “A-1” by S&P, or if such Obligor does not have a short-term rating from S&P,
a rating of “A+” or better by S&P on such Obligor’s, its parent’s, or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities, or (b) “P-1” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Al” or better by Moody’s on
such Obligor’s, its parent’s or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt securities; provided, that if an
Obligor (or its parent or majority owner, as applicable, if such Obligor is not
rated) receives a split rating from S&P and Moody’s, then such Obligor (or its
parent or majority owner, as applicable) shall be deemed to have only the lower
of the two rating for the purpose of determining whether such rating satisfies
clauses (a) or (b) above. Notwithstanding the foregoing, any Obligor that is a
Subsidiary of an Obligor that satisfies the definition of “Group A Obligor”
shall be deemed to be a Group A Obligor and shall be aggregated with the Obligor
that satisfies such definition for the purposes of determining the
“Concentration Reserve Percentage”, the “Concentration Reserve” and clause (a)
of the definition of “Excess Concentration” for such Obligors, unless such
deemed Obligor separately satisfies the definition of “Group A Obligor”, “Group
B Obligor”, or “Group C Obligor”, in which case such Obligor shall be separately
treated as a Group A Obligor, a Group B Obligor or a Group C Obligor, as the
case may be, and shall be aggregated and combined for such purposes with any of
its Subsidiaries that are Obligors.

 

 18 

 

 

“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor, with a
short-term rating of at least: (a) “A-2” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of “BBB+” to “A” by S&P on such
Obligor’s, its parent’s or its majority owner’s (as applicable) long-term senior
unsecured and uncredit-enhanced debt securities, or (b) “P-2” by Moody’s, or if
such Obligor does not have a short-term rating from Moody’s, “Baal” to “A2” by
Moody’s on such Obligor’s, its parent’s or its majority owner’s (as applicable)
long-term senior unsecured and uncredit-enhanced debt securities; provided, that
if an Obligor (or its parent or majority owner, as applicable, if such Obligor
is not rated) receives a split rating from S&P and Moody’s, then such Obligor
(or its parent or majority owner, as applicable) shall be deemed to have only
the lower of the two rating for the purpose of determining whether such rating
satisfies clauses (a) or (b) above. Notwithstanding the foregoing, any Obligor
that is a Subsidiary of an Obligor that satisfies the definition of “Group B
Obligor” shall be deemed to be a Group B Obligor and shall be aggregated with
the Obligor that satisfies such definition for the purposes of determining the
“Concentration Reserve Percentage”, the “Concentration Reserve” and clause (a)
of the definition of “Excess Concentration” for such Obligors, unless such
deemed Obligor separately satisfies the definition of “Group A Obligor”, “Group
B Obligor”, or “Group C Obligor”, in which case such Obligor shall be separately
treated as a Group A Obligor, a Group B Obligor or a Group C Obligor, as the
case may be, and shall be aggregated and combined for such purposes with any of
its Subsidiaries that are Obligors.

 

“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor or a
Group B Obligor, with a short-term rating of at least: (a) “A-3” by S&P, or if
such Obligor does not have a short-term rating from S&P, a rating of “BBB-” to
“BBB” by S&P on such Obligor’s, its parent’s or it’s majority owner’s (as
applicable) long-term senior unsecured and uncredit-enhanced debt securities, or
(b) “P-3” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, “Baa3” to “Baa2” by Moody’s on such Obligor’s, its parent’s or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities; provided, that if an Obligor (or its parent
or majority owner, as applicable, if such Obligor is not rated) receives a split
rating from S&P and Moody’s, then such Obligor (or its parent or majority owner,
as applicable) shall be deemed to have only the lower of the two rating for the
purpose of determining whether such rating satisfies clauses (a) or (b) above.
Notwithstanding the foregoing, any Obligor that is a Subsidiary of an Obligor
that satisfies the definition of “Group C Obligor” shall be deemed to be a Group
C Obligor and shall be aggregated with the Obligor that satisfies such
definition for the purposes of determining the “Concentration Reserve
Percentage”, the “Concentration Reserve” and clause (a) of the definition of
“Excess Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.

 

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that any Obligor (or its parent or
majority owner, as applicable, if such Obligor is unrated) that is not rated by
both Moody’s and S&P shall be a Group D Obligor.

 

“Guaranty” of any Person means any obligation of such Person guarantying or in
effect guarantying any Debt, liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.

 

 19 

 

 

“Holdings” means BrightView Holdings, Inc. (f/k/a BrightView Acquisition
Holdings, Inc.), a Delaware corporation.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any of its Affiliates under any Transaction Document and (b) to the
extent not otherwise described in clause (a) above, Other Taxes.

 

“Independent Director” has the meaning set forth in Section 8.03(c).

 

“Initial Investors” means Kohlberg Kravis Roberts & Co. L.P., KKR North America
Fund XI L.P., KKR North America Fund XI ESC L.P., and KKR North America Fund XI
SBS L.P., and each of their respective Affiliates.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of clauses (a) and (b) undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

 

“Intended Tax Treatment” has the meaning set forth in Section 13.14.

 

“Interest” means, for each Loan for each day during any Interest Period (or
portion thereof), the amount of interest accrued on the Capital of such Loan
during such Interest Period (or portion thereof) in accordance with Section
2.03(b).

 

“Interest Period” means, with respect to each Loan, (a) before the Termination
Date: (i) initially, the period commencing on the date such Loan is made
pursuant to Section 2.01 (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the next
Monthly Settlement Date and (ii) thereafter, each period commencing on such
Monthly Settlement Date and ending on (but not including) the next Monthly
Settlement Date and (b) on and after the Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrative Agent (with the consent or at the direction of the Majority
Lenders) or, in the absence of any such selection, each period of 30 days from
the last day of the preceding Interest Period.

 

“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion of Capital thereof):

 

(a)          subject to Sections 5.04 and 5.06 and so long as no Event of
Default has occurred and is continuing on such day, LMIR or Adjusted LIBOR, as
applicable, as determined pursuant to Section 2.05, provided, however, that the
Interest Rate applicable to any LIBOR Loan that is not advanced on a Monthly
Settlement Date shall be LMIR for each day during the initial Interest Period
applicable to such Loan from the date such Loan is made pursuant to Section 2.01
until the next occurring Monthly Settlement Date; or

 

 20 

 

 

(b)          for any day while an Event of Default has occurred and is
continuing, an interest rate per annum equal to the sum of 2.00% per annum plus
the greater of (i) the interest rate per annum determined for such Loan and such
day pursuant to clause (a) above, and (ii) the Base Rate in effect on such day;

 

provided, however, that no provision of this Agreement shall require the payment
or permit the collection of Interest in excess of the maximum permitted by
Applicable Law; provided, further, however, that Interest for any Loan shall not
be considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

 

“Interim Report” means a report, in substantially the form of Exhibit I.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

 

“LC Bank” has the meaning set forth in the preamble to this Agreement.

 

“LC Collateral Account” means each account at any time designated as an LC
Collateral Account established and maintained by the Administrative Agent (for
the benefit of the LC Bank and the LC Participants), or such other account(s) as
may be so designated as such by the Administrative Agent.

 

“LC Fee Expectation” has the meaning set forth in Section 3.05(c).

 

“LC Limit” means $50,000,000. References to the unused portion of the LC Limit
shall mean, at any time of determination, an amount equal to (x) the LC Limit at
such time, minus (y) the LC Participation Amount.

 

“LC Participant” means PNC and each other Person that becomes a party to this
Agreement in the capacity of an “LC Participant”.

 

“LC Participation Amount” means at any time of determination, the sum of the
amounts then available to be drawn under all outstanding Letters of Credit.

 

“LC Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent, the LC Bank
and the Lenders pursuant to Section 3.02(a).

 

“LCR Security” means any commercial paper or security (other than equity
securities issued to Parent or any Originator that is a consolidated subsidiary
of Parent under GAAP) within the meaning of Paragraph __.32(e)(viii) of the
final rules titled Liquidity Coverage Ratio: Liquidity Risk Measurement
Standards, 79 Fed. Reg. 197, 61440 et seq. (October 10, 2014).

 

“Lender” means PNC and each other Person that becomes a party to this Agreement
in the capacity of a “Lender”.

 

 21 

 

 

“Lender’s Account” means, with respect to any Lender the account(s) from time to
time designated in writing by such Lender to the Borrower and the Servicer for
purposes of receiving payments to or for the account of such Lender and its
Affiliates hereunder.

 

“Letter of Credit” means any stand-by letter of credit issued by the LC Bank at
the request of the Borrower pursuant to this Agreement.

 

“Letter of Credit Application” has the meaning set forth in Section 3.02(a).

 

“Leverage Ratio” shall (along with each defined term constituting a component
thereof) have the meaning assigned to the term “Consolidated First Lien Secured
Debt to Consolidated EBITDA Ratio” in the First Lien Credit Agreement as in
effect on the ClosingFirst Amendment Date without giving effect to any
amendment, restatement, waiver or supplement thereto unless otherwise agreed to
in writing by the Administrative Agent in its sole discretion.

 

“LIBOR Loan” means a Loan accruing Interest at Adjusted LIBOR.

 

“LIBOR Termination Date” has the meaning set forth in Section 5.06(a).

 

“Lien” means any ownership interest or claim, mortgage, deed of trust, pledge,
lien, security interest, hypothecation, charge or other encumbrance or security
arrangement of any nature whatsoever, whether voluntarily or involuntarily
given, including, but not limited to, any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security and any filed financing statement or other notice
of any of the foregoing (whether or not a lien or other encumbrance is created
or exists at the time of the filing).

 

“Linked Account” means any controlled disbursement account, controlled balance
account or other deposit account maintained by a Collection Account Bank for the
Parent, the Performance Guarantor, the Servicer, any Originator or any Affiliate
thereof and linked to any Collection Account by a zero balance account
connection or other automated funding mechanism or controlled balance
arrangement.

 

“Liquidity” means at any time of determination the sum of (a) the aggregate
amount of all unused and available credit commitments under the First Lien
Credit Facility at such time, (b) the product of (i) 80.0%, times (ii) the fair
market value of all outstanding and unmatured Marketable Securities held by the
Performance Guarantor and its consolidated Subsidiaries at such time and (c) the
aggregate amount of all unrestricted cash and cash equivalents held by the
Performance Guarantor and its consolidated Subsidiaries at such time, as
determined on a consolidated basis in accordance with GAAP.

 

“LMIR” means for any day during any Interest Period, the interest rate per annum
determined by the applicable Lender (which determination shall be conclusive
absent manifest error) by dividing (i) the one-month Eurodollar rate for Dollar
deposits as reported by Bloomberg Finance L.P. and shown on US0001M Screen or
any other service or page that may replace such page from time to time for the
purpose of displaying offered rates of leading banks for London interbank
deposits in Dollars, as of 11:00 a.m. (London time) on such day, or if such day
is not a Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the Administrative Agent from another recognized
source for interbank quotation), in each case, changing when and as such rate
changes, by (ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage
on such day. The calculation of LMIR may also be expressed by the following
formula:

 

 22 

 

 

  One-month Eurodollar rate for Dollars     shown on Bloomberg US0001M Screen  
  or appropriate successor   LMIR    =         1.00 - Euro-Rate Reserve
Percentage  

 

LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date. Notwithstanding the foregoing, if
LMIR as determined herein would be less than zero percent (0.00%), such rate
shall be deemed to be zero percent (0.00%) for purposes of this Agreement.

 

“Loan” means any loan made by a Lender pursuant to Section 2.02.

 

“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and the
Lenders pursuant to Section 2.02(a).

 

“Lock-Box” means each locked postal box with respect to which a Collection
Account Bank has executed an Account Control Agreement pursuant to which it has
been granted exclusive access for the purpose of retrieving and processing
payments made on the Receivables and which is listed on Schedule II (as such
schedule may be modified from time to time in connection with the addition or
removal of any Lock-Box in accordance with the terms hereof).

 

“Loss Horizon Ratio” means, at any time of determination, the ratio (expressed
as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th of 1%
rounded upward) computed by dividing: (a) the sum of (x) aggregate initial
Outstanding Balance of all Pool Receivables (other than Unbilled Receivables)
generated by the Originators during the five most recent Fiscal Months plus (y)
25% of the aggregate initial Outstanding Balance of all Pool Receivables (other
than Unbilled Receivables) generated by the Originators during the sixth most
recent Fiscal Month; by (b) the Net Receivables Pool Balance as of such date.

 

“Loss Reserve Percentage” means, at any time of determination, the product
(expressed as a percentage and rounded to the nearest 1/100th of 1%, with
5/1000th of 1% rounded upward) of (a) the Stress Factor, multiplied by (b) the
highest average of the Default Ratios for any three (3) consecutive Fiscal
Months during the twelve (12) most recent Fiscal Months, multiplied by (c) the
Loss Horizon Ratio.

 

“Majority Lenders” means one or more Lenders that, individually or in the
aggregate, hold more than 50% of the aggregate Commitments of all Lenders (or,
if the Commitments have been terminated, hold Loans with more than 50% of the
Aggregate Capital).

 23 

 

 

“Marketable Securities” means any (a) equity securities that are (i) of
corporations incorporated in the United States of America or any State thereof,
(ii) readily tradable on either the New York Stock Exchange or the NASDAQ Stock
Market and (iii) consented to and approved in writing by the Administrative
Agent in its sole discretion and (b) debt securities that are (i) of
corporations incorporated in the United States of America or any State thereof
and (ii) consented to and approved in writing by the Administrative Agent in its
sole discretion.

 

“Material Adverse Effect” means a circumstance or condition that would,
individually or in the aggregate, materially adversely affect:

 

(a)          the assets, operations, business or financial condition of the
Performance Guarantor and its Subsidiaries, taken as a whole;

 

(b)          the ability of the Servicer, the Performance Guarantor or any
Originator, taken as a whole, to perform its obligations under this Agreement or
any other Transaction Document to which it is a party;

 

(c)          the validity or enforceability of this Agreement or any other
Transaction Document, or the validity, enforceability, value or collectibility
of any material portion of the Pool Receivables;

 

(d)          the status, perfection, enforceability or priority of the
Administrative Agent’s security interest in the Collateral; or

 

(e)          the rights and remedies of any Credit Party under the Transaction
Documents or associated with its respective interest in the Collateral.

 

“Minimum Dilution Reserve Percentage” means, at any time of determination, the
product (expressed as a percentage and rounded to the nearest 1/100th of 1%,
with 5/1000th of 1% rounded upward) of (a) the average of the Dilution Ratios
for the twelve (12) most recent Fiscal Months, multiplied by (b) the Dilution
Horizon Ratio.

 

“Minimum Funding Threshold” means, on any day, an amount equal to the lesser of
(a) the product of (i) 80.070.0% times (ii) the Facility Limit at such time and
(b) the Borrowing Base at such time.

 

“Minimum Liquidity” means $65,000,000.

 

“Minimum Liquidity Period” means each period, if any, commencing on the date
that the Liquidity is less than the Minimum Liquidity and ending on (but not
including) the date, if any, that the Liquidity is no longer less than the
Minimum Liquidity.

 

“Monthly Report” means a report in substantially the form of Exhibit F.

 

“Monthly Settlement Date” means the 20th calendar day of each calendar month (or
if such day is not a Business Day, the next occurring Business Day).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

 

 24 

 

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower, the Servicer, any Originator, the Parent, the
Performance Guarantor or any of their respective ERISA Affiliates (other than
one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code) is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

 

“Net Receivables Pool Balance” means, at any time of determination: (a) the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, minus (b) the Excess Concentration.

 

“Notice Date” has the meaning set forth in Section 3.02(b).

 

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

 

“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor less the amount
(if any) then included in the calculation of the Excess Concentration with
respect to such Obligor and its Pool Receivables and (b) the denominator of
which is the aggregate Outstanding Balance of all Eligible Receivables at such
time.

 

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.

 

“Order” has the meaning set forth in Section 3.10.

 

“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrative Agent.

 

“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other similar excise or property Taxes, charges or levies or fees arising
from any payment made hereunder or from the execution, delivery, filing,
recording or enforcement of, or otherwise in respect of, this Agreement, the
other Transaction Documents and the other documents or agreements to be
delivered hereunder or thereunder, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.

 

 25 

 

 

“Parent” means BrightView Landscapes, LLC, a Delaware limited liability company.

 

“Parent Group” has the meaning set forth in Section 8.03(c).

 

“Participant” has the meaning set forth in Section 13.03(d).

 

“Participant Register” has the meaning set forth in Section 13.03(e).

 

“Participation Advance” has the meaning set forth in Section 3.04(b).

 

“PATRIOT Act” has the meaning set forth in Section 13.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA that is
subject to Title IV of ERISA with respect to which any Originator, the Borrower
or any other member of the Controlled Group may have any liability, contingent
or otherwise.

 

“Percentage” means, at any time of determination, with respect to any Lender, a
fraction (expressed as a percentage), (a) the numerator of which is (i) prior to
the termination of all Commitments hereunder, its Commitment at such time or
(ii) if all Commitments hereunder have been terminated, the aggregate
outstanding Capital of all Loans being funded by such Lender at such time and
(b) the denominator of which is (i) prior to the termination of all Commitments
hereunder, the aggregate Commitments of all Lenders at such time or (ii) if all
Commitments hereunder have been terminated, the Aggregate Capital at such time.

 

“Performance Guarantor” means Holdings in its capacity as guarantor under the
Performance Guaranty.

 

“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Permitted Holders” shall (along with each defined term constituting a component
thereof) have the meaning assigned to such term in the First Lien Credit
Agreement as in effect on the ClosingFirst Amendment Date without giving effect
to any amendment, restatement, waiver or supplement thereto unless otherwise
agreed to in writing by the Administrative Agent in its sole discretion.

 

“Permitted Lien” means (a) the interests of the Borrower, the Administrative
Agent and each of the other Secured Parties under the Transaction Documents, (b)
any inchoate liens for current taxes, assessments, levies, fees and other
government and similar charges not yet due and payable or the amount or validity
of which is being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been established in accordance with
GAAP, but only so long as foreclosure with respect to such lien is not imminent
and the use and value of the property to which the liens attach are not impaired
during the pendency of such proceedings, (c) liens arising out of any judgment
or award against any Originator with respect to which (i) an appeal or
proceeding for review is being taken in good faith and with respect to which
there shall have been secured a bond pending such appeal or proceeding for
review and (ii) such judgment or award does not constitute an Event of Default,
(d) any lien in favor of, or assigned to, the Administrative Agent (for the
benefit of the Secured Parties) and (e) any Lien on the Capital Stock or other
equity interests of the Originators (excluding, for the avoidance of doubt, any
Lien on the Capital Stock of the Borrower) granted in connection with athe
Credit Agreement (or any refinancing thereof) in favor of the secured parties
thereunder.

 

 26 

 

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or any Governmental Authority.

 

“PNC” has the meaning set forth in the preamble to this Agreement.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Portion of Capital” means, with respect to any Lender and its related Capital,
the portion of such Capital being funded or maintained by such Lender by
reference to a particular interest rate basis.

 

“Pro Forma Basis” shall (along with each defined term constituting a component
thereof) have the meaning assigned thereto in the Credit Agreement as in effect
on the First Amendment Date without giving effect to any amendment, restatement,
waiver or supplement thereto unless otherwise agreed to in writing by the
Administrative Agent in its sole discretion.

 

“Pro Rata Share” means, as to any LC Participant, a fraction, the numerator of
which equals the Commitment of such LC Participant at such time and the
denominator of which equals the aggregate of the Commitments of all LC
Participants at such time.

 

“Puerto Rico Originator” means BrightView Puerto Rico, LLC, a Puerto Rico
limited liability company.

 

“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, among the Servicer, the Originators and the Borrower, as such
agreement may be amended, supplemented or otherwise modified from time to time.

 

“Purchase and Sale Termination Event” has the meaning set forth in the Purchase
and Sale Agreement.

 

“Qualifying IPO” means the issuance by any Person of its common equity interests
in an underwritten primary public offering (other than a public offering
pursuant to a registration statement on Form S-8) pursuant to an effective
registration statement filed with the SEC in accordance with the Securities Act
(whether alone or in connection with a secondary public offering) or in a firm
commitment underwritten offering (or series of related offerings of securities
to the public pursuant to a final prospectus) made pursuant to the Securities
Act.

 

 27 

 

 

“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator or the Borrower (as assignee of an
Originator), whether constituting an account, chattel paper, payment intangible,
instrument or general intangible, in each instance arising in connection with
the sale of goods that have been or are to be sold or for services rendered or
to be rendered, and includes, without limitation, the obligation to pay any
service charges, finance charges, interest, fees and other charges with respect
thereto. Any such right to payment arising from any one transaction, including,
without limitation, any such right to payment represented by an individual
invoice or agreement, shall constitute a Receivable separate from a Receivable
consisting of any such right to payment arising from any other transaction.

 

“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Borrower pursuant to the Purchase and Sale Agreement prior to the Termination
Date.

 

“Register” has the meaning set forth in Section 13.03(b).

 

“Reimbursement Obligation” has the meaning set forth in Section 3.04(a).

 

“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

 

“Related Security” means, with respect to any Receivable:

 

(a)          all of the Borrower’s and each Originator’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), the sale of which gave rise
to such Receivable;

 

(b)          all instruments and chattel paper that may evidence such
Receivable;

 

(c)          all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all UCC financing statements or similar filings relating thereto;

 

(d)          all of the Borrower’s and each Originator’s rights, interests and
claims under the related Contracts and all guaranties, indemnities, insurance
and other agreements (including the related Contract) or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise;

 

(e)          all books and records of the Borrower and each Originator to the
extent related to any of the foregoing, and all rights, remedies, powers,
privileges, title and interest (but not obligations) in and to each Lock-Box and
all Collection Accounts, into which any Collections or other proceeds with
respect to such Receivables may be deposited, and any related investment
property acquired with any such Collections or other proceeds (as such term is
defined in the applicable UCC);

 

(f)          all of the Borrower’s rights, interests and claims under the
Purchase and Sale Agreement and the other Transaction Documents; and

 

 28 

 

 

(g)          all Collections and other proceeds (as defined in the UCC) of any
of the foregoing.

 

“Release” has the meaning set forth in Section 4.01(a).

 

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than a Pension Plan maintained by an ERISA Affiliate which is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code).

 

“Representatives” has the meaning set forth in Section 13.06(c).

 

“Required Capital Amount” means $20,000,00022,500,000.

 

“Restricted Payments” has the meaning set forth in Section 8.01(r).

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.

 

“Sanctioned Country” means a country subject to a comprehensive countrywide or
territory-wide sanctions program maintained under any Anti-Terrorism Law.

 

“Sanctioned Person” (i) A person named on the list of “Specially Designated
Nationals” or “Blocked Persons” maintained by OFAC, (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC, or (iii) any
individual person, group, regime, entity or thing listed or otherwise recognized
as a specially designated, prohibited, sanctioned or debarred person, group,
regime, entity or thing, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any Anti-Terrorism Law.

 

“Scheduled Termination Date” means April 27February 18, 20202022.

 

“SEC” means the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.

 

“Second Lien Credit Agreement” means that certain Second Lien Credit Agreement,
dated as of December 18, 2013 (as amended, restated, amended and restated or
otherwise modified from time to time), by and among Garden Acquisition Holdings,
Inc. as holdings, Garden Merger Sub, LLC, as the initial borrower, The Brickman
Group Ltd. LLC, as the surviving borrower, the lending institutions from time to
time parties thereto, as the lenders, and Credit Suisse AG, as the
administrative agent and the collateral agent.

 

 29 

 

 

“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.

 

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.

 

“Servicer” has the meaning set forth in the preamble to this Agreement,
including any successor Servicer pursuant to Section 9.01.

 

“Servicer’s Account” means the deposit account with an account number ending in
x3529 maintained by the Servicer at PNC Bank, National Association.

 

“Servicer Indemnified Amounts” has the meaning set forth in Section 12.02(a).

 

“Servicer Indemnified Party” has the meaning set forth in Section 12.02(a).

 

“Servicing Fee” means the fee referred to in Section 9.06(a).

 

“Servicing Fee Rate” means the rate referred to in Section 9.06(a).

 

“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Interest or Fees, (i) prior to the Termination Date and so long as
no Event of Default has occurred and is continuing, the Monthly Settlement Date
and (ii) on and after the Termination Date or if an Event of Default has
occurred and is continuing, each day selected from time to time by the
Administrative Agent (with the consent or at the direction of the Majority
Lenders) (it being understood that the Administrative Agent (with the consent or
at the direction of the Majority Lenders) may select such Settlement Date to
occur as frequently as daily), or, in the absence of such selection, the Monthly
Settlement Date.

 

“Side Letter” means that certain letter agreement, dated as of the Closing Date,
among the Borrower, the Servicer and the Administrative Agent, as such agreement
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Solvent” means, with respect to any Person and as of any particular date, (i)
the present fair market value (or present fair saleable value) of the assets of
such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii)
such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.

 

 30 

 

 

“Stress Factor” means, at any time of determination, either (a) if either (i)
the Leverage Ratio is greater than 6.50 or (ii) the Liquidity is less than
$90,000,000, then 2.50 or (b) otherwise, 2.25.

 

“Structuring Agent” means PNC Capital Markets LLC, a Pennsylvania limited
liability company.

 

“Subordinated Note” has the meaning set forth in the Purchase and Sale
Agreement.

 

“Sub-Servicer” has the meaning set forth in Section 9.01(d).

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all interest, penalties or additions to tax with respect thereto.

 

“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01, (c) the date selected by the Borrower on which all
Commitments have been reduced to zero pursuant to Section 2.02(e) and (d) the
date (if any) on which the Borrower, the Servicer or any Originator delivers to
the Administrative Agent a written notice that the Borrower is unable to pay the
“Purchase Price” (as defined in the Purchase and Sale Agreement) for Receivables
and Related Rights pursuant to Section 3.2 of the Purchase and Sale Agreement.

 

“Test Period” shall (along with each defined term constituting a component
thereof) have the meaning assigned thereto in the Credit Agreement as in effect
on the First Amendment Date without giving effect to any amendment, restatement,
waiver or supplement thereto unless otherwise agreed to in writing by the
Administrative Agent in its sole discretion.

 

“Total Reserves” means, at any time of determination, an amount equal to the
product of the Net Receivables Pool Balance and the sum of: (a) the Yield
Reserve Percentage, plus (b) the greatest of (i) 15.0%, (ii) the sum of the
Concentration Reserve Percentage plus the Minimum Dilution Reserve Percentage
and (iii) the sum of the Loss Reserve Percentage plus the Dilution Reserve
Percentage.

 

“Tranche Period” means, with respect to any LIBOR Loan, a period of one, two,
three or six months selected by the Borrower pursuant to Section 2.05. Each
Tranche Period shall commence on a Monthly Settlement Date and end on (but not
including) the Monthly Settlement Date occurring one, two, three or six calendar
months thereafter, as selected by the Borrower pursuant to Section 2.05;
provided, however, that if the date any Loan made pursuant to Section 2.01 is
not a Monthly Settlement Date, the initial Tranche Period for such Loan shall
commence on the date such Loan is made pursuant to Section 2.01 and end on the
next Monthly Settlement Date occurring after the day in the applicable
succeeding calendar month which corresponds numerically to the beginning day of
such initial Tranche Period; provided, further, that if any Tranche Period would
end after the Termination Date, such Tranche Period (including a period of one
day) shall end on the Termination Date.

 

 31 

 

 

“Transaction Documents” means this Agreement, the Purchase and Sale Agreement,
the Account Control Agreements, the Fee Letter, each Subordinated Note, the
Performance Guaranty, the Side Letter and all other certificates, instruments,
UCC financing statements, reports, notices, agreements and documents executed or
delivered under or in connection with this Agreement, in each case as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with this Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default.

 

“Unbilled Receivable” means, at any time, any Receivable as to which the invoice
or bill with respect thereto has not yet been sent to the Obligor thereof.

 

“U.S. Obligor” means an Obligor that is a corporation or other business
organization and is organized under the laws of the United States of America (or
of a United States of America territory, district, state, commonwealth, or
possession, including, without limitation, Puerto Rico and the U.S. Virgin
Islands) or any political subdivision thereof.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).

 

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Voting Stock” means, with respect to any Person as of any date, the Capital
Stock of such Person that is at the time entitled to vote in the election of the
board of directors of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Yield Reserve Percentage” means, at any time of determination:

 

1.50 x DSO x (BR + SFR)

               360

 

 32 

 

 

where:

 

  BR = the Base Rate;           DSO = the Days’ Sales Outstanding for the most
recently ended Fiscal Month; and           SFR = the Servicing Fee Rate.

 

SECTION 1.02. Other Interpretative Matters. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”,
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement. For purposes of this Agreement, the
other Transaction Documents and all such certificates and other documents,
unless the context otherwise requires: (a) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (b) the words “hereof,” “herein” and “hereunder” and words
of similar import refer to such agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of such
agreement (or such certificate or document); (c) references to any Section,
Schedule or Exhibit are references to Sections, Schedules and Exhibits in or to
such agreement (or the certificate or other document in which the reference is
made), and references to any paragraph, subsection, clause or other subdivision
within any Section or definition refer to such paragraph, subsection, clause or
other subdivision of such Section or definition; (d) the term “including” means
“including without limitation”; (e) references to any Applicable Law refer to
that Applicable Law as amended from time to time and include any successor
Applicable Law; (f) references to any agreement refer to that agreement as from
time to time amended, restated or supplemented or as the terms of such agreement
are waived or modified in accordance with its terms; (g) references to any
Person include that Person’s permitted successors and assigns; (h) headings are
for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; (i) unless otherwise provided, in the
calculation of time from a specified date to a later specified date, the term
“from” means “from and including”, and the terms “to” and “until” each means “to
but excluding”; (j) terms in one gender include the parallel terms in the neuter
and opposite gender; (k) references to any amount as on deposit or outstanding
on any particular date means such amount at the close of business on such day
and (l) the term “or” is not exclusive.

 

ARTICLE II

TERMS OF THE LOANS

 

SECTION 2.01. Loan Facility. Upon a request by the Borrower pursuant to
Section 2.02, and on the terms and subject to the conditions hereinafter set
forth, the Lenders shall, ratably in accordance with their respective
Commitments, severally and not jointly, make Loans to the Borrower from time to
time during the period from the Closing Date to the Termination Date. Under no
circumstances shall any Lender be obligated to make any such Loan if, after
giving effect to such Loan:

 

 33 

 

 

(i)          the Aggregate Capital plus the LC Participation Amount would exceed
the Facility Limit, at such time;

 

(ii)         the sum of (A) the aggregate outstanding Capital of such Lender
plus (B) the related LC Participant’s Pro Rata Share of the LC Participation
Amount, would exceed the Commitment of such Lender; or

 

(iii)        the Aggregate Capital plus the Adjusted LC Participation Amount
would exceed the Borrowing Base at such time.

 

SECTION 2.02.   Making Loans; Repayment of Loans. (a) Each Loan hereunder shall
be made on at least one (1) Business Day’s prior written request from the
Borrower to the Administrative Agent and each Lender in the form of a Loan
Request attached hereto as Exhibit A. Each such request for a Loan shall be made
no later than noon (New York City time) on a Business Day (it being understood
that any such request made after such time shall be deemed to have been made on
the following Business Day) and shall specify (i) the amount of the Loan(s)
requested (which shall not be less than $1,000,000 and shall be an integral
multiple of $100,000 in excess thereof), (ii) the allocation of such amount
among the Lenders (which shall be ratable based on the Commitments), (iii) the
account to which the proceeds of such Loan shall be distributed and (iv) the
date such requested Loan is to be made (which shall be a Business Day).

 

(b)          No later than 2:30 p.m. (New York City time) on the date of each
Loan specified in the applicable Loan Request, the Lenders shall, upon
satisfaction of the applicable conditions set forth in Article VI and pursuant
to the other conditions set forth in this Article II, make available to the
Borrower in same day funds an aggregate amount equal to the amount of such Loans
requested, at the account set forth in the related Loan Request.

 

(c)          Each Lender’s obligation shall be several, such that the failure of
any Lender to make available to the Borrower any funds in connection with any
Loan shall not relieve any other Lender of its obligation, if any, hereunder to
make funds available on the date such Loans are requested (it being understood,
that no Lender shall be responsible for the failure of any other Lender to make
funds available to the Borrower in connection with any Loan hereunder).

 

(d)          The Borrower shall repay in full the outstanding Capital of each
Lender on the Final Maturity Date. Prior thereto, the Borrower shall, on each
Settlement Date, make a prepayment of the outstanding Capital of the Lenders to
the extent required under Section 4.01 and otherwise in accordance therewith.
Notwithstanding the foregoing, the Borrower, in its discretion, shall have the
right to make a prepayment, in whole or in part, of the outstanding Capital of
the Lenders on any Business Day upon one (1) Business Day’s prior written notice
thereof to the Administrative Agent and each Lender in the form of a Reduction
Notice attached hereto as Exhibit B; provided, however, that (i) each such
prepayment shall be in a minimum aggregate amount of $100,000 and shall be an
integral multiple of $100,000 in excess thereof; provided, however that the
Borrower shall not provide a Reduction Notice, if such prepayment will cause the
Aggregate Capital plus the Adjusted LC Participation Amount to be less than the
Minimum Funding Threshold; provided, however that notwithstanding the foregoing,
a prepayment may be in an amount necessary to reduce any Borrowing Base Deficit
existing at such time to zero, and (ii) any accrued Interest and Fees in respect
of such prepaid Capital shall be paid on the immediately following Settlement
Date.

 

 34 

 

 

(e)          The Borrower may, at any time upon at least thirty (30) days’ prior
written notice to the Administrative Agent and each Lender, terminate the
Facility Limit in whole or ratably reduce the Facility Limit in part. Each
partial reduction in the Facility Limit shall be in a minimum aggregate amount
of $3,000,000 or integral multiples of $1,000,000 in excess thereof, and no such
partial reduction shall reduce the Facility Limit to an amount less than
$100,000,000. In connection with any partial reduction in the Facility Limit,
the Commitment of each Lender and LC Participant, as well as the LC Limit, shall
be ratably reduced.

 

(f)          In connection with any reduction of the Commitments, the Borrower
shall remit to the Administrative Agent (i) instructions regarding such
reduction and (ii) for payment to the Lenders, cash in an amount sufficient to
(A) repay the Capital of each Lender such that its Capital will not exceed its
Commitment as so reduced and (B) pay all other outstanding Borrower Obligations
with respect to such reduction (determined based on the ratio of the reduction
of the Commitments being effected to the amount of the Commitments prior to such
reduction or, if the Administrative Agent reasonably determines that any portion
of the outstanding Borrower Obligations is allocable solely to that portion of
the Commitments being reduced or has arisen solely as a result of such
reduction, all of such portion) including, without duplication, any associated
Breakage Fees. Upon receipt of any such amounts, the Administrative Agent shall
apply such amounts first to the reduction of the Aggregate Capital, and second
to the payment of the remaining outstanding Borrower Obligations with respect to
such reduction, including any Breakage Fees, by paying such amounts to the
Lenders. Notwithstanding the forgoing, any such reduction of the Commitments
shall not be effective to the extent that after giving effect thereto the sum of
(A) the aggregate outstanding Capital of any Lender plus (B) the related LC
Participant’s Pro Rata Share of the LC Participation Amount, would exceed such
Lender’s Commitment.

 

SECTION 2.03. Interest and Fees.

 

(a)          On each Settlement Date, the Borrower shall, in accordance with the
terms and priorities for payment set forth in Section 4.01, pay to each Lender,
each LC Participant, the LC Bank, the Administrative Agent and the Structuring
Agent certain fees (collectively, the “Fees”) in the amounts set forth in the
fee letter agreements from time to time entered into, among the Borrower, the
Lenders, the LC Participants, the LC Bank and/or the Administrative Agent (each
such fee letter agreement, as amended, restated, supplemented or otherwise
modified from time to time, collectively being referred to herein as the “Fee
Letter”). Commitment Fees (as defined in the Fee Letter) shall cease to accrue
on the unfunded portion of the Commitment of such Defaulting Lender as provided
in Section 2.06.

 

(b)          Each Loan of each Lender and the Capital thereof (without
duplication) shall accrue interest on each day when such Capital remains
outstanding at the then applicable Interest Rate for such Loan. The Borrower
shall pay all Interest (including, for the avoidance of doubt, all Interest
accrued on LIBOR Loans during an Interest Period regardless of whether the
applicable Tranche Period has ended), Fees and Breakage Fees accrued during each
Interest Period on each Settlement Date in accordance with the terms and
priorities for payment set forth in Section 4.01.

 

 35 

 

 

SECTION 2.04. Records of Loans and Participation Advances. Each Lender shall
record in its records, the date and amount of each Loan and Participation
Advance made by such Lender hereunder, the Interest Rate with respect thereto,
the Interest accrued thereon and each repayment and payment thereof. Subject to
Section 13.03(c), such records shall be conclusive and binding absent manifest
error. The failure to so record any such information or any error in so
recording any such information shall not, however, limit or otherwise affect the
obligations of the Borrower hereunder or under the other Transaction Documents
to repay the Capital of each Lender, together with all Interest accruing thereon
and all other Borrower Obligations.

 

SECTION 2.05. Selection of Interest Rates and Tranche Periods.

 

(a)          Subject to the following sentence, each Loan shall bear interest
initially at LMIR. Thereafter, so long as no Event of Default has occurred and
is continuing, the Borrower may from time to time elect to change or continue
the type of Interest Rate and/or Tranche Period borne by each Loan or, subject
to the minimum amount requirement for each outstanding Loan set forth in
Section 2.02, a portion thereof by notice to the Administrative Agent not later
than 11:00 a.m. (New York City time), one (1) Business Day prior to the
expiration of any Tranche Period or Interest Period, as applicable; provided,
that there shall not be more than six (6) LIBOR Loans outstanding hereunder at
any one time; provided, further that for the avoidance of doubt, any change from
LMIR to Adjusted LIBOR and/or any change to a Tranche Period applicable to a
Loan shall not be effective until the Monthly Settlement Date occurring after
the date of such request. Any such notices requesting the continuation or
conversion of a Loan to the Administrative Agent may be given by telephone,
telecopy, or other telecommunication device acceptable to the Administrative
Agent (which notice shall be irrevocable once given and, if by telephone, shall
be promptly confirmed in writing in a manner acceptable to the Administrative
Agent).

 

(b)          If, by the time required in Section 2.05(a), the Borrower fails to
select a Tranche Period or Interest Rate for any Loan, such Loan shall
automatically accrue Interest at LMIR for the next occurring Interest Period.

 

SECTION 2.06. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)          Commitment Fees (as defined in the Fee Letter) shall cease to
accrue on the unfunded portion of the Commitment of such Defaulting Lender.

 

(b)          The Commitment and Capital of such Defaulting Lender shall not be
included in determining whether the Majority Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 13.01); provided, that, this clause (b) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each Lender
directly affected thereby (if such Lender is directly affected thereby).

 

 36 

 

 

(c)          In the event that the Administrative Agent, the Borrower and the
Servicer each agrees in writing that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans ratably in accordance its applicable Commitment; provided,
that no adjustments shall be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Lender was a Defaulting
Lender, and provided, further, that except to the extent otherwise agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender that is
not a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender having been a Defaulting Lender.

 

ARTICLE III

 

LETTER OF CREDIT FACILITY

 

SECTION 3.01. Letters of Credit.

 

(a)          Subject to the terms and conditions hereof and the satisfaction of
the applicable conditions set forth in Article VI, the LC Bank shall issue or
cause the issuance of Letters of Credit on behalf of the Borrower (and, if
applicable, on behalf of, or for the account of, an Originator or an Affiliate
of such Originator in favor of such beneficiaries as such Originator or an
Affiliate of such Originator may elect with the consent of the Borrower);
provided further, however, that the LC Bank will not be required to issue or
cause to be issued any Letters of Credit to the extent that after giving effect
thereto:

 

(i)          the Aggregate Capital plus the LC Participation Amount would exceed
the Facility Limit at such time;

 

(ii)         the Aggregate Capital plus the Adjusted LC Participation Amount
would exceed the Borrowing Base at such time;

 

(iii)        the LC Participation Amount would exceed the LC Limit at such time;
or

 

(iv)        the LC Participation Amount would exceed the aggregate of the
Commitments of the LC Participants at such time.

 

(b)          Interest shall accrue on all amounts drawn under Letters of Credit
for each day on and after the applicable Drawing Date so long as such drawn
amounts shall have not been reimbursed to the LC Bank pursuant to the terms
hereof.

 

SECTION 3.02. Issuance of Letters of Credit; Participations.

 

(a)          The Borrower may request the LC Bank, upon two (2) Business Days’
prior written notice submitted on or before noon (New York City time), to issue
a Letter of Credit by delivering to the Administrative Agent, each Lender and
the LC Bank, the LC Bank’s form of Letter of Credit Application (the “Letter of
Credit Application”), substantially in the form of Exhibit D attached hereto and
an LC Request, in each case completed to the satisfaction of the Administrative
Agent and the LC Bank; and such other certificates, documents and other papers
and information as the Administrative Agent or the LC Bank may reasonably
request.

 

 37 

 

 

(b)          Each Letter of Credit shall, among other things, (i) provide for
the payment of sight drafts or other written demands for payment when presented
for honor thereunder in accordance with the terms thereof and when accompanied
by the documents described therein and (ii) have an expiry date not later than
twelve (12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than twelve (12) months after
the Scheduled Termination Date. The terms of each Letter of Credit may include
customary “evergreen” provisions providing that such Letter of Credit’s expiry
date shall automatically be extended for additional periods not to exceed twelve
(12) months unless, not less than thirty (30) days (or such longer period as may
be specified in such Letter of Credit) (the “Notice Date”) prior to the
applicable expiry date, the LC Bank delivers written notice to the beneficiary
thereof declining such extension; provided, however, that if (x) any such
extension would cause the expiry date of such Letter of Credit to occur after
the date that is twelve (12) months after the Scheduled Termination Date or (y)
the LC Bank determines that any condition precedent (including, without
limitation, those set forth in Sections 3.01 and Article VI) to issuing such
Letter of Credit hereunder are not satisfied (other than any such condition
requiring the Borrower to submit an LC Request or Letter of Credit Application
in respect thereof), then the LC Bank, in the case of clause (x) above, may (or,
at the written direction of any LC Participant, shall) or, in the case of clause
(y) above, shall, use reasonable efforts in accordance with (and to the extent
permitted by) the terms of such Letter of Credit to prevent the extension of
such expiry date (including notifying the Borrower and the beneficiary of such
Letter of Credit in writing prior to the Notice Date that such expiry date will
not be so extended). Each Letter of Credit shall be subject either to the
Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any amendments or
revisions thereof adhered to by the LC Bank or the International Standby
Practices (ISP98-International Chamber of Commerce Publication Number 590), and
any amendments or revisions thereof adhered to by the LC Bank, as determined by
the LC Bank.

 

(c)          Immediately upon the issuance by the LC Bank of any Letter of
Credit (or any amendment to a Letter of Credit increasing the amount thereof),
the LC Bank shall be deemed to have sold and transferred to each LC Participant,
and each LC Participant shall be deemed irrevocably and unconditionally to have
purchased and received from the LC Bank, without recourse or warranty, an
undivided interest and participation, to the extent of such LC Participant’s Pro
Rata Share, in such Letter of Credit, each drawing made thereunder and the
obligations of the Borrower hereunder with respect thereto, and any security
therefor or guaranty pertaining thereto. Upon any change in the Commitments or
Pro Rata Shares of the LC Participants pursuant to this Agreement, it is hereby
agreed that, with respect to all outstanding Letters of Credit and unreimbursed
drawings thereunder, there shall be an automatic adjustment to the
participations pursuant to this clause (c) to reflect the new Pro Rata Shares of
the assignor and assignee LC Participant or of all LC Participants with
Commitments, as the case may be. In the event that the LC Bank makes any payment
under any Letter of Credit and the Borrower shall not have reimbursed such
amount in full to the LC Bank pursuant to Section 3.04(a), each LC Participant
shall be obligated to make Participation Advances with respect to such Letter of
Credit in accordance with Section 3.04(b).

 

 38 

 

 

SECTION 3.03. Requirements For Issuance of Letters of Credit. The Borrower shall
authorize and direct the LC Bank to name the Borrower, an Originator or an
Affiliate of an Originator as the “Applicant” or “Account Party” of each Letter
of Credit.

 

SECTION 3.04. Disbursements, Reimbursement.

 

(a)          In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrative Agent and the Borrower of such request. The Borrower shall
reimburse (such obligation to reimburse the LC Bank shall sometimes be referred
to as a “Reimbursement Obligation”) the LC Bank prior to 5:00 p.m. (New York
City time), on each date that an amount is paid by the LC Bank under any Letter
of Credit (each such date, a “Drawing Date”) in an amount equal to the amount so
paid by the LC Bank. Such Reimbursement Obligation shall be satisfied by the
Borrower (i) first, by the remittance by the Administrative Agent to the LC Bank
of any available amounts then on deposit in the LC Collateral Account and (ii)
second, by the remittance by or on behalf of the Borrower to the LC Bank of any
other funds of the Borrower then available for disbursement. In the event the
Borrower fails to reimburse the LC Bank for the full amount of any drawing under
any Letter of Credit by 5:00 p.m. (New York City time) on the Drawing Date
(including because the conditions precedent to a Loan requested by the Borrower
pursuant to Section 2.01 shall not have been satisfied), the LC Bank will
promptly notify each LC Participant thereof. Any notice given by the LC Bank
pursuant to this Section may be oral if promptly confirmed in writing; provided
that the lack of such a prompt written confirmation shall not affect the
conclusiveness or binding effect of such oral notice.

 

(b)          Each LC Participant shall upon any notice pursuant to clause (a)
above make available to the LC Bank an amount in immediately available funds
equal to its Pro Rata Share of the amount of the drawing (a “Participation
Advance”), whereupon the LC Participants shall each be deemed to have made a
Loan to the Borrower in that amount. If any LC Participant so notified fails to
make available to the LC Bank the amount of such LC Participant’s Pro Rata Share
of such amount by 2:00 p.m. (New York City time) on the Drawing Date, then
interest shall accrue on such LC Participant’s obligation to make such payment,
from the Drawing Date to the date on which such LC Participant makes such
payment (i) at a rate per annum equal to the Federal Funds Rate during the first
three days following the Drawing Date and (ii) at a rate per annum equal to the
Base Rate on and after the fourth day following the Drawing Date. The LC Bank
will promptly give notice to each LC Participant of the occurrence of the
Drawing Date, but failure of the LC Bank to give any such notice on the Drawing
Date or in sufficient time to enable any LC Participant to effect such payment
on such date shall not relieve such LC Participant from its obligation under
this clause (b). Each LC Participant’s Commitment shall continue until the last
to occur of any of the following events: (A) the LC Bank ceases to be obligated
to issue or cause to be issued Letters of Credit hereunder, (B) no Letter of
Credit issued hereunder remains outstanding and uncancelled or (C) all Credit
Parties have been fully reimbursed for all payments made under or relating to
Letters of Credit.

 

 39 

 

 

SECTION 3.05. Repayment of Participation Advances.

 

(a)          Upon (and only upon) receipt by the LC Bank for its account of
immediately available funds from or for the account of the Borrower (i) in
reimbursement of any payment made by the LC Bank under a Letter of Credit with
respect to which any LC Participant has made a Participation Advance to the LC
Bank or (ii) in payment of Interest on the Loans made or deemed to have been
made in connection with any such draw, the LC Bank will pay to each LC
Participant, ratably (based on the outstanding drawn amounts funded by each such
LC Participant in respect of such Letter of Credit), in the same funds as those
received by the LC Bank; it being understood, that the LC Bank shall retain a
ratable amount of such funds that were not the subject of any payment in respect
of such Letter of Credit by any LC Participant.

 

(b)          If the LC Bank is required at any time to return to the Borrower,
or to a trustee, receiver, liquidator, custodian, or any official in any
Insolvency Proceeding, any portion of the payments made by the Borrower to the
LC Bank pursuant to this Agreement in reimbursement of a payment made under a
Letter of Credit or interest or fee thereon, each LC Participant shall, on
demand of the LC Bank, forthwith return to the LC Bank the amount of its Pro
Rata Share of any amounts so returned by the LC Bank plus interest at the
Federal Funds Rate, from the date the payment was first made to such LC
Participant through, but not including, the date the payment is returned by such
LC Participant.

 

(c)          If any Letters of Credit are outstanding and undrawn on the
Termination Date, the LC Collateral Account shall be funded from Collections
(or, in the Borrower’s sole discretion, by other funds available to the
Borrower) in an amount equal to the aggregate undrawn face amount of such
Letters of Credit plus all related fees to accrue through the stated expiration
dates thereof, including any customary presentation, amendment and other
processing fees, and other standard costs and charges, of the LC Bank relating
to letters of credit (such fees to accrue, as reasonably estimated by the LC
Bank, the “LC Fee Expectation”).

 

SECTION 3.06. Documentation; Documentary and Processing Charges. The Borrower
agrees to be bound by the terms of the Letter of Credit Application and by the
LC Bank’s interpretations of any Letter of Credit issued for the Borrower and by
the LC Bank’s written regulations and customary practices relating to letters of
credit, though the LC Bank’s interpretation of such regulations and practices
may be different from the Borrower’s own. In the event of a conflict between the
Letter of Credit Application and this Agreement, this Agreement shall govern.
The LC Bank shall not be liable for any error, negligence and/or mistakes,
whether of omission or commission, in following the Borrower’s instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto. In addition to any other fees or expenses owing under the
Fee Letter or any other Transaction Document or otherwise pursuant to any Letter
of Credit Application, the Borrower shall pay to the LC Bank for its own account
any customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the LC Bank relating to letters of credit
as from time to time in effect. Such customary fees shall be due and payable
upon demand and shall be nonrefundable.

 

SECTION 3.07. Determination to Honor Drawing Request. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the LC Bank shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

 

 40 

 

 

SECTION 3.08. Nature of Participation and Reimbursement Obligations. Each LC
Participant’s obligation in accordance with this Agreement to make Participation
Advances as a result of a drawing under a Letter of Credit, and the obligations
of the Borrower to reimburse the LC Bank upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement and under all
circumstances, including the following circumstances:

 

(i)          any set-off, counterclaim, recoupment, defense or other right which
such LC Participant may have against the LC Bank, the other Credit Parties, the
Borrower, the Servicer, an Originator, the Performance Guarantor or any other
Person for any reason whatsoever;

 

(ii)         the failure of the Borrower or any other Person to comply with the
conditions set forth in this Agreement for the making of a purchase,
reinvestments, requests for Letters of Credit or otherwise, it being
acknowledged that such conditions are not required for the making of
Participation Advances hereunder;

 

(iii)        any lack of validity or enforceability of any Letter of Credit or
any set-off, counterclaim, recoupment, defense or other right which the
Borrower, the Performance Guarantor, the Servicer, an Originator or any
Affiliate thereof on behalf of which a Letter of Credit has been issued may have
against the LC Bank, or any other Credit Party or any other Person for any
reason whatsoever;

 

(iv)        any claim of breach of warranty that might be made by the Borrower,
an Originator or any Affiliate thereof, the LC Bank, or any LC Participant
against the beneficiary of a Letter of Credit, or the existence of any claim,
set-off, defense or other right which the Borrower, the Servicer, the LC Bank or
any LC Participant may have at any time against a beneficiary, any successor
beneficiary or any transferee of any Letter of Credit or the proceeds thereof
(or any Persons for whom any such transferee may be acting), the LC Bank, any
other Credit Party or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or any Affiliates of
the Borrower and the beneficiary for which any Letter of Credit was procured);

 

(v)         the lack of power or authority of any signer of, or lack of
validity, sufficiency, accuracy, enforceability or genuineness of, any draft,
demand, instrument, certificate or other document presented under any Letter of
Credit, or any such draft, demand, instrument, certificate or other document
proving to be forged, fraudulent, invalid, defective or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect, even
if the Administrative Agent or the LC Bank has been notified thereof;

 

(vi)        payment by the LC Bank under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit;

 

 41 

 

 

(vii)       the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(viii)      any failure by the LC Bank or any of the LC Bank’s Affiliates to
issue any Letter of Credit in the form requested by the Borrower;

 

(ix)         any Material Adverse Effect or Borrower Material Adverse Effect;

 

(x)          any breach of this Agreement or any other Transaction Document by
any party thereto;

 

(xi)         the occurrence or continuance of an Insolvency Proceeding with
respect to the Borrower, the Performance Guarantor, any Originator or any
Affiliate thereof;

 

(xii)        the fact that an Event of Default or an Unmatured Event of Default
shall have occurred and be continuing;

 

(xiii)       the fact that this Agreement or the obligations of the Borrower or
the Servicer hereunder shall have been terminated; and

 

(xiv)      any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

SECTION 3.09. Indemnity. In addition to other amounts payable hereunder, the
Borrower hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, the LC Bank, each LC Participant, each other Credit Party
and each of the LC Bank’s Affiliates that have issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including Attorney
Costs) which the Administrative Agent, the LC Bank, any LC Participant, any
other Credit Party or any of their respective Affiliates may incur or be subject
to as a consequence, direct or indirect, of the issuance of any Letter of
Credit, except to the extent resulting from (a) the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction or (b) the wrongful
dishonor by the LC Bank or any of its Affiliates of a proper demand for payment
made under any Letter of Credit, except if such dishonor resulted from any act
or omission, whether rightful or wrongful, of any present or future de jure or
de facto Governmental Authority (all such acts or omissions herein called
“Governmental Acts”). Under no circumstances shall the Servicer (or any
Affiliate thereof (other than the Borrower)) have any reimbursement or recourse
obligations in respect of any Letter of Credit.

 

 42 

 

 

SECTION 3.10. Liability for Acts and Omissions. As between the Borrower, on the
one hand, and the Administrative Agent, the LC Bank, the LC Participants, and
the other Credit Parties, on the other, the Borrower assumes all risks of the
acts and omissions of, or misuse of any Letter of Credit by, the respective
beneficiaries of such Letter of Credit. In furtherance and not in limitation of
the foregoing, none of the Administrative Agent, the LC Bank, the LC
Participants, or any other Credit Party shall be responsible for any of the
following, including any losses or damages to the Borrower, any of its
Affiliates or any other Person or property related therefrom: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if the LC
Bank, any LC Participant or any other Credit Party shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of the
Borrower against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among the Borrower and any beneficiary of
any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
electronic mail, cable, telegraph, telex, facsimile or otherwise, whether or not
they be in cipher; (v) errors in interpretation of technical terms; (vi) any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any such Letter of Credit or of the proceeds thereof;
(vii) the misapplication by the beneficiary of any such Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or (viii) any consequences
arising from causes beyond the control of the Administrative Agent, the LC Bank,
the LC Participants, and the other Credit Parties, including any Governmental
Acts, and none of the above shall affect or impair, or prevent the vesting of,
any of the LC Bank’s rights or powers hereunder. In no event shall the
Administrative Agent, the LC Bank, the LC Participants, or the other Credit
Parties or their respective Affiliates, be liable to the Borrower or any other
Person for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation Attorney Costs), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Administrative Agent, the
LC Bank, the LC Participants, and the other Credit Parties and each of their
respective Affiliates (i) may rely on any written communication believed in good
faith by such Person to have been authorized or given by or on behalf of the
applicant for a Letter of Credit; (ii) may honor any presentation if the
documents presented appear on their face to comply with the terms and conditions
of the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
LC Bank or its Affiliates; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
Administrative Agent, the LC Bank, the LC Participants, or the other Credit
Parties or their respective Affiliates, in any way related to any order issued
at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each an “Order”) and may
honor any drawing in connection with any Letter of Credit that is the subject of
such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

 

 43 

 

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Borrower, any Credit Party or any other Person.

 

SECTION 3.11. LC Collateral Account. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral Account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account. Moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
LC Bank for each drawing under a Letter of Credit and for repayment of amounts
owing by the Borrower hereunder and under each of the other Transaction
Documents to each of the other Secured Parties. Amounts, if any, on deposit in
the LC Collateral Account on the Final Payout Date shall be promptly remitted by
the Administrative Agent to the Borrower.

 

ARTICLE IV

 

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

 

SECTION 4.01. Settlement Procedures.

 

(a)          The Servicer shall set aside and hold in trust for the benefit of
the Secured Parties (or, if so requested by the Administrative Agent, segregate
in a separate account designated by the Administrative Agent, which shall be an
account maintained and controlled by the Administrative Agent unless the
Administrative Agent otherwise instructs in its sole discretion), for
application in accordance with the priority of payments set forth below, all
Collections on Pool Receivables that are received by the Servicer or the
Borrower or received in any Lock-Box or Collection Account; provided, however,
that so long as each of the conditions precedent set forth in Section 6.03 are
satisfied on such date, the Servicer may release to the Borrower from such
Collections the amount (if any) necessary to pay (i) the purchase price for
Receivables purchased by the Borrower on such date in accordance with the terms
of the Purchase and Sale Agreement or (ii) amounts owing by the Borrower to the
Originators under the Subordinated Notes (each such release, a “Release”). On
each Settlement Date, the Servicer (or, following its assumption of control of
the Collection Accounts, the Administrative Agent) shall, distribute such
Collections in the following order of priority:

 

(i)           first, to the Servicer for the payment of the accrued Servicing
Fees payable for the immediately preceding Interest Period (plus, if applicable,
the amount of Servicing Fees payable for any prior Interest Period to the extent
such amount has not been distributed to the Servicer);

 

 44 

 

 

(ii)            second, to each Lender and other Credit Party (ratably, based on
the amount then due and owing), all accrued and unpaid Interest, Fees and
Breakage Fees due to such Lender and other Credit Party for the immediately
preceding Interest Period (including any additional amounts or indemnified
amounts payable under Sections 5.03 and 12.01 in respect of such payments),
plus, if applicable, the amount of any such Interest, Fees and Breakage Fees
(including any additional amounts or indemnified amounts payable under Sections
5.03 and 12.01 in respect of such payments) payable for any prior Interest
Period to the extent such amount has not been distributed to such Lender or
Credit Party;

 

(iii)         third, as set forth in clause (x) or (y) below, as applicable:

 

(x)          prior to the occurrence of the Termination Date, to the extent that
a Borrowing Base Deficit exists on such date: (I) first, to the Lenders
(ratably, based on the aggregate outstanding Capital of each Lender at such
time) for the payment of a portion of the outstanding Aggregate Capital at such
time, in an aggregate amount equal to (1) the amount necessary to reduce the
Borrowing Base Deficit to zero ($0) Dollars or (2) at the election of the
Borrower, such greater amount in accordance with Section 2.02(d) and (II)
second, to the LC Collateral Account, in reduction of the Adjusted LC
Participation Amount, in an amount equal to the amount necessary (after giving
effect to clause (I) above) to reduce the Borrowing Base Deficit to zero ($0);
or

 

(y)          on and after the occurrence of the Termination Date: (I) first, to
each Lender (ratably, based on the aggregate outstanding Capital of each Lender
at such time) for the payment in full of the aggregate outstanding Capital of
such Lender at such time and (II) second, to the LC Collateral Account (A) the
amount necessary to reduce the Adjusted LC Participation Amount to zero ($0) and
(B) an amount equal to the LC Fee Expectation at such time;

 

(iv)        fourth, to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties (ratably, based on the amount due and owing at such time),
for the payment of all other Borrower Obligations then due and owing by the
Borrower to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties; and

 

(v)         fifth, the balance, if any, to be paid to the Borrower for its own
account.

 

(b)          Notwithstanding anything to the contrary set forth in this Section
4.01, the Administrative Agent shall have no obligation to distribute or pay any
amount under this Section 4.01 except to the extent actually received by the
Administrative Agent.

 

 45 

 

 

(c)          Notwithstanding anything contained herein to the contrary, if and
to the extent that for any reason any payment by or on behalf of any Person of
any amount owed hereunder is rescinded or must otherwise be restored by the
Administrative Agent, any Credit Party, any Affected Person or any Borrower
Indemnified Party, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, such amount shall be deemed not to have been so
received but rather to have been retained by the Borrower and, accordingly, the
Administrative Agent, such Credit Party, such Affected Person or such Borrower
Indemnified Party, as the case may be, shall have a claim against the Borrower
for such amount.

 

(d)          For the purposes of this Section 4.01:

 

(i)          if on any day the Outstanding Balance of any Pool Receivable is
reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services, or any revision, cancellation,
allowance, rebate, credit memo, discount or other adjustment made by the
Borrower, any Originator, the Servicer or any Affiliate of the Servicer, or any
setoff, counterclaim or dispute between the Borrower or any Affiliate of the
Borrower, an Originator or any Affiliate of an Originator, or the Servicer or
any Affiliate of the Servicer, and an Obligor, the Borrower shall be deemed to
have received on such day a Collection of such Pool Receivable in the amount of
such reduction or adjustment and, if an Event of Default or Unmatured Event of
Default exists or if the Purchase and Sale Termination Date has occurred and, in
each case, if an Originator has made a related payment in cash to the Borrower
pursuant to Section 3.2(c) of the Purchase and Sale Agreement, shall immediately
pay (or cause the applicable Originator to pay pursuant to Section 3.3 of the
Purchase and Sale Agreement) any and all such amounts in respect thereof to a
Collection Account (or as otherwise directed by the Administrative Agent at such
time) for the benefit of the Credit Parties for application pursuant to Section
4.01(a); provided that if a Receivable’s “Purchase Price” has been reduced by
the full Outstanding Balance thereof pursuant to Section 3.3(a) of the Purchase
and Sale Agreement and such reduction has been made in accordance with Section
3.3(c) of the Purchase and Sale Agreement, then the Borrower shall deliver to
the applicable Originator any payments thereafter received by the Borrower on
account of such Receivable’s Outstanding Balance in accordance with the
Borrower’s obligations under the proviso to Section 3.3(a) of the Purchase and
Sale Agreement;

 

(ii)         if on any day any of the representations or warranties in
Section 7.01 is not true with respect to any Pool Receivable, the Borrower shall
be deemed to have received on such day a Collection of such Pool Receivable in
full and, if an Event of Default or Unmatured Event of Default exists or if the
Purchase and Sale Termination Date shall have occurred and, in each case, if an
Originator has made a related payment in cash to the Borrower pursuant to
Section 3.2(c) of the Purchase and Sale Agreement, shall immediately pay the
amount of such deemed Collection to a Collection Account (or as otherwise
directed by the Administrative Agent at such time) for the benefit of the Credit
Parties for application pursuant to Section 4.01(a) (Collections deemed to have
been received pursuant to Section 4.01(d) are hereinafter sometimes referred to
as “Deemed Collections”);

 

 46 

 

 

(iii)        except as provided in clauses (i) or (ii) above or otherwise
required by Applicable Law or the relevant Contract, all Collections received
from an Obligor of any Receivable shall be applied to the Receivables of such
Obligor in the order of the age of such Receivables, starting with the oldest
such Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and

 

(iv)        if and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any Insolvency Proceeding) any amount received by it hereunder, such
amount shall be deemed not to have been so received by such Person but rather to
have been retained by the Borrower and, accordingly, such Person shall have a
claim against the Borrower for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.

 

SECTION 4.02. Payments and Computations, Etc. (a) All amounts to be paid by the
Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party hereunder shall be paid no
later than noon (New York City time) on the day when due in same day funds to
the applicable Lender’s Account.

 

(b)          Each of the Borrower and the Servicer shall, to the extent
permitted by Applicable Law, pay interest on any amount other than Capital
(which Capital shall accrue Interest) not paid or deposited by it when due
hereunder, at an interest rate per annum equal to 2.00% per annum above the Base
Rate, payable on demand.

 

(c)          All computations of interest under subsection (b) above and all
computations of Interest, Fees and other amounts hereunder shall be made on the
basis of a year of 360 days (or, in the case of amounts determined by reference
to the Base Rate, 365 or 366 days, as applicable) for the actual number of days
(including the first but excluding the last day) elapsed. Whenever any payment
or deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of such payment or
deposit.

 

ARTICLE V

 

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST

 

SECTION 5.01. Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Affected Person;

 

 47 

 

 

(ii)         subject any Affected Person to any Taxes (except to the extent such
Taxes are Indemnified Taxes or Excluded Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)        impose on any Affected Person any other condition, cost or expense
(other than Taxes) (A) affecting the Collateral, this Agreement, any other
Transaction Document, any Loan or any Letter of Credit or participation therein
or (B) affecting its obligations or rights to make Loans or issue or participate
in Letters of Credit;

 

and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent or a Lender hereunder
with respect to the transactions contemplated hereby, (B) funding or maintaining
any Loan or issuing or participating in, any Letter of Credit (or interests
therein) or (C) maintaining its obligation to fund or maintain any Loan or
issuing or participating in, any Letter of Credit, or to reduce the amount of
any sum received or receivable by such Affected Person hereunder, then, upon
request of such Affected Person (or its related Lender), the Borrower shall pay
to such Affected Person such additional amount or amounts as will compensate
such Affected Person for such additional costs incurred or reduction suffered.

 

(b)          Capital and Liquidity Requirements. If any Affected Person
determines that any Change in Law affecting such Affected Person or any lending
office of such Affected Person or such Affected Person’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of (x) increasing the amount of capital required to be maintained by such
Affected Person or Affected Person’s holding company, if any, (y) reducing the
rate of return on such Affected Person’s capital or on the capital of such
Affected Person’s holding company, if any, or (z) causing an internal capital or
liquidity charge or other imputed cost to be assessed upon such Affected Person
or Affected Person’s holding company, if any, in each case, as a consequence of
(A) this Agreement or any other Transaction Document, (B) the commitments of
such Affected Person hereunder or under any other Transaction Document, (C) the
Loans, Letters of Credit or participations in Letters of Credit, made or issued
by such Affected Person or (D) any Capital, to a level below that which such
Affected Person or such Affected Person’s holding company could have achieved
but for such Change in Law (taking into consideration such Affected Person’s
policies and the policies of such Affected Person’s holding company with respect
to capital adequacy and liquidity), then from time to time, upon request of such
Affected Person (or its related Lender), the Borrower will pay to such Affected
Person such additional amount or amounts as will compensate such Affected Person
or such Affected Person’s holding company for any such increase, reduction or
charge.

 

(c)          Certificates for Reimbursement. A certificate of an Affected Person
(or its related Lender on its behalf) setting forth the amount or amounts
necessary to compensate such Affected Person or its holding company, as the case
may be, as specified in clause (a) or (b) of this Section and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall, subject
to the priorities of payment set forth in Section 4.01, pay such Affected Person
the amount shown as due on any such certificate on the first Settlement Date
occurring after the Borrower’s receipt of such certificate.

 

 48 

 

 

(d)          Delay in Requests. Failure or delay on the part of any Affected
Person to demand compensation pursuant to this Section shall not constitute a
waiver of such Affected Person’s right to demand such compensation; provided
that the Borrower shall not be required to compensate an Affected Person
pursuant to this Section for any increased costs incurred or reductions suffered
more than nine (9) months prior to the date that such Affected Person notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Affected Person’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

SECTION 5.02. Funding Losses.

 

(a)          The Borrower will pay each Lender all Breakage Fees.

 

(b)          A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender, as specified in clause (a) above and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall, subject to the priorities of payment set forth in Section 4.01,
pay such Lender the amount shown as due on any such certificate on the first
Settlement Date occurring after the Borrower’s receipt of such certificate.

 

SECTION 5.03. Taxes.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower under any Transaction Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment to an Affected Person, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law, and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Affected Person receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

(b)          Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law,
or, at the option of the Administrative Agent, timely reimburse it for the
payment of, any Other Taxes.

 

(c)          Indemnification by the Borrower. The Borrower shall indemnify each
Affected Person, within ten days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Affected Person or required to be withheld or deducted from a payment to such
Affected Person and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by an Affected Person (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of an Affected Person,
shall be conclusive absent manifest error.

 

 49 

 

 

(d)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender or any of its Affiliates
that are Affected Persons (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting any obligation of the Borrower to do so), (ii) any Taxes
attributable to the failure of such Lender or any of its Affiliates that are
Affected Persons to comply with Section 13.03(e) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender
or any of its Affiliates that are Affected Persons, in each case, that are
payable or paid by the Administrative Agent in connection with any Transaction
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or any of its Affiliates that are Affected Persons under any
Transaction Document or otherwise payable by the Administrative Agent to such
Lender or any of its Affiliates that are Affected Persons from any other source
against any amount due to the Administrative Agent under this clause (d).

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 5.03,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)          Status of Affected Persons. (i) Any Affected Person that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Transaction Document shall deliver to the Borrower and
the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Affected Person, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Affected Person is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
5.03(f)(ii)(A), 5.03(f)(ii)(B) and 5.03(g)) shall not be required if, in the
Affected Person’s reasonable judgment, such completion, execution or submission
would subject such Affected Person to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Affected
Person.

 

 50 

 

 

(ii)         Without limiting the generality of the foregoing:

 

(A)         a Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
party to this Agreement and from time to time upon the reasonable request of the
Borrower or the Administrative Agent, executed originals of Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)         any Lender that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Lender becomes a party to this Agreement and from time to
time upon the reasonable request of the Borrower or the Administrative Agent,
whichever of the following is applicable:

 

(1)         in the case of such a Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Transaction Document, executed originals of Internal Revenue
Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Transaction Document, Internal Revenue Service
Form W-8BEN or Internal Revenue Service Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)         executed originals of Internal Revenue Service Form W-8ECI;

 

(3)         in the case of such a Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
substantially the form of Exhibit J hereto to the effect that such Lender is not
a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E;
or

 

(4)         to the extent such Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN, Internal
Revenue Service Form W-8BEN-E a U.S. Tax Compliance Certificate, Internal
Revenue Service Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that, if such Lender is a partnership
and one or more direct or indirect partners of such Lender are claiming the
portfolio interest exemption, such Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner; and

 

 51 

 

 

(C)         any Lender that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient), on or prior
to the date on which such Lender becomes a party to this Agreement and from time
to time upon the reasonable request of the Borrower or the Administrative Agent,
executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made.

 

(g)          Documentation Required by FATCA. If a payment made to a Credit
Party under any Transaction Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Credit Party were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Credit Party
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Credit Party has complied with such Affected Person’s obligations under FATCA or
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

(h)          Treatment of Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 5.03 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this clause (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
clause (h), in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this clause (h) the payment of which would
place the indemnified party in a less favorable net after Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

 52 

 

 

(i)          Survival. Each party’s obligations under this Section 5.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Credit Party, the termination
of the Commitments and the repayment, satisfaction or discharge of all the
Borrower Obligations and the Servicer’s obligations hereunder.

 

(j)          Updates. Each Credit Party agrees that if any form or certification
it previously delivered pursuant to this Section 5.03 expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

SECTION 5.04. Inability to Determine Adjusted LIBOR or LMIR; Change in Legality.

 

(a)          If any Lender shall have determined (which determination shall be
conclusive and binding upon the parties hereto absent manifest error) on any
day, by reason of circumstances affecting the interbank Eurodollar market,
either that: (i) dollar deposits in the relevant amounts and for the relevant
Interest Period or day, as applicable, are not available, (ii) adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR or LMIR, for such
Interest Period or day, as applicable, or (iii) Adjusted LIBOR or LMIR
determined pursuant hereto does not accurately reflect the cost to the
applicable Affected Person (as conclusively determined by such Lender) of
maintaining any Portion of Capital during such Interest Period or day, as
applicable, such Lender shall promptly give telephonic notice of such
determination, confirmed in writing, to the Borrower on such day. Upon delivery
of such notice: (i) no Portion of Capital with respect to such Lender shall be
funded thereafter at Adjusted LIBOR or LMIR unless and until such Lender shall
have given notice to the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist and (ii) with
respect to any outstanding Portion of Capital then funded at Adjusted LIBOR or
LMIR, as applicable, such Interest Rate shall automatically and immediately be
converted to the Base Rate.

 

(b)          If on any day any Lender shall have been notified by any Affected
Person that such Affected Person has determined (which determination shall be
final and conclusive absent manifest error) that any Change in Law, or
compliance by such Affected Person with any Change in Law, shall make it
unlawful or impossible for such Affected Person to fund or maintain any Portion
of Capital at or by reference to Adjusted LIBOR or LMIR, as applicable, such
Lender shall notify the Borrower and the Administrative Agent thereof. Upon
receipt of such notice, until the applicable Lender notifies the Borrower and
the Administrative Agent that the circumstances giving rise to such
determination no longer apply, (i) no Portion of Capital with respect to such
Lender shall be funded at or by reference to Adjusted LIBOR or LMIR, as
applicable, and (ii) the Interest for any outstanding Portions of Capital with
respect to such Lender then funded at Adjusted LIBOR or LMIR, as applicable,
shall automatically and immediately be converted to the Base Rate.

 

 53 

 

 

SECTION 5.05. Security Interest.

 

(a)          As security for the performance by the Borrower of all the terms,
covenants and agreements on the part of the Borrower to be performed under this
Agreement or any other Transaction Document, including the punctual payment when
due of the Aggregate Capital and all Interest in respect of the Loans and all
other Borrower Obligations, the Borrower hereby grants to the Administrative
Agent for its benefit and the ratable benefit of the Secured Parties, a
continuing security interest in, all of the Borrower’s right, title and interest
in, to and under all of the following, whether now or hereafter owned, existing
or arising (collectively, the “Collateral”): (i) all Pool Receivables, (ii) all
Related Security with respect to such Pool Receivables, (iii) all Collections
with respect to such Pool Receivables, (iv) the Lock-Boxes and Collection
Accounts and all amounts on deposit therein, and all certificates and
instruments, if any, from time to time evidencing such Lock-Boxes and Collection
Accounts and amounts on deposit therein, (v) the LC Collateral Account and all
amounts on deposit therein, and all certificates and instruments, if any, from
time to time evidencing LC Collateral Account and amounts on deposit therein,
(vi) all rights (but none of the obligations) of the Borrower under the Purchase
and Sale Agreement, (vii) all other personal and fixture property or assets of
the Borrower of every kind and nature including, without limitation, all goods
(including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents, accounts, chattel paper (whether
tangible or electronic), deposit accounts, securities accounts, securities
entitlements, letter of credit rights, commercial tort claims, securities and
all other investment property, supporting obligations, money, any other contract
rights or rights to the payment of money, insurance claims and proceeds, and all
general intangibles (including all payment intangibles) (each as defined in the
UCC) and (viii) all proceeds of, and all amounts received or receivable under
any or all of, the foregoing.

 

The Administrative Agent (for the benefit of the Secured Parties) shall have,
with respect to all the Collateral, and in addition to all the other rights and
remedies available to the Administrative Agent (for the benefit of the Secured
Parties), all the rights and remedies of a secured party under any applicable
UCC. The Borrower hereby authorizes the Administrative Agent to file financing
statements describing as the collateral covered thereby as “all of the debtor’s
personal property or assets” or words to that effect, notwithstanding that such
wording may be broader in scope than the collateral described in this Agreement.

 

Immediately upon the occurrence of (i) the Final Payout Date or (ii) the
repurchase of any Receivable as set forth in Section 3.3(a) of the Purchase and
Sale Agreement, the Collateral, in the case of clause (i), or the applicable
Receivable and any Related Security solely with respect to such Receivable, in
the case of clause (ii), shall be automatically released from the lien created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent, the Lenders and
the other Credit Parties hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Borrower; provided, however, that promptly
following written request therefor by the Borrower delivered to the
Administrative Agent following any such termination, and at the expense of the
Borrower, the Administrative Agent shall deliver to the Borrower written
authorization for the Borrower to file (or have filed on its behalf) UCC-3
termination statements and such other documents as the Borrower shall reasonably
request to evidence such termination.

 

 54 

 

  

SECTION 5.06. Successor Adjusted LIBOR or LMIR.

 

(a)          If the Administrative Agent determines in its reasonable discretion
that either (i) (A) the circumstances set forth in Section 5.04 have arisen and
are unlikely to be temporary (the date of such occurrence, an “Inability or
Illegality Date”), or (B) the circumstances set forth in Section 5.04 have not
arisen but the applicable supervisor or administrator (if any) of Adjusted LIBOR
or LMIR or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying the specific date after which
Adjusted LIBOR or LMIR shall no longer be used for determining interest rates
for loans (such specific date identified in such public statement, an
“Identified Date”; together with an Inability or Illegality Date, each, a “LIBOR
Termination Date”), or (ii) a rate other than Adjusted LIBOR or LMIR, as
applicable, has become a widely recognized benchmark rate for newly originated
loans in Dollars in the U.S. market, then the Administrative Agent shall notify
the Borrower, and the Administrative Agent and the Borrower shall endeavor to
promptly choose a replacement index for Adjusted LIBOR or LMIR, as applicable,
and make adjustments to applicable margins and related amendments to this
Agreement as referred to below such that, to the extent practicable, the all-in
Interest based on the replacement index will be substantially equivalent to the
all-in Interest based on Adjusted LIBOR or LMIR, as applicable, in effect prior
to its replacement.

 

(b)          The Administrative Agent and the Borrower shall enter into an
amendment to this Agreement to reflect the replacement index, the adjusted
margins and such other related amendments as may be appropriate, in the
reasonable discretion of the Administrative Agent, for the implementation and
administration of the replacement index-based rate. Notwithstanding anything to
the contrary in this Agreement or the other Transaction Documents (including,
without limitation, Section 13.01), such amendment shall become effective
without any further action or consent of any other party to this Agreement at
5:00 p.m. New York City time on the fifth (5th) Business Day after the date a
draft of the amendment is provided to the Lenders, unless the Administrative
Agent receives, on or before such fifth (5th) Business Day, a written notice
from the Majority Lenders stating that such Majority Lenders object to such
amendment.

 

(c)          Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a rate based on Adjusted LIBOR or LMIR to a replacement
index-based rate, and (ii) may also reflect adjustments to account for (A) the
effects of the transition from Adjusted LIBOR or LMIR, as applicable, to the
replacement index and (B) yield or risk-based differences between Adjusted LIBOR
or LMIR, as applicable, and the replacement index.

 

 55 

 

 

(d)          Until an amendment reflecting a new replacement index in accordance
with this Section 5.06 is effective, each Portion of Capital accruing Interest
with reference to Adjusted LIBOR or LMIR will continue to bear interest with
reference to Adjusted LIBOR or LMIR, as applicable; provided however, that if
the Administrative Agent determines in its reasonable discretion that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, each
Portion of Capital that would otherwise accrue Interest with reference to
Adjusted LIBOR or LMIR shall automatically begin accruing Interest with
reference to the Base Rate until such time as an amendment reflecting a
replacement index and related matters as described above is implemented.

 

(e)          Notwithstanding anything to the contrary contained herein, if at
any time the replacement index is less than zero, at such times, such index
shall be deemed to be zero for purposes of this Agreement.

 

ARTICLE VI

CONDITIONS to Effectiveness and CREDIT EXTENSIONS

 

SECTION 6.01. Conditions Precedent to Effectiveness and the Initial Credit
Extension. This Agreement shall become effective as of the Closing Date when (a)
the Administrative Agent shall have received each of the documents, agreements
(in fully executed form), opinions of counsel, lien search results, UCC filings,
certificates and other deliverables listed on the closing memorandum attached as
Exhibit H hereto, in each case, in form and substance acceptable to the
Administrative Agent and (b) all fees and expenses payable by the Borrower on
the Closing Date to the Credit Parties have been paid in full in accordance with
the terms of the Transaction Documents.

 

SECTION 6.02. Conditions Precedent to All Credit Extensions. Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:

 

(a)          in the case of a Loan, the Borrower shall have delivered to the
Administrative Agent and each Lender a Loan Request for such Loan, and in the
case of a Letter of Credit, the Borrower shall have delivered to the
Administrative Agent and the LC Bank, a Letter of Credit Application and an LC
Request, in each case, in accordance with Section 2.02(a) or Section 3.02(a), as
applicable;

 

(b)          the Servicer shall have delivered to the Administrative Agent and
each Lender all Monthly Reports and Interim Reports required to be delivered
hereunder;

 

(c)          the conditions precedent to such Credit Extension specified in
Section 2.01(i) through (iii) and Section 3.01(a), as applicable, shall be
satisfied; and

 

(d)          on the date of such Credit Extension the following statements shall
be true and correct (and upon the occurrence of such Credit Extension, the
Borrower and the Servicer shall be deemed to have represented and warranted that
such statements are then true and correct):

 

(i)          the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Credit Extension as though made on and as
of such date unless such representations and warranties by their terms refer to
an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

 

 56 

 

 

(ii)         no Event of Default or Unmatured Event of Default has occurred and
is continuing, and no Event of Default or Unmatured Event of Default would
result from such Credit Extension;

 

(iii)        no Borrowing Base Deficit exists or would exist after giving effect
to such Credit Extension; and

 

(iv)        the Termination Date has not occurred.

 

SECTION 6.03. Conditions Precedent to All Releases. Each Release hereunder on or
after the Closing Date shall be subject to the conditions precedent that:

 

(a)          after giving effect to such Release, the Servicer shall be holding
in trust for the benefit of the Secured Parties an amount of Collections
sufficient to pay the sum of (x) all accrued and unpaid Servicing Fees,
Interest, Fees and Breakage Fees, in each case, through the date of such
Release, (y) the amount of any Borrowing Base Deficit (after giving effect to
such Release and the Borrower’s related purchase of Receivables pursuant to the
Purchase and Sale Agreement on the date of such Release) and (z) the amount of
all other accrued and unpaid Borrower Obligations through the date of such
Release;

 

(b)          the Borrower shall use the proceeds of such Release solely to pay
the purchase price for Receivables purchased by the Borrower in accordance with
the terms of the Purchase and Sale Agreement; and

 

(c)          on the date of such Release the following statements shall be true
and correct (and upon the occurrence of such Release, the Borrower and the
Servicer shall be deemed to have represented and warranted that such statements
are then true and correct):

 

(i)          the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Release as though made on and as of such
date unless such representations and warranties by their terms refer to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

 

(ii)         no Event of Default or Unmatured Event of Default has occurred and
is continuing, and no Event of Default or Unmatured Event of Default would
result from such Release;

 

(iii)        no Borrowing Base Deficit exists or would exist after giving effect
to such Release;

 

(iv)        the Termination Date has not occurred; and

 

(v)         the Aggregate Capital plus the Adjusted LC Participation Amount
exceeds the Minimum Funding Threshold.

 

 57 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

SECTION 7.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:

 

(a)          Organization and Good Standing. The Borrower is a limited liability
company and validly existing in good standing under the laws of the State of
Delaware and has full power and authority to own its properties and to conduct
its business as such properties are currently owned and such business is
presently conducted.

 

(b)          Due Qualification. The Borrower is duly qualified to do business,
is in good standing as a foreign entity and has obtained all necessary licenses
and approvals in all jurisdictions in which the conduct of its business requires
such qualification, licenses or approvals, except where the failure to do so
could not reasonably be expected to have a Borrower Material Adverse Effect.

 

(c)          Power and Authority; Due Authorization. The Borrower (i) has all
necessary power and authority to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (B) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and (C) grant a security interest in the Collateral to the Administrative Agent
on the terms and subject to the conditions herein provided and (ii) has duly
authorized by all necessary action such grant and the execution, delivery and
performance of, and the consummation of the transactions provided for in, this
Agreement and the other Transaction Documents to which it is a party.

 

(d)          Binding Obligations. This Agreement and each of the other
Transaction Documents to which the Borrower is a party constitutes legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

 

(e)          No Conflict or Violation. The execution, delivery and performance
of, and the consummation of the transactions contemplated by, this Agreement and
the other Transaction Documents to which the Borrower is a party, and the
fulfillment of the terms hereof and thereof, will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under its organizational
documents or any indenture, sale agreement, credit agreement, loan agreement,
security agreement, mortgage, deed of trust, or other agreement or instrument to
which the Borrower is a party or by which it or any of its properties is bound,
(ii) result in the creation or imposition of any Adverse Claim upon any of the
Collateral pursuant to the terms of any such indenture, credit agreement, loan
agreement, security agreement, mortgage, deed of trust, or other agreement or
instrument other than this Agreement and the other Transaction Documents or
(iii) conflict with or violate any Applicable Law.

 

 58 

 

 

(f)          Litigation and Other Proceedings. (i) There is no action, suit,
proceeding or investigation pending or, to the best knowledge of the Borrower,
threatened, against the Borrower before any Governmental Authority and (ii) the
Borrower is not subject to any order, judgment, decree, injunction, stipulation
or consent order of or with any Governmental Authority that, in the case of
either of the foregoing clauses (i) and (ii), (A) asserts the invalidity of this
Agreement or any other Transaction Document, (B) seeks to prevent the grant of a
security interest in any Collateral by the Borrower to the Administrative Agent,
the ownership or acquisition by the Borrower of any Pool Receivable or other
Collateral or the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document, (C) seeks any determination or
ruling that could materially and adversely affect the performance by the
Borrower of its obligations under, or the validity or enforceability of, this
Agreement or any other Transaction Document or (D) individually or in the
aggregate for all such actions, suits, proceedings and investigations could
reasonably be expected to have a Borrower Material Adverse Effect.

 

(g)          Governmental Approvals. Except where the failure to obtain or make
such authorization, consent, order, approval or action could not reasonably be
expected to have a Borrower Material Adverse Effect, all authorizations,
consents, orders and approvals of, or other actions by, any Governmental
Authority that are required to be obtained by the Borrower in connection with
the grant of a security interest in the Collateral to the Administrative Agent
hereunder or the due execution, delivery and performance by the Borrower of this
Agreement or any other Transaction Document to which it is a party and the
consummation by the Borrower of the transactions contemplated by this Agreement
and the other Transaction Documents to which it is a party have been obtained or
made and are in full force and effect.

 

(h)          Margin Regulations. The Borrower is not engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meanings of
Regulations T, U and X of the Board of Governors of the Federal Reserve System).

 

(i)          Solvency. After giving effect to the transactions contemplated by
this Agreement and the other Transaction Documents, the Borrower is Solvent.

 

(j)          Offices; Legal Name. The Borrower’s sole jurisdiction of
organization is the State of Delaware and such jurisdiction has not changed
within four months prior to the date of this Agreement. The office of the
Borrower is located at 401 Plymouth Road, Suite 500, Plymouth Meeting, PA 19462.
The legal name of the Borrower is BrightView Funding LLC.

 

(k)          Investment Company Act; Volcker Rule. The Borrower (i) is not, and
is not controlled by, an “investment company” registered or required to be
registered under the Investment Company Act and (ii) is not a “covered fund”
under the Volcker Rule. In determining that the Borrower is not a “covered fund”
under the Volcker Rule, the Borrower relies on an exemption from the definition
of “investment company” set forth in Section 3(c)(5) of the Investment Company
Act, although other exemptions from the definition of “investment company” set
forth in the Investment Company Act may be also be available.

 

 59 

 

 

(l)          No Material Adverse Effect. Since the date of formation of the
Borrower there has been no Borrower Material Adverse Effect.

 

(m)          Accuracy of Information. All Monthly Reports, Interim Reports, Loan
Requests, LC Requests, Letter of Credit Applications, certificates, reports,
statements, documents and other written information furnished to the
Administrative Agent or any other Credit Party by or on behalf of the Borrower
pursuant to any provision of this Agreement or any other Transaction Document,
or in connection with or pursuant to any amendment or modification of, or waiver
under, this Agreement or any other Transaction Document, is, at the time the
same are so furnished, complete and correct in all material respects on the date
the same are furnished to the Administrative Agent or such other Credit Party,
and does not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading; provided that, with respect to projected financial information, if
any, such representation is made only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

 

(n)          Anti-Money Laundering/International Trade Law Compliance. No
Covered Entity is a Sanctioned Person. No Covered Entity, either in its own
right or knowingly through any third party, (i) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (ii) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (iii) engages in any material dealings or transactions prohibited by any
Anti-Terrorism Law.

 

(o)          Perfection Representations.

 

(i)          This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Borrower’s right, title and interest in,
to and under the Collateral which (A) security interest has been perfected and
is enforceable against creditors of and purchasers from the Borrower (in the
case of the Related Security, in only that portion of the Related Security in
which a security interest may be perfected by the filing of a financing
statement under the UCC) and (B) will be free of all Adverse Claims in such
Collateral.

 

(ii)         The Receivables constitute “accounts” or “general intangibles”
within the meaning of Section 9-102 of the UCC.

 

(iii)        The Borrower owns and has good and marketable title to the
Collateral free and clear of any Adverse Claim of any Person.

 

(iv)        All appropriate financing statements, financing statement amendments
and continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) the sale and contribution of the Receivables and Related
Security from each Originator to the Borrower pursuant to the Purchase and Sale
Agreement and the grant by the Borrower of a security interest in the Collateral
to the Administrative Agent pursuant to this Agreement.

 

 60 

 

 

(v)         Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except as permitted by this Agreement and the other Transaction Documents. The
Borrower has not authorized the filing of and is not aware of any financing
statements filed against the Borrower that include a description of collateral
covering the Collateral other than any financing statement (i) in favor of the
Administrative Agent or (ii) that has been terminated. The Borrower is not aware
of any judgment lien, ERISA lien or tax lien filings against the Borrower.

 

(vi)        Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 7.01(o)
shall be continuing and remain in full force and effect until the Final Payout
Date.

 

(p)          The Lock-Boxes and Collection Accounts.

 

(i)          Nature of Collection Accounts. Each Collection Account constitutes
a “deposit account” within the meaning of the applicable UCC.

 

(ii)         Ownership. Each Lock-Box and Collection Account is in the name of
the Borrower, and the Borrower owns and has good and marketable title to the
Collection Accounts free and clear of any Adverse Claim.

 

(iii)        Perfection. The Borrower has delivered to the Administrative Agent
a fully executed Account Control Agreement relating to each Lock-Box and
Collection Account. The Administrative Agent has “control” (as defined in
Section 9-104 of the UCC) over each Collection Account.

 

(iv)        Instructions. Neither the Lock-Boxes nor the Collection Accounts are
in the name of any Person other than the Borrower. Neither the Borrower nor the
Servicer has consented to the applicable Collection Account Bank complying with
instructions of any Person other than the Administrative Agent.

 

(q)          Ordinary Course of Business. Each remittance of Collections by or
on behalf of the Borrower to the Credit Parties under this Agreement will have
been (i) in payment of a debt incurred by the Borrower in the ordinary course of
business or financial affairs of the Borrower and (ii) made in the ordinary
course of business or financial affairs of the Borrower.

 

(r)          Compliance with Law. The Borrower has complied in all material
respects with all Applicable Laws to which it may be subject.

 

 61 

 

 

(s)          Bulk Sales Act. No transaction contemplated by this Agreement
requires compliance by it with any bulk sales act or similar law.

 

(t)          Eligible Receivables. Each Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Pool Balance as of any date
is an Eligible Receivable as of such date.

 

(u)          Taxes. The Borrower has (i) timely filed all tax returns (federal,
state and local) required to be filed by it and (ii) paid, or caused to be paid,
all taxes, assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP, except in each case to the extent that such failure to
file or pay could not reasonably be expected to have a Borrower Material Adverse
Effect.

 

(v)         Tax Status. The Borrower (i) is, and shall at all relevant times
continue to be, a “disregarded entity” within the meaning of U.S. Treasury
Regulation § 301.7701-3 for U.S. federal income tax purposes and (ii) is not and
will not at any relevant time become an association (or publicly traded
partnership) taxable as a corporation for U.S. federal income tax purposes.

 

(w)          Opinions. The facts regarding the Borrower, the Servicer, each
Originator, the Performance Guarantor, the Receivables, the Related Security and
the related matters set forth or assumed in each of the opinions of counsel
delivered in connection with this Agreement and the Transaction Documents are
true and correct in all material respects.

 

(x)          Other Transaction Documents. Each representation and warranty made
by the Borrower under each other Transaction Document to which it is a party is
true and correct in all material respects as of the date when made.

 

(y)          Liquidity Coverage Ratio.  The Borrower has not issued any LCR
Securities, and the Borrower is a consolidated subsidiary of BrightView under
GAAP.

 

(z)          No Linked Accounts. Except for the Servicer’s Account, there are no
Linked Accounts with respect to any Collection Account.Beneficial Ownership
Regulation.  As of the First Amendment Date, the Borrower is an entity that is
organized under the laws of the United States or of any state and at least 51%
of whose common stock or analogous equity interest is owned directly or
indirectly by a company listed on the New York Stock Exchange or the American
Stock Exchange or designated as a NASDAQ National Market Security listed on the
NASDAQ stock exchange and is excluded on that basis from the definition of
“Legal Entity Customer” as defined in the Beneficial Ownership Regulation.

 

(aa)         Reaffirmation of Representations and Warranties. On the date of
each Credit Extension, on the date of each Release, on each Settlement Date and
on the date each Monthly Report, Interim Report or other report is delivered to
the Administrative Agent or any Lender hereunder, the Borrower shall be deemed
to have certified that (i) all representations and warranties of the Borrower
hereunder are true and correct in all material respects on and as of such day as
though made on and as of such day, except for representations and warranties
which apply as to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such date)
and (ii) no Event of Default or an Unmatured Event of Default has occurred and
is continuing or will result from such Credit Extension or Release.

 

 62 

 

 

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section shall be
continuing, and remain in full force and effect until the Final Payout Date.

 

SECTION 7.02. Representations and Warranties of the Servicer. The Servicer
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:

 

(a)          Organization and Good Standing. The Servicer is a duly organized
and validly existing limited liability company in good standing under the laws
of the State of Delaware, with the power and authority under its organizational
documents and under the laws of Delaware to own its properties and to conduct
its business as such properties are currently owned and such business is
presently conducted.

 

(b)          Due Qualification. The Servicer is duly qualified to do business,
is in good standing as a foreign entity and has obtained all necessary licenses
and approvals in all jurisdictions in which the conduct of its business or the
servicing of the Pool Receivables as required by this Agreement requires such
qualification, licenses or approvals, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

(c)          Power and Authority; Due Authorization. The Servicer has all
necessary power and authority to (i) execute and deliver this Agreement and the
other Transaction Documents to which it is a party and (ii) perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party and the execution, delivery and performance of, and the consummation
of the transactions provided for in, this Agreement and the other Transaction
Documents to which it is a party have been duly authorized by the Servicer by
all necessary action.

 

(d)          Binding Obligations. This Agreement and each of the other
Transaction Documents to which the Servicer is a party constitutes legal, valid
and binding obligations of the Servicer, enforceable against the Servicer in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

 

 63 

 

 

(e)          No Conflict or Violation. The execution and delivery of this
Agreement and each other Transaction Document to which the Servicer is a party,
the performance of the transactions contemplated by this Agreement and such
other Transaction Documents and the fulfillment of the terms of this Agreement
and such other Transaction Documents by the Servicer will not (i) conflict with,
result in any breach of any of the terms or provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the organizational
documents of the Servicer or any indenture, sale agreement, credit agreement
(including anythe Credit Agreement), loan agreement, security agreement,
mortgage, deed of trust or other agreement or instrument to which the Servicer
is a party or by which it or any of its property is bound, (ii) result in the
creation or imposition of any Adverse Claim upon any of its properties pursuant
to the terms of any such indenture, credit agreement, loan agreement, security
agreement, mortgage, deed of trust or other agreement or instrument, other than
this Agreement and the other Transaction Documents or (iii) conflict with or
violate any Applicable Law, except to the extent that any such conflict, breach,
default, Adverse Claim or violation could not reasonably be expected to have a
Material Adverse Effect.

 

(f)          Litigation and Other Proceedings. There is no action, suit,
proceeding or investigation pending, or to the Servicer’s knowledge threatened,
against the Servicer before any Governmental Authority: (i) asserting the
invalidity of this Agreement or any of the other Transaction Documents; (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any other Transaction Document; or (iii) seeking any
determination or ruling that could materially and adversely affect the
performance by the Servicer of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents.

 

(g)          No Consents. The Servicer is not required to obtain the consent of
any other party or any consent, license, approval, registration, authorization
or declaration of or with any Governmental Authority in connection with the
execution, delivery, or performance of this Agreement or any other Transaction
Document to which it is a party that has not already been obtained or the
failure of which to obtain could not reasonably be expected to have a Material
Adverse Effect.

 

(h)          Compliance with Applicable Law. The Servicer (i) shall duly satisfy
all obligations on its part to be fulfilled under or in connection with the Pool
Receivables and the related Contracts, (ii) has maintained in effect all
qualifications required under Applicable Law in order to properly service the
Pool Receivables and (iii) has complied in all material respects with all
Applicable Laws in connection with servicing the Pool Receivables.

 

(i)          Accuracy of Information. All Monthly Reports, Interim Reports, Loan
Requests, LC Requests, Letter of Credit Applications, certificates, reports,
statements, documents and other written information furnished to the
Administrative Agent or any other Credit Party by the Servicer pursuant to any
provision of this Agreement or any other Transaction Document, or in connection
with or pursuant to any amendment or modification of, or waiver under, this
Agreement or any other Transaction Document, is, at the time the same are so
furnished, complete and correct in all material respects on the date the same
are furnished to the Administrative Agent or such other Credit Party, and does
not contain any material misstatement of fact or omit to state a material fact
or any fact necessary to make the statements contained therein not misleading;
provided that, with respect to projected financial information, if any, such
representation is made only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

 

 64 

 

 

(j)          Location of Records. The offices where the initial Servicer keeps
all of its records relating to the servicing of the Pool Receivables are located
at 401 Plymouth Road, Suite 500, Plymouth Meeting, PA 19462.

 

(k)          Credit and Collection Policy. The Servicer has complied in all
material respects with the Credit and Collection Policy in connection with its
servicing of the Pool Receivables and the related Contracts.

 

(l)          Eligible Receivables. Each Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Pool Balance as of any date
is an Eligible Receivable as of such date.

 

(m)          Servicing Programs. No material license or approval is required for
the Administrative Agent’s use of any software or other computer program used by
the Servicer, any Originator or any Sub-Servicer in the servicing of the Pool
Receivables, other than those which have been obtained and are in full force and
effect.

 

(n)          Servicing of Pool Receivables. Since the Closing Date there has
been no material adverse change in the ability of the Servicer or any
Sub-Servicer to service and collect the Pool Receivables and the Related
Security.

 

(o)          Other Transaction Documents. Each representation and warranty made
by the Servicer under each other Transaction Document to which it is a party
(including, without limitation, the Purchase and Sale Agreement) is true and
correct in all material respects as of the date when made.

 

(p)          No Material Adverse Effect. Since December 31, 2016 there has been
no Material Adverse Effect on the Servicer.

 

(q)          Investment Company Act. The Servicer is not an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act.

 

(r)          Anti-Money Laundering/International Trade Law Compliance. No
Covered Entity is a Sanctioned Person. No Covered Entity, either in its own
right or knowingly through any third party, (i) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (ii) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (iii) engages in any material dealings or transactions prohibited by any
Anti-Terrorism Law.

 

(s)          Financial Condition. The consolidated balance sheets of the
Servicer and its consolidated Subsidiaries as of December 31, 2016 and the
related statements of income and shareholders’ equity of the Servicer and its
consolidated Subsidiaries for the fiscal year then ended, copies of which have
been furnished to the Administrative Agent and the Lenders, present fairly in
all material respects the consolidated financial position of the Servicer and
its consolidated Subsidiaries for the period ended on such date, all in
accordance with GAAP.

 

 65 

 

  

(t)          Bulk Sales Act. No transaction contemplated by this Agreement
requires compliance by it with any bulk sales act or similar law.

 

(u)          Taxes. The Servicer has (i) timely filed all tax returns (federal,
state and local) required to be filed by it and (ii) paid, or caused to be paid,
all taxes, assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP, except in each case to the extent that the failure to file
or pay could not reasonably be expected to have a Material Adverse Effect.

 

(v)         Opinions. The facts regarding the Borrower, the Servicer, each
Originator, the Performance Guarantor, the Receivables, the Related Security and
the related matters set forth or assumed in each of the opinions of counsel
delivered in connection with this Agreement and the Transaction Documents are
true and correct in all material respects.

 

(w)          No Linked Accounts. Except for the Servicer’s Account, there are no
Linked Accounts with respect to any Collection Account.

 

(xw)         Reaffirmation of Representations and Warranties. On the date of
each Credit Extension, on the date of each Release, on each Settlement Date and
on the date each Monthly Report, Interim Report or other report is delivered to
the Administrative Agent or any Lender hereunder, the Servicer shall be deemed
to have certified that (i) all representations and warranties of the Servicer
hereunder are true and correct in all material respects on and as of such day as
though made on and as of such day, except for representations and warranties
which apply as to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such date)
and (ii) no Event of Default or an Unmatured Event of Default has occurred and
is continuing or will result from such Credit Extension or Release.

 

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section shall be continuing, and
remain in full force and effect until the Final Payout Date.

 

ARTICLE VIII

 

COVENANTS

 

SECTION 8.01. Covenants of the Borrower. At all times from the Closing Date
until the Final Payout Date:

 

(a)          Payment of Principal and Interest. The Borrower shall duly and
punctually pay Capital, Interest, Fees and all other amounts payable by the
Borrower hereunder in accordance with the terms of this Agreement.

 

(b)          Existence. The Borrower shall keep in full force and effect its
existence and rights as a limited liability company under the laws of the State
of Delaware, and shall obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement, the other Transaction
Documents and the Collateral.

 

66

 

 

(c)          Financial Reporting. The Borrower will maintain a system of
accounting established and administered in accordance with GAAP, and the
Borrower (or the Servicer on its behalf) shall furnish to the Administrative
Agent, the LC Bank and each Lender:

 

(i)          Annual Financial Statements of the Borrower. Promptly upon
completion and in no event later than 105 days after the close of each fiscal
year of the Borrower, annual unaudited financial statements of the Borrower
certified by a Financial Officer of the Borrower that they fairly present in all
material respects, in accordance with GAAP, the financial condition of the
Borrower as of the date indicated and the results of its operations for the
periods indicated.

 

(ii)         Monthly Reports and Interim Reports. As soon as available and in
any event (a) not later than two (2) Business Days prior to each Settlement
Date, a Monthly Report as of the most recently completed Fiscal Month and (b)
not later than two (2) Business Days following the Borrower’s receipt of a
request thereof, an Interim Report with respect to the Pool Receivables with
data as of the close of business on the applicable date specified by the
Administrative Agent (which date in any event shall not be later than the
immediately preceding Business Day).

 

(iii)        Other Information. Such other information relating to the
Collateral and the Borrower and the transactions contemplated hereby (including
non-financial information) as the Administrative Agent or any Lender may from
time to time reasonably request.

 

(iv)        Quarterly Financial Statements of Performance Guarantor. As soon as
available and in any event not later than the date on which such financial
statements are required to be filed with the SEC (after giving effect to any
permitted extensions) (or, if such financial statements are not required to be
filed with the SEC, in no event later than 60 days following the end of each of
the first three fiscal quarters in each of Performance Guarantor’s fiscal
years), (i) the unaudited consolidated balance sheet and statements of income of
Performance Guarantor and its consolidated Subsidiaries (including the Borrower,
the Servicer and each Originator) as at the end of such fiscal quarter and the
related unaudited consolidated statements of earnings and cash flows for such
fiscal quarter and for the elapsed portion of the fiscal year ended with the
last day of such fiscal quarter, in each case setting forth comparative figures
for the corresponding fiscal quarter in the prior fiscal year, all of which
shall be certified by a Financial Officer of Performance Guarantor that they
fairly present in all material respects, in accordance with GAAP, the financial
condition of Performance Guarantor and its consolidated Subsidiaries as of the
dates indicated and the results of their operations for the periods indicated,
subject to normal year-end audit adjustments and the absence of footnotes and
(ii) to the extent required to be filed with the SEC, management’s discussion
and analysis of the important operational and financial developments during such
fiscal quarter.

 

67

 

 

(v)         Annual Financial Statements of Performance Guarantor. As soon as
available and in any event no later than the date on which such financial
statements are required to be filed with the SEC (after giving effect to any
permitted extensions) (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 105 days after the close of
each of Performance Guarantor’s fiscal years, the consolidated balance sheet of
Performance Guarantor and its consolidated Subsidiaries (including the Borrower,
the Servicer and each Originator) as at the end of such fiscal year and the
related consolidated statements of earnings and cash flows for such fiscal year
setting forth comparative figures for the preceding fiscal year, all reported on
by independent certified public accountants of recognized national standing
(without a “going concern” or like qualification or exception) to the effect
that such consolidated financial statements present fairly in all material
respects, in accordance with GAAP, the financial condition of Performance
Guarantor and its consolidated Subsidiaries as of the dates indicated and the
results of their operations for the periods indicated.

 

(vi)        Other Reports and Filings. Promptly (but in any event within ten
days) after the filing or delivery thereof, copies of all financial information,
proxy materials and reports, if any, which Performance Guarantor or any of its
consolidated Subsidiaries shall publicly file with the SEC or deliver to holders
(or any trustee, agent or other representative therefor) of any of its material
Debt pursuant to the terms of the documentation governing the same.

 

Notwithstanding anything herein to the contrary, any financial information,
proxy statements or other material required to be delivered pursuant to this
paragraph (c) shall be deemed to have been furnished to each of the
Administrative Agent and each Lender on the date that such report, proxy
statement or other material is posted on the SEC’s website at www.sec.gov.

 

(d)          Notices. The Borrower (or the Servicer on its behalf) will notify
the Administrative Agent and each Lender in writing of any of the following
events promptly upon (but in no event later than three (3) Business Days after)
a Financial Officer or other officer learning of the occurrence thereof, with
such notice describing the same, and if applicable, the steps being taken by the
Person(s) affected with respect thereto:

 

(i)          Notice of Events of Default or Unmatured Events of Default. A
statement of a Financial Officer of the Borrower setting forth details of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing and the action which the Borrower proposes to take with respect
thereto.

 

(ii)         Litigation. The institution of any litigation, arbitration
proceeding or governmental proceeding on the Servicer, the Parent, Performance
Guarantor or any Originator, which could reasonably be expected to have a
Material Adverse Effect, or the institution of any litigation, arbitration
proceeding or governmental proceeding on the Borrower.

 

68

 

 

(iii)        Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon
the Collateral or any portion thereof, (B) any Person other than the Borrower,
the Servicer or the Administrative Agent shall obtain any rights or direct any
action with respect to any Collection Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrative Agent.

 

(iv)        Name Changes. At least thirty (30) days before any change in any
Originator’s or the Borrower’s name, jurisdiction of organization or any other
change requiring the amendment of UCC financing statements filed against the
Borrower or any Originator.

 

(v)         Change in Accountants or Accounting Policy. Any change in (i) the
external accountants of the Borrower, the Servicer, any Originator, Performance
Guarantor or the Parent, (ii) any accounting policy of the Borrower or (iii) any
material accounting policy of any Originator that is relevant to the
transactions contemplated by this Agreement or any other Transaction Document
(it being understood that any change to the manner in which any Originator
accounts for the Pool Receivables shall be deemed “material” for such purpose).

 

(vi)        Termination Event. The occurrence of a Purchase and Sale Termination
Event under the Purchase and Sale Agreement.

 

(vii)       Material Adverse Change. Promptly after the occurrence thereof,
notice of any Borrower Material Adverse Effect or Material Adverse Effect.

 

(e)          Conduct of Business. The Borrower will carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
organization in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.

 

(f)          Compliance with Laws. The Borrower will comply with all Applicable
Laws to which it may be subject if the failure to comply could reasonably be
expected to have a Borrower Material Adverse Effect.

 

(g)          Furnishing of Information and Inspection of Receivables. The
Borrower will furnish or cause to be furnished to the Administrative Agent, the
LC Bank and each Lender from time to time such information with respect to the
Pool Receivables and the other Collateral as the Administrative Agent, the LC
Bank or any Lender may reasonably request. The Borrower will, at the Borrower’s
expense, during regular business hours with prior written notice (i) permit the
Administrative Agent, the LC Bank and each Lender or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of the Borrower for the purpose of examining such books
and records and (C) discuss matters relating to the Pool Receivables, the other
Collateral or the Borrower’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Borrower having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Borrower’s expense, upon prior
written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to such Pool Receivables and
other Collateral; provided, that the Borrower shall be required to reimburse the
Administrative Agent for only one (1) combined review of the Servicer, the
Borrower and the Originators pursuant to Section 8.02(e) and the Borrower
pursuant to clause (ii) above in any twelve-month period, unless an Event of
Default has occurred and is continuing.

 

69

 

 

(h)          Payments on Receivables, Collection Accounts. The Borrower (or the
Servicer on its behalf) will, and will cause each Originator to, at all times,
instruct all Obligors to deliver payments on the Pool Receivables to a
Collection Account or a Lock-Box. The Borrower (or the Servicer on its behalf)
will, and will cause each Originator to, at all times, maintain such books and
records necessary to identify Collections received from time to time on Pool
Receivables and to segregate such Collections from other property of the
Servicer and the Originators. If any payments on the Pool Receivables or other
Collections are received by the Borrower, the Servicer or an Originator, it
shall hold such payments in trust for the benefit of the Administrative Agent,
the Lenders and the other Secured Parties and promptly remit such funds into a
Collection Account; provided, however, that (x) no less than 98.0% of such
payments received shall be remitted to a Collection Account within one (1)
Business Day after becoming aware of such receipt and (y) no more than 2.0% of
such payments received shall be remitted to a Collection Account within five (5)
Business Days after becoming aware of such receipt. The Borrower shall use
commercially reasonable efforts to ensure that no funds other than Collections
on Pool Receivables and other Collateral are deposited into any Collection
Account. If such funds are nevertheless deposited into any Collection Account,
the Borrower (or the Servicer on its behalf) will within two (2) Business Days
identify and transfer such funds to the appropriate Person entitled to such
funds. The Borrower will not, and will not permit the Servicer, any Originator
or any other Person to commingle Collections or other funds to which the
Administrative Agent, any Lender or any other Secured Party is entitled, with
any other funds. The Borrower shall only add a Collection Account (or a related
Lock-Box) or a Collection Account Bank to those listed on Schedule II to this
Agreement, if the Administrative Agent has received notice of such addition and
an executed and acknowledged copy of an Account Control Agreement (or an
amendment thereto) from the applicable Collection Account Bank. The Borrower
shall only terminate a Collection Account Bank or close a Collection Account (or
a related Lock-Box) with the prior written consent of the Administrative Agent.

 

(i)          Sales, Liens, etc. Except as otherwise provided herein, the
Borrower will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Pool Receivable or other Collateral, or assign any right to receive income
in respect thereof.

 

(j)          Extension or Amendment of Pool Receivables. Except as otherwise
permitted in Section 9.02, the Borrower will not, and will not permit the
Servicer to, alter the delinquency status or adjust the Outstanding Balance or
otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract. The Borrower shall at its expense, timely and fully perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
collectability of the Pool Receivables, and timely and fully comply with the
Credit and Collection Policy with regard to each Pool Receivable and the related
Contract.

 

70

 

 

(k)          Change in Credit and Collection Policy. The Borrower will not make
any material change in the Credit and Collection Policy that would be reasonably
expected to either (x) have a material adverse effect on the collectability of
the Pool Receivables or (y) have a Borrower Material Adverse Effect or a
Material Adverse Effect, in each case, without the prior written consent of the
Administrative Agent and the Majority Lenders. Promptly following any material
change in the Credit and Collection Policy, the Borrower will deliver a copy of
the updated Credit and Collection Policy to the Administrative Agent and each
Lender.

 

(l)          Fundamental Changes. The Borrower shall not, without the prior
written consent of the Administrative Agent and the Majority Lenders, permit
itself to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person. The Borrower shall provide the Administrative Agent with at
least 30 days’ prior written notice before making any change in the Borrower’s
name or location or making any other change in the Borrower’s identity or
corporate structure that could impair or otherwise render any UCC financing
statement filed in connection with this Agreement or any other Transaction
Document “seriously misleading” as such term (or similar term) is used in the
applicable UCC; each notice to the Administrative Agent and the Lenders pursuant
to this sentence shall set forth the applicable change and the proposed
effective date thereof.

 

(m)          Books and Records. The Borrower shall maintain and implement (it
being understood and agreed that the Servicer may maintain and implement on the
Borrower’s behalf) administrative and operating procedures (including an ability
to recreate records evidencing Pool Receivables and related Contracts in the
event of the destruction of the originals thereof), and keep and maintain (it
being understood and agreed that the Servicer may keep and maintain on the
Borrower’s behalf) all documents, books, records, computer tapes and disks and
other information reasonably necessary or advisable for the collection of all
Pool Receivables (including records adequate to permit the daily identification
of each Pool Receivable and all Collections of and adjustments to each existing
Pool Receivable).

 

(n)          Identifying of Records. The Borrower shall: identify (it being
understood and agreed that the Servicer may identify on the Borrower’s behalf)
its master data processing records relating to Pool Receivables and related
Contracts with a legend that indicates that the Pool Receivables have been
pledged in accordance with this Agreement.

 

(o)          Change in Payment Instructions to Obligors. The Borrower shall not
(and shall not instruct or encourage the Servicer or any Sub-Servicer to) add,
replace or terminate any Collection Account (or any related Lock-Box) or make
any change in its (or their) instructions to the Obligors regarding payments to
be made to the Collection Accounts (or any related Lock-Box), other than any
instruction to remit payments to a different Collection Account (or any related
Lock-Box), unless the Administrative Agent shall have received (i) prior written
notice of such addition, termination or change and (ii) a signed and
acknowledged Account Control Agreement (or amendment thereto) with respect to
such new Collection Accounts (or any related Lock-Box), in each case (x) in form
and substance reasonably satisfactory to the Administrative Agent and (y) in
accordance with the terms hereof and, if applicable, such Account Control
Agreement.

 

71

 

 

(p)          Security Interest, Etc. The Borrower shall (and shall cause the
Servicer to), at its expense, take all action necessary to establish and
maintain a valid and enforceable first priority perfected security interest in
the Receivables and that portion of the Collateral in which an ownership or
security interest may be created under the UCC and perfected by the filing of a
financing statement under the UCC, in each case free and clear of any Adverse
Claim, in favor of the Administrative Agent (on behalf of the Secured Parties),
including taking such action to perfect, protect or more fully evidence the
security interest of the Administrative Agent (on behalf of the Secured Parties)
as the Administrative Agent or any Secured Party may reasonably request. In
order to evidence the security interests of the Administrative Agent under this
Agreement, the Borrower shall, from time to time take such action, or execute
(if necessary) and deliver such instruments as may be necessary (including,
without limitation, such actions as are reasonably requested by the
Administrative Agent) to maintain and perfect, as a first-priority interest, the
Administrative Agent’s security interest in the Receivables and that portion of
the Related Security and Collections in which a security interest may be
perfected by the filing of a financing statement under the UCC. The Borrower
shall, from time to time and within the time limits established by law, prepare
and present to the Administrative Agent for the Administrative Agent’s
authorization and approval, all financing statements, amendments, continuations
or initial financing statements in lieu of a continuation statement, or other
filings necessary to continue, maintain and perfect the Administrative Agent’s
security interest as a first-priority interest. The Administrative Agent’s
approval of such filings shall authorize the Borrower to file such financing
statements under the UCC without the signature of the Borrower, any Originator
or the Administrative Agent where allowed by Applicable Law. Notwithstanding
anything else in the Transaction Documents to the contrary, the Borrower shall
not have any authority to file a termination, partial termination, release,
partial release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrative
Agent.

 

(q)          Certain Agreements. Without the prior written consent of the
Administrative Agent and the Majority Lenders, the Borrower will not amend,
modify, waive, revoke or terminate any Transaction Document to which it is a
party or any provision of the Borrower’s organizational documents which requires
the consent of the “Independent Director” (as such term is used in the
Borrower’s Certificate of Formation and Limited Liability Company Agreement).

 

(r)          Restricted Payments. (i) Except pursuant to clause (ii) below, the
Borrower will not: (A) purchase or redeem any of its membership interests,
(B) declare or pay any dividend or set aside any funds for any such purpose,
(C) prepay, purchase or redeem any Debt (other than any Loans pursuant to this
Agreement), (D) lend or advance any funds or (E) repay any loans or advances to,
for or from any of its Affiliates (the amounts described in clauses (A) through
(E) being referred to as “Restricted Payments”).

 

72

 

 

(ii)         Subject to the limitations set forth in clause (iii) below, the
Borrower may make Restricted Payments so long as such Restricted Payments are
made only in one or more of the following ways: (A) the Borrower may make cash
payments (including prepayments) on the Subordinated Notes in accordance with
their respective terms (it being understood that the foregoing shall not
restrict any adjustment to the balance of any Subordinated Note pursuant to
Sections 3.2, 3.3 or 3.4 of the Purchase and Sale Agreement as a result of the
issuance or expiration of any Letter of Credit) and (B) the Borrower may declare
and pay dividends if, both immediately before and immediately after giving
effect thereto, the Borrower’s Net Worth is not less than the Required Capital
Amount.

 

(iii)        The Borrower may make Restricted Payments only out of the funds, if
any, it receives pursuant to Sections 4.01 of this Agreement; provided that the
Borrower shall not pay, make or declare any Restricted Payment (including any
dividend) if, after giving effect thereto, any Event of Default or Unmatured
Event of Default shall have occurred and be continuing.

 

(s)          Other Business. The Borrower will not: (i) engage in any business
other than the transactions contemplated by the Transaction Documents, (ii)
create, incur or permit to exist any Debt of any kind (or cause or permit to be
issued for its account any letters of credit (excluding, for the avoidance of
doubt, Letters of Credit issued hereunder) or bankers’ acceptances other than
pursuant to this Agreement or the Subordinated Notes or (iii) form any
Subsidiary or make any investments in any other Person.

 

(t)          Use of Collections Available to the Borrower. The Borrower shall
apply the Collections available to the Borrower to make payments in the
following order of priority: (i) the payment of its obligations under this
Agreement and each of the other Transaction Documents (other than the
Subordinated Notes), (ii) the payment of accrued and unpaid interest on the
Subordinated Notes and (iii) other legal and valid purposes.

 

(u)          Further Assurances; Change in Name or Jurisdiction of Origination,
etc.(i) The Borrower hereby authorizes and hereby agrees from time to time, at
its own expense, promptly to execute (if necessary) and deliver all further
instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to perfect, protect or more fully evidence the security interest granted
pursuant to this Agreement or any other Transaction Document, or to enable the
Administrative Agent (on behalf of the Secured Parties) to exercise and enforce
the Secured Parties’ rights and remedies under this Agreement and the other
Transaction Document. Without limiting the foregoing, the Borrower hereby
authorizes, and will, upon the request of the Administrative Agent, at the
Borrower’s own expense, execute (if necessary) and file such financing
statements or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary, or that the Administrative
Agent may reasonably request, to perfect, protect or evidence any of the
foregoing.

 

(ii)         The Borrower authorizes the Administrative Agent to file financing
statements, continuation statements and amendments thereto and assignments
thereof, relating to the Receivables, the Related Security, the related
Contracts, Collections with respect thereto and the other Collateral without the
signature of the Borrower. A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.

 

73

 

 

(iii)        The Borrower shall at all times be organized under the laws of the
State of Delaware and shall not take any action to change its jurisdiction of
organization.

 

(iv)        The Borrower will not change its name, location, identity or
corporate structure unless (x) the Borrower, at its own expense, shall have
taken all action necessary or appropriate to perfect or maintain the perfection
of the security interest under this Agreement (including, without limitation,
the filing of all financing statements and the taking of such other action as
the Administrative Agent may request in connection with such change or
relocation) and (y) if requested by the Administrative Agent, the Borrower shall
cause to be delivered to the Administrative Agent, an opinion, in form and
substance satisfactory to the Administrative Agent as to such UCC perfection and
priority matters as the Administrative Agent may request at such time.

 

(v)         Anti-Money Laundering/International Trade Law Compliance.The
Borrower will not become a Sanctioned Person. No Covered Entity, either in its
own right or knowingly through any third party, will use the proceeds of any
Credit Extension for the purpose of funding any operations in, financing any
investments or activities in, or, making any payments to, a Sanctioned Country
or Sanctioned Person, to the extent that the activity would violate any
Anti-Terrorism Law. The funds used to repay each Credit Extension will not be
derived from any unlawful activity. The Borrower shall comply with all
Anti-Terrorism Laws. The Borrower shall promptly notify the Administrative Agent
and each Lender in writing upon the occurrence of a Reportable Compliance Event.
The Borrower has not used and will not use the proceeds of any Credit Extension
for the purpose of funding any operations in, financing any investments or
activities in or making any payments to, a Sanctioned Person or a Sanctioned
Country.

 

(w)          Borrower’s Net Worth. The Borrower shall not permit the Borrower’s
Net Worth to be less than the Required Capital Amount.

 

(x)          Taxes. The Borrower will (i) timely file all tax returns (federal,
state and local) required to be filed by it and (ii) pay, or cause to be paid,
all taxes, assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP, except in each case to the extent that the failure to file
or pay could not reasonably be expected to have a Borrower Material Adverse
Effect.

 

(y)          Borrower’s Tax Status. The Borrower will remain a wholly-owned
subsidiary of a United States person (within the meaning of Section 7701(a)(30)
of the Code). No action will be taken that would cause the Borrower to (i) be
treated other than as a “disregarded entity” within the meaning of U.S. Treasury
Regulation § 301.7701-3 for U.S. federal income tax purposes or (ii) become an
association taxable as a corporation or a publicly traded partnership taxable as
a corporation for U.S. federal income tax purposes.

 

74

 

 

(z)          Liquidity Coverage Ratio. The Borrower shall not issue any LCR
Security.

 

(aa)         Minimum Funding Threshold. The Aggregate Capital plus the Adjusted
LC Participation Amount shall exceed the Minimum Funding Threshold.

 

(bb)         Federal Assignment of Claims Act, Etc. If requested by the
Administrative Agent at any time following the occurrence of an Event of
Default, the Borrower shall prepare and make any filings under the Federal
Assignment of Claims Act (or any other similar Applicable Law, including any
state or municipal law or regulation) with respect to Receivables from Obligors
that are Governmental Authorities, that are necessary or desirable in order for
the Administrative Agent to enforce such Receivable against the Obligor thereof.

 

(cc)         Linked Accounts. Except for the Servicer’s AccountBeneficial
Ownership Regulation.  Promptly following any change that would result in a
change to the status as an excluded “Legal Entity Customer” under (and as
defined in) the Beneficial Ownership Regulation, the Borrower shall not permit
any Linked Account to exist with respect to any Collection Account; provided,
however, that if so instructed byexecute and deliver to the Administrative Agent
(in its sole discretion) at any time during a Minimum Liquidity Period, the
Borrower shall cause the Servicer’s Account to cease being a Linked Account
promptly, but not later than 2 Business Days following the Borrower’s or the
Servicer’s receipt of such instruction.a Certification of Beneficial Owner(s)
complying with the Beneficial Ownership Regulation, in form and substance
reasonably acceptable to the Administrative Agent.

 

SECTION 8.02. Covenants of the Servicer. At all times from the Closing Date
until the Final Payout Date:

 

(a)          Financial Reporting. The Servicer will maintain a system of
accounting established and administered in accordance with GAAP, and the
Servicer shall furnish to the Administrative Agent, the LC Bank and each Lender:

 

(i)          Compliance Certificates.(a) A compliance certificate promptly upon
completion of the annual report of the Performance Guarantor and in no event
later than 90 days after the close of the Performance Guarantor’s fiscal year
(or, if later, in the manner and period set forth in Section 8.01(c)(v)), in
form and substance substantially similar to Exhibit G signed by a Financial
Officer of the Servicer stating that no Event of Default or Unmatured Event of
Default has occurred and is continuing, or if any Event of Default or Unmatured
Event of Default has occurred and is continuing, stating the nature and status
thereof and (b) within 45 days after the close of each fiscal quarter of the
Servicer (or, if later, in the manner set forth in Section 8.01(c)(iv)), a
compliance certificate in form and substance substantially similar to Exhibit G
signed by a Financial Officer of the Servicer stating that no Event of Default
or Unmatured Event of Default has occurred and is continuing, or if any Event of
Default or Unmatured Event of Default has occurred and is continuing, stating
the nature and status thereof.

 

75

 

 

(ii)         Monthly Reports and Interim Reports. As soon as available and in
any event (a) not later than two (2) Business Days prior to each Settlement
Date, a Monthly Report as of the most recently completed Fiscal Month and (b)
not later than two (2) Business Days following the Servicer’s receipt of a
request thereof, an Interim Report with respect to the Pool Receivables with
data as of the close of business on the applicable date specified by the
Administrative Agent (which date in any event shall not be later than the
immediately preceding Business Day).

 

(iii)        Other Information. Such other information (including non-financial
information) relating to the Borrower, the Servicer, the Originators and the
Collateral as the Administrative Agent or any Lender may from time to time
reasonably request.

 

(b)          Notices. The Servicer will notify the Administrative Agent and each
Lender in writing of any of the following events promptly upon (but in no event
later than three (3) Business Days after) a Financial Officer or other officer
learning of the occurrence thereof, with such notice describing the same, and if
applicable, the steps being taken by the Person(s) affected with respect
thereto:

 

(i)          Notice of Events of Default or Unmatured Events of Default. A
statement of a Financial Officer of the Servicer setting forth details of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing and the action which the Servicer proposes to take with respect
thereto.

 

(ii)         Litigation. The institution of any litigation, arbitration
proceeding or governmental proceeding which could reasonably be expected to be
determined adversely and, if so determined, could reasonably be expected to have
a Material Adverse Effect.

 

(iii)        Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon
the Collateral or any portion thereof, (B) any Person other than the Borrower,
the Servicer or the Administrative Agent shall obtain any rights or direct any
action with respect to any Collection Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrative Agent.

 

(iv)        Name Changes. At least thirty (30) days before any change in the
Borrower’s name or any other change requiring the amendment of UCC financing
statements filed against the Borrower, a notice setting forth such changes and
the effective date thereof.

 

(v)         Change in Accountants or Accounting Policy. Any change in (i) the
external accountants of the Borrower, the Servicer, any Originator, Performance
Guarantor or the Parent, (ii) any accounting policy of the Borrower or (iii) any
material accounting policy of any Originator that is relevant to the
transactions contemplated by this Agreement or any other Transaction Document
(it being understood that any change to the manner in which any Originator
accounts for the Pool Receivables shall be deemed “material” for such purpose).

 

76

 

 

(vi)        Termination Event. The occurrence of a Purchase and Sale Termination
Event.

 

(vii)       Material Adverse Change. Promptly after the occurrence thereof,
notice of any Borrower Material Adverse Effect or Material Adverse Effect.

 

(c)          Conduct of Business. The Servicer will carry on and conduct its
business in substantially the same manner and in substantially the same fields,
or fields complimentary or ancillary thereto, of enterprise as it is presently
conducted, and will do all things necessary to remain duly organized, validly
existing and in good standing as a domestic limited liability company in its
jurisdiction of organization and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted if the failure
to have such authority could reasonably be expected to have a Material Adverse
Effect.

 

(d)          Compliance with Laws. The Servicer will comply with all Applicable
Laws to which it may be subject if the failure to comply could reasonably be
expected to have a Material Adverse Effect.

 

(e)          Furnishing of Information and Inspection of Receivables. The
Servicer will furnish or cause to be furnished to the Administrative Agent, the
LC Bank and each Lender from time to time such information with respect to the
Pool Receivables and the other Collateral as the Administrative Agent, the LC
Bank or any Lender may reasonably request. The Servicer will, at the Servicer’s
expense, during regular business hours with prior written notice, (i) permit the
Administrative Agent, the LC Bank and each Lender or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of the Servicer for the purpose of examining such books
and records and (C) discuss matters relating to the Pool Receivables, the other
Collateral or the Servicer’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Servicer (provided
that representatives of the Servicer are present during such discussions) having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Servicer’s expense, upon prior
written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to the Pool Receivables and other
Collateral; provided, that the Servicer shall be required to reimburse the
Administrative Agent for only one (1) combined review of the Borrower pursuant
to Section 8.01(g) and the Servicer, the Borrower and the Originators pursuant
to clause (ii) above in any twelve-month period unless an Event of Default has
occurred and is continuing.

 

77

 

 

(f)          Payments on Receivables, Collection Accounts. The Servicer will at
all times, instruct all Obligors to deliver payments on the Pool Receivables to
a Collection Account or a Lock-Box. The Servicer will, at all times, maintain
such books and records necessary to identify Collections received from time to
time on Pool Receivables and to segregate such Collections from other property
of the Servicer and the Originators. If any payments on the Pool Receivables or
other Collections are received by the Borrower, the Servicer or an Originator,
it shall hold such payments in trust for the benefit of the Administrative
Agent, the Lenders and the other Secured Parties and promptly remit such funds
into a Collection Account; provided, however, that (x) no less than 98.0% of
such payments received shall be remitted to a Collection Account within one (1)
Business Day after receipt and (y) no more than 2.0% of such payments received
shall be remitted to a Collection Account within five (5) Business Days after
receipt. The Servicer shall not permit funds other than Collections on Pool
Receivables and other Collateral to be deposited into any Collection Account. If
such funds are nevertheless deposited into any Collection Account, the Servicer
will within two (2) Business Days identify and transfer such funds to the
appropriate Person entitled to such funds. The Servicer will not, and will not
permit the Borrower, any Originator or any other Person to commingle Collections
or other funds to which the Administrative Agent, any Lender or any other
Secured Party is entitled, with any other funds. The Servicer shall only add a
Collection Account (or a related Lock-Box), or a Collection Account Bank to
those listed on Schedule II to this Agreement, if the Administrative Agent has
received notice of such addition and an executed and acknowledged copy of an
Account Control Agreement (or an amendment thereto) from the applicable
Collection Account Bank. The Servicer shall only terminate a Collection Account
Bank or close a Collection Account (or a related Lock-Box) with the prior
written consent of the Administrative Agent.

 

(g)          Extension or Amendment of Pool Receivables. Except as otherwise
permitted in Section 9.02, the Servicer will not alter the delinquency status or
adjust the Outstanding Balance or otherwise modify the terms of any Pool
Receivable in any material respect, or amend, modify or waive, in any material
respect, any term or condition of any related Contract. The Servicer shall at
its expense, timely and fully perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
the Contracts related to the Pool Receivables (if any), and timely and fully
comply with the Credit and Collection Policy with regard to each Pool Receivable
and the related Contract.

 

(h)          Change in Credit and Collection Policy. The Servicer will not make
any material change in the Credit and Collection Policy that would be reasonably
expected to either (x) have a material adverse effect on the collectability of
the Pool Receivables or (y) have a Borrower Material Adverse Effect or a
Material Adverse Effect, in each case, without the prior written consent of the
Administrative Agent and the Majority Lenders. Promptly following any material
change in the Credit and Collection Policy, the Servicer will deliver a copy of
the updated Credit and Collection Policy to the Administrative Agent and each
Lender.

 

(i)          Records. The Servicer will maintain and implement administrative
and operating procedures (including an ability to recreate records evidencing
Pool Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

 

(j)          Identifying of Records. The Servicer shall identify its master data
processing records relating to Pool Receivables and related Contracts with a
legend that indicates that the Pool Receivables have been pledged in accordance
with this Agreement.

 

78

 

 

(k)          Change in Payment Instructions to Obligors. The Servicer shall not
(and shall not permit any Sub-Servicer to) add, replace or terminate any
Collection Account (or any related Lock-Box) or make any change in its
instructions to the Obligors regarding payments to be made to the Collection
Accounts (or any related Lock-Box), other than any instruction to remit payments
to a different Collection Account (or any related Lock-Box), unless the
Administrative Agent shall have received (i) prior written notice of such
addition, termination or change and (ii) a signed and acknowledged Account
Control Agreement (or an amendment thereto) with respect to such new Collection
Accounts (or any related Lock-Box) in each case (x) in form and substance
reasonably satisfactory to the Administrative Agent and (y) in accordance with
the terms hereof and, if applicable, such Account Control Agreement.

 

(l)          Security Interest, Etc. The Servicer shall, at its expense, take
all action necessary to establish and maintain a valid and enforceable first
priority perfected security interest in the Receivables and that portion of the
Collateral in which a security interest may be created under the UCC and
perfected by the filing of a financing statement under the UCC, in each case
free and clear of any Adverse Claim in favor of the Administrative Agent (on
behalf of the Secured Parties), including taking such action to perfect, protect
or more fully evidence the security interest of the Administrative Agent (on
behalf of the Secured Parties) as the Administrative Agent or any Secured Party
may reasonably request. In order to evidence the security interests of the
Administrative Agent under this Agreement, the Servicer shall, from time to time
take such action, or execute (if necessary) and deliver such instruments as may
be necessary (including, without limitation, such actions as are reasonably
requested by the Administrative Agent) to maintain and perfect, as a
first-priority interest, the Administrative Agent’s security interest in the
Receivables and that portion of the Related Security and Collections in which a
security interest may be perfected by the filing of a financing statement under
the UCC. The Servicer shall, from time to time and within the time limits
established by law, prepare and present to the Administrative Agent for the
Administrative Agent’s authorization and approval, all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first-priority
interest. The Administrative Agent’s approval of such filings shall authorize
the Servicer to file such financing statements under the UCC without the
signature of the Borrower, any Originator or the Administrative Agent where
allowed by Applicable Law. Notwithstanding anything else in the Transaction
Documents to the contrary, the Servicer shall not have any authority to file a
termination, partial termination, release, partial release, or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements filed in connection with the Transaction Documents, without the prior
written consent of the Administrative Agent.

 

(m)          Further Assurances; Change in Name or Jurisdiction of Origination,
etc. The Servicer hereby authorizes and hereby agrees from time to time, at its
own expense, promptly to execute (if necessary) and deliver all further
instruments and documents, and to take all further actions, that may be
necessary, or that the Administrative Agent may reasonably request, to perfect,
protect or more fully evidence the security interest granted pursuant to this
Agreement or any other Transaction Document, or to enable the Administrative
Agent (on behalf of the Secured Parties) to exercise and enforce their
respective rights and remedies under this Agreement or any other Transaction
Document. Without limiting the foregoing, the Servicer hereby authorizes, and
will, upon the request of the Administrative Agent (with such request being
hereby deemed to be an authorization as to such filing by the Administrative
Agent), at the Servicer’s own expense, execute (if necessary) and file such
financing statements or continuation statements, or amendments thereto, and such
other instruments and documents, that may be necessary or desirable, or that the
Administrative Agent may reasonably request (with such request being hereby
deemed to be an authorization as to such filing by the Administrative Agent), to
perfect, protect or evidence any of the foregoing.

 

79

 

 

(n)          Anti-Money Laundering/International Trade Law Compliance. The
Servicer will not become a Sanctioned Person. No Covered Entity, either in its
own right or knowingly through any third party, will use the proceeds of any
Credit Extension for the purpose of funding any operations in, financing any
investments or activities in, or, making any payments to, a Sanctioned Country
or Sanctioned Person, to the extent that the activity would violate any
Anti-Terrorism Law. The funds used to repay each Credit Extension will not be
derived from any unlawful activity. The Servicer shall comply with all
Anti-Terrorism Laws. The Servicer shall promptly notify the Administrative Agent
and each Lender in writing upon the occurrence of a Reportable Compliance Event.

 

(o)          Taxes. The Servicer will (i) timely file all tax returns (federal,
state and local) required to be filed by it and (ii) pay, or cause to be paid,
all taxes, assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP, except in each case to the extent that such failure to
file or pay could not reasonably be expected to have a Material Adverse Effect.

 

(p)          Borrower’s Tax Status. The Servicer shall not take or cause any
action to be taken that could result in the Borrower (i) being treated other
than as a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes or (ii) becoming an association
taxable as a corporation or a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes.

 

(q)          Federal Assignment of Claims Act, Etc. If requested by the
Administrative Agent at any time following the occurrence of an Event of
Default, the Servicer shall prepare and make any filings under the Federal
Assignment of Claims Act (or any other similar Applicable Law, including any
state or municipal law or regulation) with respect to Receivables from Obligors
that are Governmental Authorities, that are necessary or desirable in order for
the Administrative Agent to enforce such Receivable against the Obligor thereof.

 

(r)          Linked Accounts. Except for the Servicer’s Account, the Servicer
shall not permit any Linked Account to exist with respect to any Collection
Account; provided, however, that if so instructed by the Administrative Agent
(in its sole discretion) at any time during a Minimum Liquidity Period, the
Servicer shall cause the Servicer’s Account to cease being a Linked Account
promptly, but not later than 2 Business Days following the Borrower’s or the
Servicer’s receipt of such instruction. The Servicer shall at all times ensure
that (i) the account balance in the Servicer’s Account is greater than zero and
will exceed the aggregate “Settlement Item Amount” (as defined in the Collection
Account Agreement with Bank of America, N.A.) of all “Settlement Items” (as
defined in the Collection Account Agreement with Bank of America, N.A.) at any
time outstanding with respect to the Servicer’s Account and (ii) no amount will
be debited against any Collection Account as a result of any “Settlement Item”
that originated in the Servicer’s Account or any account other than a Collection
Account.

 

80

 

 

SECTION 8.03. Separate Existence of the Borrower. Each of the Borrower and the
Servicer hereby acknowledges that the Credit Parties are entering into the
transactions contemplated by this Agreement and the other Transaction Documents
in reliance upon the Borrower’s identity as a legal entity separate from any
Originator, the Servicer, the Performance Guarantor and their Affiliates.
Therefore, each of the Borrower and Servicer shall take all steps specifically
required by this Agreement to continue the Borrower’s identity as a separate
legal entity and to make it apparent to third Persons that the Borrower is an
entity with assets and liabilities distinct from those of the Performance
Guarantor, the Originators, the Servicer and any other Person, and is not a
division of the Performance Guarantor, the Originators, the Servicer, its
Affiliates or any other Person. Without limiting the generality of the foregoing
and in addition to and consistent with the other covenants set forth herein,
each of the Borrower and the Servicer shall take such actions as shall be
required in order that:

 

(a)          Special Purpose Entity. The Borrower will be a special purpose
company whose primary activities are restricted in its Limited Liability Company
Agreement to: (i) purchasing or otherwise acquiring from the Originators,
owning, holding, collecting, granting security interests or selling interests
in, the Collateral, (ii) entering into agreements for the selling, servicing and
financing of the Receivables Pool (including the Transaction Documents) and
(iii) conducting such other activities as it deems necessary or appropriate to
carry out its primary activities.

 

(b)          No Other Business or Debt. The Borrower shall not engage in any
business or activity except as set forth in this Agreement nor, incur any
indebtedness or liability other than as expressly permitted by the Transaction
Documents.

 

(c)          Independent Director. Not fewer than one member of the Borrower’s
board of directors (the “Independent Director”) shall be a natural person who
(i) has never been, and shall at no time be, an equityholder, director, officer,
manager, member, partner, officer, employee or associate, or any immediate
relative of the foregoing, of any member of the Parent Group (as hereinafter
defined) (other than his or her service as an Independent Director or “special
member” of the Borrower or an independent director or “special member” of any
other bankruptcy-remote special purpose entity formed for the sole purpose of
securitizing, or facilitating the securitization of, financial assets of any
member or members of the Parent Group), (ii) is not a material customer or
supplier of any member of the Parent Group (other than his or her service as an
Independent Director of the Borrower or an independent director of any other
bankruptcy-remote special purpose entity formed for the sole purpose of
securitizing, or facilitating the securitization of, financial assets of any
member or members of the Parent Group), (iii) is not a member of the immediate
family of any person described in (ii) above, and (iv) has (x) prior experience
as an independent director for a corporation or limited liability company whose
organizational or charter documents required the unanimous consent of all
independent directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (y) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities. For purposes of this clause (c), “Parent Group” shall mean (i) the
Parent, the Servicer, the Performance Guarantor and each Originator, (ii) each
person that directly or indirectly, owns or controls, whether beneficially, or
as a trustee, guardian or other fiduciary, five percent (5%) or more of the
Capital Stock in the Parent, (iii) each person that controls, is controlled by
or is under common control with the Parent and (iv) each of such person’s
officers, directors, managers, joint venturers and partners; provided that the
term Parent Group shall not include any Person or relationship which exists
solely as a result of direct or indirect ownership of, or control by, one or
more common Initial Investors. For the purposes of this definition, “control” of
a person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a person or entity,
whether through the ownership of voting securities, by contract or otherwise. A
person shall be deemed to be an “associate” of (A) a corporation or organization
of which such person is an officer, director, partner or manager or is, directly
or indirectly, the beneficial owner of ten percent (10%) or more of any class of
equity securities, (B) any trust or other estate in which such person serves as
trustee or in a similar capacity and (C) any relative or spouse of a person
described in clause (A) or (B) of this sentence, or any immediate relative of
such spouse.

 

81

 

 

The Borrower shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Director of the Borrower, which notice shall be given not later than
ten (10) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Director, or the failure of such Independent Director to satisfy the
criteria for an Independent Director set forth in this clause (c), in which case
the Borrower shall provide written notice of such election or appointment within
one (1) Business Day) and (B) with any such written notice, certify to the
Administrative Agent that the Independent Director satisfies the criteria for an
Independent Director set forth in this clause (c).

 

The Borrower’s Limited Liability Company Agreement shall provide that: (A) the
Borrower’s board of directors shall not approve, or take any other action to
cause the filing of, a voluntary bankruptcy petition with respect to the
Borrower unless the Independent Director shall approve the taking of such action
in writing before the taking of such action and (B) such provision and each
other provision requiring an Independent Director cannot be amended without the
prior written consent of the Independent Director.

 

The Independent Director shall not at any time serve as a trustee in bankruptcy
for the Borrower, the Parent, the Performance Guarantor, any Originator, the
Servicer or any of their respective Affiliates.

 

(d)          Organizational Documents. The Borrower shall maintain its
organizational documents in conformity with this Agreement, such that it does
not amend, restate, supplement or otherwise modify its ability to comply with
the terms and provisions of any of the Transaction Documents, including, without
limitation, Section 8.01(p).

 

82

 

 

(e)          Conduct of Business. The Borrower shall conduct its affairs
strictly in accordance with its organizational documents and observe all
necessary, appropriate and customary company formalities, including, but not
limited to, holding all regular and special members’ and board of directors’
meetings appropriate to authorize all company action, keeping separate and
accurate minutes of its meetings, passing all resolutions or consents necessary
to authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.

 

(f)           Compensation. Any employee, consultant or agent of the Borrower
will be compensated from the Borrower’s funds for services provided to the
Borrower, and to the extent that Borrower shares the same employees as the
Servicer (or any other Affiliate thereof), the salaries and expenses relating to
providing benefits to such employees shall be fairly allocated among such
entities, and each such entity shall bear its fair share of the salary and
benefit costs associated with such common employees. The Borrower will not
engage any agents other than its attorneys, auditors and other professionals,
and a servicer and any other agent contemplated by the Transaction Documents for
the Receivables Pool, which servicer will be fully compensated for its services
by payment of the Servicing Fee.

 

(g)          Servicing and Costs. The Borrower will contract with the Servicer
to perform for the Borrower all operations required on a daily basis to service
the Receivables Pool. The Borrower will not incur any indirect or overhead
expenses for items shared with the Servicer (or any other Affiliate thereof)
that are not reflected in the Servicing Fee. To the extent, if any, that the
Borrower (or any Affiliate thereof) shares items of expenses not reflected in
the Servicing Fee, such as legal, auditing and other professional services, such
expenses will be allocated to the extent practical on the basis of actual use or
the value of services rendered, and otherwise on a basis reasonably related to
the actual use or the value of services rendered.

 

(h)          Operating Expenses. The Borrower’s operating expenses will not be
paid by the Servicer, the Parent, the Performance Guarantor, any Originator or
any Affiliate thereof.

 

(i)          Stationery. The Borrower will have its own separate stationery.

 

(j)          Books and Records. The Borrower’s books and records will be
maintained separately from those of the Servicer, the Parent, the Performance
Guarantor, the Originators and any of their Affiliates and in a manner such that
it will not be difficult or costly to segregate, ascertain or otherwise identify
the assets and liabilities of the Borrower.

 

(k)          Disclosure of Transactions. All financial statements of the
Servicer, the Parent, the Performance Guarantor, the Originators or any
Affiliate thereof that are consolidated to include the Borrower will disclose
that (i) the Borrower’s sole business consists of the purchase or acceptance
through capital contributions of the Receivables and Related Rights from the
Originators and the subsequent retransfer of or granting of a security interest
in such Receivables and Related Rights to the Administrative Agent pursuant to
this Agreement, (ii) the Borrower is a separate legal entity with its own
separate creditors who will be entitled, upon its liquidation, to be satisfied
out of the Borrower’s assets prior to any assets or value in the Borrower
becoming available to the Borrower’s equity holders and (iii) the assets of the
Borrower are not available to pay creditors of the Servicer, the Parent, the
Performance Guarantor, the Originators or any Affiliate thereof.

 

83

 

 

(l)          Segregation of Assets. The Borrower’s assets will be maintained in
a manner that facilitates their identification and segregation from those of the
Servicer, the Parent, the Performance Guarantor, the Originators or any
Affiliates thereof.

 

(m)         Corporate Formalities. The Borrower will strictly observe limited
liability company formalities in its dealings with the Servicer, the Parent, the
Performance Guarantor, the Originators or any Affiliates thereof, and funds or
other assets of the Borrower will not be commingled with those of the Servicer,
the Parent, the Performance Guarantor, the Originators or any Affiliates thereof
except as permitted by this Agreement in connection with servicing the Pool
Receivables. The Borrower shall not maintain joint bank accounts or other
depository accounts to which the Servicer, the Parent, the Performance
Guarantor, the Originators or any Affiliate thereof (other than the Servicer
solely in its capacity as such) has independent access. The Borrower is not
named, and has not entered into any agreement to be named, directly or
indirectly, as a direct or contingent beneficiary or loss payee on any insurance
policy with respect to any loss relating to the property of the Servicer, the
Parent, the Performance Guarantor, the Originators or any Subsidiaries or other
Affiliates thereof. The Borrower will pay to the appropriate Affiliate the
marginal increase or, in the absence of such increase, the market amount of its
portion of the premium payable with respect to any insurance policy that covers
the Borrower and such Affiliate.

 

(n)          Arm’s-Length Relationships. The Borrower will maintain arm’s-length
relationships with the Servicer, the Parent, the Performance Guarantor, the
Originators and any Affiliates thereof. Any Person that renders or otherwise
furnishes services to the Borrower will be compensated by the Borrower at market
rates for such services it renders or otherwise furnishes to the Borrower.
Neither the Borrower on the one hand, nor the Servicer, the Parent, the
Performance Guarantor, any Originator or any Affiliate thereof, on the other
hand, will be or will hold itself out to be responsible for the debts of the
other or the decisions or actions respecting the daily business and affairs of
the other. The Borrower, the Servicer, the Parent, the Performance Guarantor,
the Originators and their respective Affiliates will immediately correct any
known misrepresentation with respect to the foregoing, and they will not operate
or purport to operate as an integrated single economic unit with respect to each
other or in their dealing with any other entity.

 

(o)          Allocation of Overhead. To the extent that Borrower, on the one
hand, and the Servicer, the Parent, the Performance Guarantor, any Originator or
any Affiliate thereof, on the other hand, have offices in the same location, the
Borrower shall pay a fair and appropriate allocation of overhead costs between
it and them, and the Borrower shall bear its fair share of such expenses, which
may be paid through the Servicing Fee or otherwise.

 

84

 

 

ARTICLE IX

 

ADMINISTRATION AND COLLECTION

OF RECEIVABLES

 

SECTION 9.01. Appointment of the Servicer.

 

(a)          The servicing, administering and collection of the Pool Receivables
shall be conducted by the Person so designated from time to time as the Servicer
in accordance with this Section 9.01. Until the Administrative Agent gives
notice to BrightView (in accordance with this Section 9.01) of the designation
of a new Servicer, BrightView is hereby designated as, and hereby agrees to
perform the duties and obligations of, the Servicer pursuant to the terms
hereof. Upon the occurrence of an Event of Default, the Administrative Agent may
(with the consent of the Majority Lenders) and shall (at the direction of the
Majority Lenders) designate as Servicer any Person (including itself) to succeed
BrightView or any successor Servicer, on the condition in each case that any
such Person so designated shall agree to perform the duties and obligations of
the Servicer pursuant to the terms hereof.

 

(b)          Upon the designation of a successor Servicer as set forth in clause
(a) above, BrightView agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrative Agent reasonably determines will
facilitate the transition of the performance of such activities to the new
Servicer, and BrightView shall cooperate with and assist such new Servicer. Such
cooperation shall include access to and transfer of records (including all
Contracts) related to Pool Receivables and use by the new Servicer of all
licenses (or the obtaining of new licenses), hardware or software necessary or
reasonably desirable to collect the Pool Receivables and the Related Security.

 

(c)          BrightView acknowledges that, in making its decision to execute and
deliver this Agreement, the Administrative Agent and each Lender have relied on
BrightView’s agreement to act as Servicer hereunder. Accordingly, BrightView
agrees that it will not voluntarily resign as Servicer without the prior written
consent of the Administrative Agent and the Majority Lenders.

 

(d)          The Servicer may delegate its duties and obligations hereunder to
any subservicer (each a “Sub-Servicer”); provided, that, in each such
delegation: (i) such Sub-Servicer shall agree in writing to perform the
delegated duties and obligations of the Servicer pursuant to the terms hereof,
(ii) the Servicer shall remain liable for the performance of the duties and
obligations so delegated, (iii) the Borrower, the Administrative Agent and each
Lender shall have the right to look solely to the Servicer for performance, (iv)
the terms of any agreement with any Sub-Servicer shall provide that the
Administrative Agent may terminate such agreement upon the termination of the
Servicer hereunder by giving notice of its desire to terminate such agreement to
the Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer) and (v) if such Sub-Servicer is not an Affiliate of the Parent,
the Administrative Agent and the Majority Lenders shall have consented in
writing in advance to such delegation.

 

85

 

 

SECTION 9.02. Duties of the Servicer.

 

(a)          The Servicer shall take or cause to be taken all such action as may
be necessary to service, administer and collect each Pool Receivable from time
to time, all in accordance with this Agreement and all Applicable Laws, with
reasonable care and diligence, and in accordance with the Credit and Collection
Policy and consistent with the past practices of the Originators. The Servicer
shall set aside, for the accounts of each Secured Party, the amount of
Collections to which each such Secured Party is entitled in accordance with
Article IV hereof. The Servicer may, in accordance with the Credit and
Collection Policy and consistent with past practices of the Originators, take
such action, including modifications, waivers or restructurings of Pool
Receivables and related Contracts, as the Servicer may reasonably determine to
be appropriate to maximize Collections thereof or reflect adjustments expressly
permitted under the Credit and Collection Policy or as expressly required under
Applicable Laws or the applicable Contract; provided, that for purposes of this
Agreement: (i) such action shall not, and shall not be deemed to, change the
number of days such Pool Receivable has remained unpaid from the date of the
original due date related to such Pool Receivable, (ii) such action shall not
alter the status of such Pool Receivable as a Delinquent Receivable or a
Defaulted Receivable or limit the rights of any Secured Party under this
Agreement or any other Transaction Document and (iii) if an Event of Default has
occurred and is continuing, the Servicer may take such action only upon the
prior written consent of the Administrative Agent. The Borrower shall deliver to
the Servicer and the Servicer shall hold for the benefit of the Administrative
Agent (individually and for the benefit of each Secured Party), in accordance
with their respective interests, all records and documents (including computer
tapes or disks) with respect to each Pool Receivable.

 

(b)          The Servicer shall, as soon as practicable following actual receipt
of collected funds, turn over to the Borrower the collections of any
indebtedness that is not a Pool Receivable, less, if BrightView or an Affiliate
thereof is not the Servicer, all reasonable and appropriate out-of-pocket costs
and expenses of such Servicer of servicing, collecting and administering such
collections. The Servicer, if other than BrightView or an Affiliate thereof,
shall, as soon as practicable upon demand, deliver to the Borrower all records
in its possession that evidence or relate to any indebtedness that is not a Pool
Receivable, and copies of records in its possession that evidence or relate to
any indebtedness that is a Pool Receivable.

 

(c)          The Servicer’s obligations hereunder shall terminate on the Final
Payout Date. Promptly following the Final Payout Date, the Servicer shall
deliver to the Borrower all books, records and related materials that the
Borrower previously provided to the Servicer, or that have been obtained by the
Servicer, in connection with this Agreement.

 

SECTION 9.03. Collection Account Arrangements. Prior to the Closing Date, the
Borrower shall have entered into Account Control Agreements with all of the
Collection Account Banks and delivered executed counterparts of each to the
Administrative Agent. Upon the occurrence and during the continuance of an
Unmatured Event of Default or an Event of Default, the Administrative Agent may
(with the consent of the Majority Lenders) and shall (upon the direction of the
Majority Lenders) at any time thereafter give notice to each Collection Account
Bank that the Administrative Agent is exercising its rights under the Account
Control Agreements to do any or all of the following: (a) to have the exclusive
dominion and control of the Collection Accounts transferred to the
Administrative Agent (for the benefit of the Secured Parties) and to exercise
exclusive dominion and control over the funds deposited therein (for the benefit
of the Secured Parties), (b) to have the proceeds that are sent to the
respective Collection Accounts redirected pursuant to the Administrative Agent’s
instructions rather than deposited in the applicable Collection Account and (c)
to take any or all other actions permitted under the applicable Account Control
Agreement. The Borrower hereby agrees that if the Administrative Agent at any
time takes any action set forth in the preceding sentence, the Administrative
Agent shall have exclusive control (for the benefit of the Secured Parties) of
the proceeds (including Collections) of all Pool Receivables and the Borrower
hereby further agrees to take any other action that the Administrative Agent may
reasonably request to transfer such control. Any proceeds of Pool Receivables
received by the Borrower or the Servicer thereafter shall be sent immediately
to, or as otherwise instructed by, the Administrative Agent.

 

86

 

 

SECTION 9.04. Enforcement Rights.

 

(a)          At any time following the occurrence and during the continuation of
an Event of Default:

 

(i)          the Administrative Agent (at the Borrower’s expense) may direct the
Obligors that payment of all amounts payable under any Pool Receivable is to be
made directly to the Administrative Agent or its designee;

 

(ii)         the Administrative Agent may instruct the Borrower or the Servicer
to give notice of the Secured Parties’ interest in Pool Receivables to each
Obligor, which notice shall direct that payments be made directly to the
Administrative Agent or its designee (on behalf of the Secured Parties), and the
Borrower or the Servicer, as the case may be, shall give such notice at the
expense of the Borrower or the Servicer, as the case may be; provided, that if
the Borrower or the Servicer, as the case may be, fails to so notify each
Obligor within two (2) Business Days following instruction by the Administrative
Agent, the Administrative Agent (at the Borrower’s or the Servicer’s, as the
case may be, expense) may so notify the Obligors;

 

(iii)        the Administrative Agent may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records necessary to collect
the Pool Receivables and the Related Security, and transfer or license to a
successor Servicer the use of all software necessary to collect the Pool
Receivables and the Related Security, and make the same available to the
Administrative Agent or its designee (for the benefit of the Secured Parties) at
a place selected by the Administrative Agent and (B) segregate all cash, checks
and other instruments received by it from time to time constituting Collections
in a manner reasonably acceptable to the Administrative Agent and, promptly upon
receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the Administrative Agent or its designee;

 

(iv)        the Administrative Agent may notify the Collection Account Banks
that the Borrower and the Servicer will no longer have any access to the
Collection Accounts;

 

87

 

 

(v)         the Administrative Agent may (or, at the direction of the Majority
Lenders shall) replace the Person then acting as Servicer; and

 

(vi)        the Administrative Agent may collect any amounts due from an
Originator under the Purchase and Sale Agreement or the Performance Guarantor
under the Performance Guaranty.

 

For the avoidance of doubt, the foregoing rights and remedies of the
Administrative Agent upon an Event of Default are in addition to and not
exclusive of the rights and remedies contained herein and under the other
Transaction Documents.

 

(b)          The Borrower hereby authorizes the Administrative Agent (on behalf
of the Secured Parties), and irrevocably appoints the Administrative Agent as
its attorney-in-fact with full power of substitution and with full authority in
the place and stead of the Borrower, which appointment is coupled with an
interest, to take any and all steps in the name of the Borrower and on behalf of
the Borrower necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Borrower on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

 

(c)          The Servicer hereby authorizes the Administrative Agent (on behalf
of the Secured Parties), and irrevocably appoints the Administrative Agent as
its attorney-in-fact with full power of substitution and with full authority in
the place and stead of the Servicer, which appointment is coupled with an
interest, to take any and all steps in the name of the Servicer and on behalf of
the Servicer necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Servicer on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

 

SECTION 9.05. Responsibilities of the Borrower.

 

(a)          Anything herein to the contrary notwithstanding, the Borrower
shall: pay when due any taxes, including any sales taxes payable in connection
with the Pool Receivables and their creation and satisfaction. None of the
Credit Parties shall have any obligation or liability with respect to any
Collateral, nor shall any of them be obligated to perform any of the obligations
of the Borrower, the Servicer or any Originator thereunder.

 

88

 

 

(b)          BrightView hereby irrevocably agrees that if at any time it shall
cease to be the Servicer hereunder, it shall act (if the then-current Servicer
so requests) as the data-processing agent of the Servicer and, in such capacity,
BrightView shall conduct the data-processing functions of the administration of
the Receivables and the Collections thereon in substantially the same way that
BrightView conducted such data-processing functions while it acted as the
Servicer. In connection with any such processing functions, the Borrower shall
pay to BrightView its reasonable out-of-pocket costs and expenses from the
Borrower’s own funds (subject to the priority of payments set forth in Section
4.01).

 

SECTION 9.06. Servicing Fee.

 

(a)          Subject to clause (b) below, the Borrower shall pay the Servicer a
fee (the “Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of
the daily average aggregate Outstanding Balance of the Pool Receivables. Accrued
Servicing Fees shall be payable from Collections to the extent of available
funds in accordance with Section 4.01.

 

(b)          If the Servicer ceases to be BrightView or an Affiliate thereof,
the Servicing Fee shall be the greater of: (i) the amount calculated pursuant to
clause (a) above and (ii) an alternative amount specified by the successor
Servicer not to exceed 110% of the aggregate reasonable costs and expenses
incurred by such successor Servicer in connection with the performance of its
obligations as Servicer hereunder.

 

ARTICLE X

EVENTS OF DEFAULT

 

SECTION 10.01. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

 

(a)          (i) the Borrower, any Originator, the Performance Guarantor or the
Servicer shall fail to perform or observe any term, covenant or agreement under
this Agreement or any other Transaction Document (other than any such failure
which would constitute an Event of Default under clause (ii) or (iii) of this
paragraph (a)), and such failure, solely to the extent capable of cure, shall
continue for five (5) Business Days, (ii) the Borrower, any Originator, the
Performance Guarantor or the Servicer shall fail to make when due any payment
(including reimbursement with respect to amounts drawn under Letters of Credit)
or deposit to be made by it under this Agreement or any other Transaction
Document and such failure shall continue unremedied for two (2) Business Days or
(iii) BrightView shall resign as Servicer, and no successor Servicer reasonably
satisfactory to the Administrative Agent shall have been appointed;

 

(b)          any representation or warranty made or deemed made by the Borrower,
any Originator, the Performance Guarantor or the Servicer (or any of their
respective officers) under or in connection with this Agreement or any other
Transaction Document or any information or report delivered by the Borrower, any
Originator, the Performance Guarantor or the Servicer pursuant to this Agreement
or any other Transaction Document, shall prove to have been incorrect or untrue
in any material respect when made or deemed made or delivered;

 

89

 

 

(c)          the Borrower or the Servicer shall fail to deliver a Monthly Report
or Interim Report pursuant to this Agreement, and such failure shall remain
unremedied for two (2) Business Days;

 

(d)          this Agreement or any security interest granted pursuant to this
Agreement or any other Transaction Document shall for any reason cease to
create, or for any reason cease to be, a valid and enforceable first priority
perfected security interest in favor of the Administrative Agent with respect to
the Collateral, free and clear of any Adverse Claim;

 

(e)          the Borrower, any Originator, the Performance Guarantor or the
Servicer shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any Insolvency Proceeding
shall be instituted by or against the Borrower, any Originator, the Performance
Guarantor or the Servicer and, in the case of any such proceeding instituted
against any Originator, the Performance Guarantor or the Servicer (but not
instituted by such Person), either such proceeding is not controverted within
thirty (30) days after commencement of such proceeding or shall remain
undismissed or unstayed for a period of sixty (60) consecutive days, or any of
the actions sought in such proceeding (including the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or for any substantial part of its property) shall
occur; or the Borrower, any Originator, the Performance Guarantor or the
Servicer shall take any corporate or organizational action to authorize any of
the actions set forth above in this paragraph;

 

(f)          (i) the average for three consecutive Fiscal Months of: (A) the
Default Ratio shall exceed 4.0%, (B) the Delinquency Ratio shall exceed 13.0% or
(C) the Dilution Ratio shall exceed 6.06.25% or (ii) the Days’ Sales Outstanding
shall exceed 60 days;

 

(g)          a Change in Control shall occur;

 

(h)          a Borrowing Base Deficit shall occur, and shall not have been cured
within two (2) Business Days;

 

(i)          (i) the Borrower shall fail to pay any principal of or premium or
interest on any of its Debt when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement, mortgage, indenture or instrument relating to such Debt
(whether or not such failure shall have been waived under the related
agreement); (ii) any Originator, the Performance Guarantor or the Servicer, or
any of their respective Subsidiaries, individually or in the aggregate, shall
fail to pay any principal of or premium or interest on (x) any Debt under anythe
Credit Agreement or (y) any of its other Debt that is outstanding in a principal
amount of at least $25,000,000the greater of (I) $45,000,000 and (II) 15% of the
Consolidated EBITDA of Holdings for the most recently ended Test Period
(calculated on a Pro Forma Basis), in the aggregate when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the applicable Credit Agreement or such agreement,
mortgage, indenture or instrument relating to such Debt (whether or not such
failure shall have been waived under the related agreement); (iii) any other
event shall occur or condition shall exist under anythe Credit Agreement or any
other agreement, mortgage, indenture or instrument relating to any such Debt (as
referred to in clause (i) or (ii) of this paragraph and shall continue after the
applicable grace period (not to exceed 30 days), if any, specified in the
applicable Credit Agreement or such other agreement, mortgage, indenture or
instrument (whether or not such failure shall have been waived under the related
agreement), if the effect of such event or condition is to give the applicable
debtholders the right (whether acted upon or not) to accelerate the maturity of
such Debt (as referred to in clause (i) or (ii) of this paragraph) or to
terminate the commitment of any lender thereunder, or (iv) any such Debt (as
referred to in clause (i) or (ii) of this paragraph) shall be declared to be due
and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased, or an offer to repay,
redeem, purchase or defease such Debt shall be required to be made or the
commitment of any lender thereunder terminated, in each case before the stated
maturity thereof;

 

90

 

 

(j)          any “Event of Default” (as defined in the applicable Credit
Agreement) shall occur under anythe Credit Agreement (for the avoidance of
doubt, this clause (j) shall not be construed to limit the preceding clause
(i));

 

(k)         the Performance Guarantor shall fail to perform any of its
obligations under the Performance Guaranty and such failure shall continue
unremedied for two (2) Business Days;

 

(l)          the Borrower shall fail (x) at any time (other than for ten (10)
Business Days following notice of the death or resignation of any Independent
Director) to have an Independent Director who satisfies each requirement and
qualification specified in Section 8.03(c) of this Agreement for Independent
Directors, on the Borrower’s board of directors or (y) to timely notify the
Administrative Agent of any replacement or appointment of any director that is
to serve as an Independent Director on the Borrower’s board of directors as
required pursuant to Section 8.03(c) of this Agreement;

 

(m)         [reserved];

 

(n)          either (i) the Internal Revenue Service shall file notice of a lien
pursuant to Section 6323 of the Code with regard to any assets of the Borrower,
any Originator or the Parent or (ii) the PBGC shall, or shall indicate its
intention to, file notice of a lien pursuant to Section 4068 of ERISA with
regard to any of the assets of the Borrower, the Servicer, any Originator or the
Parent;

 

(o)          (i) the occurrence of a Reportable Event; (ii) the adoption of an
amendment to a Pension Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code; (iii) the existence with respect to
any Multiemployer Plan of an “accumulated funding deficiency” (as defined in
Section 431 of the Code or Section 304 of ERISA), whether or not waived; (iv)
the failure to satisfy the minimum funding standard under Section 412 of the
Code with respect to any Pension Plan (v) the incurrence of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan or the
withdrawal or partial withdrawal of any of the Borrower, any Originator, the
Servicer, the Parent or any of their respective ERISA Affiliates from any
Multiemployer Plan; (vi) the receipt by any of the Borrower, any Originator, the
Servicer, the Parent or any of their respective ERISA Affiliates from the PBGC
or any plan administrator of any notice relating to the intention to terminate
any Pension Plan or Multiemployer Plan or to appoint a trustee to administer any
Pension Plan or Multiemployer Plan; (vii) the receipt by the Borrower, any
Originator, the Servicer, the Parent or any of their respective ERISA Affiliates
of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent
within the meaning of Title IV of ERISA; (viii) the occurrence of a prohibited
transaction with respect to any of the Borrower, any Originator, the Servicer,
the Parent or any of their respective ERISA Affiliates (pursuant to Section 4975
of the Code); (ix) the occurrence or existence of any other similar event or
condition with respect to a Pension Plan or a Multiemployer Plan, with respect
to each of clause (i) through (ix), either individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect or a
Borrower Material Adverse Effect;

 

91

 

 

(p)          a Material Adverse Effect shall occur and remain unremedied for ten
(10) Business Days or a Borrower Material Adverse Effect shall occur;

 

(q)          a Purchase and Sale Termination Event shall occur under the
Purchase and Sale Agreement;

 

(r)          the Borrower shall (x) be required to register as an “investment
company” within the meaning of the Investment Company Act or (y) become a
“covered fund” within the meaning of the Volcker Rule;

 

(s)          any material provision of this Agreement or any other Transaction
Document shall cease to be in full force and effect or any of the Borrower, any
Originator, the Performance Guarantor or the Servicer (or any of their
respective Affiliates) shall so state in writing;

 

(t)          one or more judgments or decrees shall be entered against the
Borrower, any Originator, the Performance Guarantor or the Servicer, or any
Affiliate of any of the foregoing involving in the aggregate a liability (not
paid or to the extent not covered by a reputable and solvent insurance company)
and such judgments and decrees either shall be final and non-appealable or shall
not be vacated, discharged or stayed or bonded pending appeal for any period of
thirty (30) consecutive days, and the aggregate amount of all such judgments
equals or exceeds $25,000,000the greater of (I) $45,000,000 and (II) 15% of the
Consolidated EBITDA of Holdings for the most recently ended Test Period
(calculated on a Pro Forma Basis) (or solely with respect to the Borrower,
$15,325); or

 

(u)          a Financial Covenant Event shall occur; then, and in any such
event, the Administrative Agent may (or, at the direction of the Majority
Lenders shall) by notice to the Borrower (x) declare the Termination Date to
have occurred (in which case the Termination Date shall be deemed to have
occurred), (y) declare the Final Maturity Date to have occurred (in which case
the Final Maturity Date shall be deemed to have occurred) and (z) declare the
Aggregate Capital and all other Borrower Obligations to be immediately due and
payable (in which case the Aggregate Capital and all other Borrower Obligations
shall be immediately due and payable); provided that, automatically upon the
occurrence of any event (without any requirement for the giving of notice)
described in subsection (e) of this Section 10.01 with respect to the Borrower,
the Termination Date shall occur and the Aggregate Capital and all other
Borrower Obligations shall be immediately due and payable. Upon any such
declaration or designation or upon such automatic termination, the
Administrative Agent and the other Secured Parties shall have, in addition to
the rights and remedies which they may have under this Agreement and the other
Transaction Documents, all other rights and remedies provided after default
under the UCC and under other Applicable Law, which rights and remedies shall be
cumulative. Any proceeds from liquidation of the Collateral shall be applied in
the order of priority set forth in Section 4.01.

 

92

 

 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

SECTION 11.01. Authorization and Action. Each Credit Party hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent. The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Borrower or any Affiliate thereof or
any Credit Party except for any obligations expressly set forth herein.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Administrative Agent ever be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to any provision of any Transaction Document or Applicable Law.

 

SECTION 11.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement (including, without limitation,
the Administrative Agent’s servicing, administering or collecting Pool
Receivables in the event it replaces the Servicer in such capacity pursuant to
Section 9.01), in the absence of its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, the Administrative
Agent: (a) may consult with legal counsel (including counsel for any Credit
Party or the Servicer), independent certified public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Credit
Party (whether written or oral) and shall not be responsible to any Credit Party
for any statements, warranties or representations (whether written or oral) made
by any other party in or in connection with this Agreement; (c) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement on the part of any
Credit Party or to inspect the property (including the books and records) of any
Credit Party; (d) shall not be responsible to any Credit Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (e) shall be entitled to rely, and shall be fully protected in so relying,
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper party or parties.

 

93

 

 

SECTION 11.03. Administrative Agent and Affiliates. With respect to any Credit
Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent. The Administrative Agent and any of
its Affiliates may generally engage in any kind of business with the Borrower or
any Affiliate thereof and any Person who may do business with or own securities
of the Borrower or any Affiliate thereof, all as if the Administrative Agent
were not the Administrative Agent hereunder and without any duty to account
therefor to any other Secured Party.

 

SECTION 11.04. Indemnification of Administrative Agent. Each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
or any Affiliate thereof), ratably according to the respective Percentage of
such Lender, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any other Transaction Document or any action taken or
omitted by the Administrative Agent under this Agreement or any other
Transaction Document; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct.

 

SECTION 11.05. Delegation of Duties. The Administrative Agent may execute any of
its duties through agents or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

SECTION 11.06. Action or Inaction by Administrative Agent. The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Lenders and assurance of its indemnification by the
Lenders, as it deems appropriate. The Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Transaction Document in accordance with a request or at the direction
of the Lenders and such request or direction and any action taken or failure to
act pursuant thereto shall be binding upon all Credit Parties. The Credit
Parties and the Administrative Agent agree that unless any action to be taken by
the Administrative Agent under a Transaction Document (i) specifically requires
the advice or concurrence of all Lenders or (ii) may be taken by the
Administrative Agent alone or without any advice or concurrence of any Lender,
then the Administrative Agent may take action based upon the advice or
concurrence of the Majority Lenders.

 

94

 

 

SECTION 11.07. Notice of Events of Default; Action by Administrative Agent. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Unmatured Event of Default or Event of Default unless the
Administrative Agent has received notice from any Credit Party or the Borrower
stating that an Unmatured Event of Default or Event of Default has occurred
hereunder and describing such Unmatured Event of Default or Event of Default. If
the Administrative Agent receives such a notice, it shall promptly give notice
thereof to each Lender, whereupon each Lender shall promptly give notice thereof
to its respective LC Participant(s). The Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action,
concerning an Unmatured Event of Default or Event of Default or any other matter
hereunder as the Administrative Agent deems advisable and in the best interests
of the Secured Parties.

 

SECTION 11.08. Non-Reliance on Administrative Agent and Other Parties. Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrower,
each Originator, the Performance Guarantor or the Servicer and the Pool
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by the Administrative Agent to
any Credit Party, the Administrative Agent shall not have any duty or
responsibility to provide any Credit Party with any information concerning the
Borrower, any Originator, the Performance Guarantor or the Servicer that comes
into the possession of the Administrative Agent or any of its directors,
officers, agents, employees, attorneys-in-fact or Affiliates.

 

SECTION 11.09. Successor Administrative Agent.

 

(a)          The Administrative Agent may, upon at least thirty (30) days’
notice to the Borrower, the Servicer and each Lender, resign as Administrative
Agent. Except as provided below, such resignation shall not become effective
until a successor Administrative Agent is appointed by the Majority Lenders as a
successor Administrative Agent and has accepted such appointment. If no
successor Administrative Agent shall have been so appointed by the Majority
Lenders, within thirty (30) days after the departing Administrative Agent’s
giving of notice of resignation, the departing Administrative Agent may, on
behalf of the Secured Parties, appoint a successor Administrative Agent as
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Majority Lenders within sixty (60) days after the
departing Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, petition a court of
competent jurisdiction to appoint a successor Administrative Agent.

 

(b)          Upon such acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall succeed to and become vested with all the rights and duties of the
resigning Administrative Agent, and the resigning Administrative Agent shall be
discharged from its duties and obligations under the Transaction Documents.
After any resigning Administrative Agent’s resignation hereunder, the provisions
of this Article XI and Article XII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent.

 

95

 

 

SECTION 11.10. Structuring Agent. Each of the parties hereto hereby acknowledges
and agrees that the Structuring Agent shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement, other than
the Structuring Agent’s right to receive fees pursuant to Section 2.03. Each
Credit Party acknowledges that it has not relied, and will not rely, on the
Structuring Agent in deciding to enter into this Agreement and to take, or omit
to take, any action under any Transaction Document.

 

ARTICLE XII

 

INDEMNIFICATION

 

SECTION 12.01. Indemnities by the Borrower.

 

(a)          Without limiting any other rights that the Administrative Agent,
the Credit Parties, the Affected Persons and their respective assigns, officers,
directors, agents and employees (each, a “Borrower Indemnified Party”) may have
hereunder or under Applicable Law, the Borrower hereby agrees to indemnify each
Borrower Indemnified Party from and against any and all claims, losses and
liabilities (including Attorney Costs) (all of the foregoing being collectively
referred to as “Borrower Indemnified Amounts”) arising out of or resulting from
this Agreement or any other Transaction Document or the use of proceeds of the
Credit Extensions or the security interest in respect of any Pool Receivable or
any other Collateral; excluding, however, (a) any portion of Borrower
Indemnified Amounts to the extent a final non-appealable judgment of a court of
competent jurisdiction holds that such portion of such Borrower Indemnified
Amounts resulted from the bad faith, gross negligence or willful misconduct by
the Borrower Indemnified Party seeking indemnification and (b) Taxes other than
as described in clause (xiv) below or Taxes that represent losses, claims or
damages arising from any non-Tax claim. Without limiting or being limited by the
foregoing, the Borrower shall pay on demand (it being understood that if any
portion of such payment obligation is made from Collections, such payment will
be made at the time and in the order of priority set forth in Section 4.01), to
each Borrower Indemnified Party any and all amounts necessary to indemnify such
Borrower Indemnified Party from and against any and all Borrower Indemnified
Amounts relating to or resulting from any of the following (but excluding
Borrower Indemnified Amounts and Taxes described in clause (b) above):

 

(i)          any Pool Receivable which the Borrower or the Servicer includes as
an Eligible Receivable as part of the Net Receivables Pool Balance but which is
not an Eligible Receivable at such time;

 

(ii)         any representation, warranty or statement made or deemed made by
the Borrower (or any of its respective officers) under or in connection with
this Agreement, any of the other Transaction Documents, any Monthly Report, any
Interim Report or any other information or report delivered by or on behalf of
the Borrower pursuant hereto which shall have been untrue or incorrect when made
or deemed made;

 

96

 

 

(iii)        the failure by the Borrower to comply with any Applicable Law with
respect to any Pool Receivable or the related Contract; or the failure of any
Pool Receivable or the related Contract to conform to any such Applicable Law;

 

(iv)        the failure to vest in the Administrative Agent a first priority
perfected security interest in all or any portion of the Collateral, in each
case free and clear of any Lien;

 

(v)         the failure to have filed, or any delay in filing, financing
statements, financing statement amendments, continuation statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to any Pool Receivable and the other
Collateral and Collections in respect thereof, whether at the time of any Credit
Extension or at any subsequent time;

 

(vi)        any dispute, claim or defense (other than discharge in bankruptcy)
of an Obligor to the payment of any Pool Receivable (including, without
limitation, a defense based on such Pool Receivable or the related Contract not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim resulting from or relating
to collection activities with respect to such Pool Receivable;

 

(vii)       any failure of the Borrower to perform any of its duties or
obligations in accordance with the provisions hereof and of each other
Transaction Document related to Pool Receivables or to timely and fully comply
with the Credit and Collection Policy in regard to each Pool Receivable;

 

(viii)      any products liability, environmental or other claim arising out of
or in connection with any Pool Receivable or other merchandise, goods or
services which are the subject of or related to any Pool Receivable;

 

(ix)         the commingling of Collections of Pool Receivables at any time with
other funds;

 

(x)          any investigation, litigation or proceeding (actual or threatened)
related to this Agreement or any other Transaction Document or the use of
proceeds of any Credit Extensions or in respect of any Pool Receivable or other
Collateral or any related Contract;

 

(xi)         any failure of the Borrower to comply with its covenants,
obligations and agreements contained in this Agreement or any other Transaction
Document;

 

(xii)        any setoff with respect to any Pool Receivable;

 

(xiii)       any claim brought by any Person other than a Borrower Indemnified
Party arising from any activity by the Borrower or any Affiliate of the Borrower
in servicing, administering or collecting any Pool Receivable;

 

97

 

 

(xiv)      the failure by the Borrower to pay when due any taxes, including,
without limitation, sales, excise or personal property taxes;

 

(xv)       any failure of a Collection Account Bank to comply with the terms of
the applicable Account Control Agreement, the termination by a Collection
Account Bank of any Account Control Agreement or any amounts (including in
respect of an indemnity) payable by the Administrative Agent to a Collection
Account Bank under any Account Control Agreement;

 

(xvi)      the maintenance of any Linked Account with respect to any Collection
Account or the debiting against any Collection Account of amounts as a result of
any “Settlement Item” that originated in any Linked Account or any other account
other than a Collection Account;[reserved];

 

(xvii)     any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pool Receivable
(including, without limitation, a defense based on such Pool Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim in each
case resulting from the sale of goods or the rendering of services related to
such Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;

 

(xviii)    any action taken by the Administrative Agent as attorney-in-fact for
the Borrower, any Originator or the Servicer pursuant to this Agreement or any
other Transaction Document;

 

(xix)       the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;

 

(xx)        the use of proceeds of any Credit Extension or the usage of any
Letter of Credit; or

 

(xxi)       any reduction in Capital as a result of the distribution of
Collections if all or a portion of such distributions shall thereafter be
rescinded or otherwise must be returned for any reason.

 

(b)          Notwithstanding anything to the contrary in this Agreement, solely
for purposes of the Borrower’s indemnification obligations in clauses (ii),
(iii), (vii) and (xi) of this Article XII, any representation, warranty or
covenant qualified by the occurrence or non-occurrence of a material adverse
effect or similar concepts of materiality shall be deemed to be not so
qualified.

 

98

 

 

(c)          If for any reason the foregoing indemnification is unavailable
(other than pursuant to the exclusions contained in Section 12.01(a)) to any
Borrower Indemnified Party or insufficient to hold it harmless, then the
Borrower shall contribute to such Borrower Indemnified Party the amount paid or
payable by such Borrower Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of the Borrower and its Affiliates on the one hand and such
Borrower Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Borrower and its Affiliates and
such Borrower Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of the Borrower under this Section shall
be in addition to (but without duplication of) any liability which the Borrower
may otherwise have, shall extend upon the same terms and conditions to each
Borrower Indemnified Party, and shall be binding upon and inure to the benefit
of any successors, assigns, heirs and personal representatives of the Borrower
and the Borrower Indemnified Parties.

 

(d)          Any indemnification or contribution under this Section shall
survive the termination of this Agreement.

 

SECTION 12.02. Indemnification by the Servicer.

 

(a)          The Servicer hereby agrees to indemnify and hold harmless the
Borrower, the Administrative Agent, the Credit Parties, the Affected Persons and
their respective assigns, officers, directors, agents and employees (each, a
“Servicer Indemnified Party”), from and against any loss, liability, expense,
damage or injury suffered or sustained by reason of any acts, omissions or
alleged acts or omissions arising out of activities of the Servicer pursuant to
this Agreement or any other Transaction Document, including any judgment, award,
settlement, Attorney Costs and other costs or expenses incurred in connection
with the defense of any actual or threatened action, proceeding or claim (all of
the foregoing being collectively referred to as, “Servicer Indemnified
Amounts”); excluding (i) any portion of Servicer Indemnified Amounts to the
extent a final non-appealable judgment of a court of competent jurisdiction
holds that such portion of such Servicer Indemnified Amounts resulted from the
bad faith, gross negligence or willful misconduct by the Servicer Indemnified
Party seeking indemnification, (ii) Taxes other than Taxes that represent
losses, claims or damages arising from any non-Tax claim and (iii) Servicer
Indemnified Amounts to the extent the same includes losses in respect of Pool
Receivables that are uncollectible solely on account of the insolvency,
bankruptcy, lack of creditworthiness or other financial inability to pay of the
related Obligor. Without limiting or being limited by the foregoing, the
Servicer shall pay on demand, to each Servicer Indemnified Party any and all
amounts necessary to indemnify such Servicer Indemnified Party from and against
any and all Servicer Indemnified Amounts relating to or resulting from any of
the following (but excluding Servicer Indemnified Amounts described in clauses
(i), (ii) and (iii) above):

 

(i)          any representation, warranty or statement made or deemed made by
the Servicer (or any of its respective officers) under or in connection with
this Agreement, any of the other Transaction Documents, any Monthly Report, any
Interim Report or any other written information or written report delivered by
or on behalf of the Servicer pursuant hereto which shall have been untrue or
incorrect when made or deemed made;

 

99

 

 

(ii)         the failure by the Servicer to comply with any Applicable Law with
respect to any Pool Receivable or the related Contract; or the failure of any
Pool Receivable or the related Contract to conform to any such Applicable Law;

 

(iii)        the commingling of Collections of Pool Receivables at any time with
other funds;

 

(iv)        any failure of a Collection Account Bank to comply with the terms of
the applicable Account Control Agreement, the termination by a Collection
Account Bank of any Account Control Agreement or any amounts (including in
respect of an indemnity) payable by the Administrative Agent to a Collection
Account Bank under any Account Control Agreement;

 

(v)         the maintenance of any Linked Account with respect to any Collection
Account or the debiting against any Collection Account of amounts as a result of
any “Settlement Item” that originated in any Linked Account or any other account
other than a Collection Account;[reserved];

 

(vi)        the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness; or

 

(vii)       any failure of the Servicer to comply with its covenants,
obligations and agreements contained in this Agreement or any other Transaction
Document.

 

(b)          If for any reason the foregoing indemnification is unavailable
(other than pursuant to the exclusions contained in Section 12.02(a)) to any
Servicer Indemnified Party or insufficient to hold it harmless, then the
Servicer shall contribute to the amount paid or payable by such Servicer
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of the
Servicer and its Affiliates on the one hand and such Servicer Indemnified Party
on the other hand in the matters contemplated by this Agreement as well as the
relative fault of the Servicer and its Affiliates and such Servicer Indemnified
Party with respect to such loss, claim, damage or liability and any other
relevant equitable considerations. The reimbursement, indemnity and contribution
obligations of the Servicer under this Section shall be in addition to (but
without duplication of) any liability which the Servicer may otherwise have,
shall extend upon the same terms and conditions to Servicer Indemnified Party,
and shall be binding upon and inure to the benefit of any successors, assigns,
heirs and personal representatives of the Servicer and the Servicer Indemnified
Parties.

 

(c)          Any indemnification or contribution under this Section shall
survive the termination of this Agreement.

 

100

 

 

ARTICLE XIII

 

MISCELLANEOUS

 

SECTION 13.01. Amendments, Etc.

 

(a)          No failure on the part of any Credit Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. No amendment or
waiver of any provision of this Agreement or consent to any departure by any of
the Borrower or any Affiliate thereof shall be effective unless in a writing
signed by the Administrative Agent and the Majority Lenders (and, in the case of
any amendment, also signed by the Borrower), and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (A) no amendment, waiver or
consent shall, unless in writing and signed by the Servicer, affect the rights
or duties of the Servicer under this Agreement; (B) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent and each
Lender:

 

(i)          change (directly or indirectly) the definitions of, Borrowing Base
Deficit, Defaulted Receivable, Delinquent Receivable, Eligible Receivable,
Facility Limit, Final Maturity Date, Net Receivables Pool Balance or Total
Reserves contained in this Agreement, or increase the then existing
Concentration Percentage for any Obligor or change the calculation of the
Borrowing Base;

 

(ii)         reduce the amount of Capital or Interest that is payable on account
of any Loan or with respect to any other Credit Extension or delay any scheduled
date for payment thereof;

 

(iii)        change any Event of Default;

 

(iv)        release all or a material portion of the Collateral from the
Administrative Agent’s security interest created hereunder;

 

(v)         release the Performance Guarantor from any of its obligations under
the Performance Guaranty or terminate the Performance Guaranty;

 

(vi)        change any of the provisions of this Section 13.01 or the definition
of “Majority Lenders”; or

 

(vii)       change the order of priority in which Collections are applied
pursuant to Section 4.01.

 

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Lender’s or LC Participant’s Commitment hereunder without the
consent of such Lender or LC Participant, as applicable and (B) no amendment,
waiver or consent shall reduce any Fees payable by the Borrower to any Lender or
delay the dates on which any such Fees are payable, in either case, without the
consent of such Lender and (C) no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except in accordance with the terms set forth in Section 2.06(b). For
the avoidance of doubt and notwithstanding the foregoing, the definition of
“Financial Covenant Event” and Section 10.01(vu) may be modified by the
Administrative Agent from time to time in accordance with the terms set forth in
the definition of “Financial Covenant Event”.

 

101

 

 

SECTION 13.02. Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and faxed or delivered, to each party hereto, at its
address set forth under its name on Schedule III hereto or at such other address
as shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile shall be effective when sent
(and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.

 

SECTION 13.03. Assignability; Addition of Lenders.

 

(a)          Assignment by Lenders. Each Lender may assign to any Eligible
Assignee all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and any Loan
or interests therein owned by it); provided, however that

 

(i)          except for an assignment by a Lender to either an Affiliate of such
Lender or any other Lender, each such assignment shall require the prior written
consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed); provided, however, that such consent shall not be
required if an Event of Default or an Unmatured Event of Default has occurred
and is continuing;

 

(ii)         each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;

 

(iii)        the amount being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance Agreement with
respect to such assignment) shall in no event be less than the lesser of (x)
$5,000,000 and (y) all of the assigning Lender’s Commitment; and

 

(iv)        the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement.

 

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Lender hereunder and (y) the assigning Lender shall, to the extent that rights
and obligations have been assigned by it pursuant to such Assignment and
Acceptance Agreement, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

 

102

 

 

(b)          Register. The Administrative Agent shall, acting solely for this
purpose as an agent of the Borrower, maintain at its address referred to on
Schedule III of this Agreement (or such other address of the Administrative
Agent notified by the Administrative Agent to the other parties hereto) a copy
of each Assignment and Acceptance Agreement delivered to and accepted by it and
a register for the recordation of the names and addresses of the Lenders, the
Commitment of each Lender and the aggregate outstanding Capital (and stated
interest) of the Loans of each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Servicer, the Administrative Agent, the
Lenders, and the other Credit Parties may treat each Person whose name is
recorded in the Register as a Lender under this Agreement for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower,
the Servicer, the LC Bank and any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(c)          Procedure. Upon its receipt of an Assignment and Acceptance
Agreement executed and delivered by an assigning Lender and an Eligible Assignee
or assignee Lender, the Administrative Agent shall, if such Assignment and
Acceptance Agreement has been duly completed, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower and the Servicer.

 

(d)          Participations. Each Lender may sell participations to one or more
Eligible Assignees (each, a “Participant”) in or to all or a portion of its
rights and/or obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the interests in the Loans owned by it);
provided, however, that

 

(i)          such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrower hereunder) shall remain unchanged,
and

 

(ii)         such Lender shall remain solely responsible to the other parties to
this Agreement for the performance of such obligations.

 

The Administrative Agent, the Lenders, the LC Bank, the LC Participants, the
Borrower and the Servicer shall have the right to continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

(e)          Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

103

 

 

(f)          Assignments by Administrative Agent. This Agreement and the rights
and obligations of the Administrative Agent herein shall be assignable by the
Administrative Agent and its successors and assigns; provided that in the case
of an assignment to a Person that is not an Affiliate of the Administrative
Agent, so long as no Event of Default or Unmatured Event of Default has occurred
and is continuing, such assignment shall require the Borrower’s consent (not to
be unreasonably withheld, conditioned or delayed).

 

(g)          Assignments by the Borrower or the Servicer. Neither the Borrower
nor, except as provided in Section 9.01, the Servicer may assign any of its
respective rights or obligations hereunder or any interest herein without the
prior written consent of the Administrative Agent, the LC Bank and each Lender
(such consent to be provided or withheld in the sole discretion of such Person).

 

(h)          Pledge to a Federal Reserve Bank. Notwithstanding anything to the
contrary set forth herein, (i) any Lender or any of its respective Affiliates
may at any time pledge or grant a security interest in all or any portion of its
interest in, to and under this Agreement (including, without limitation, rights
to payment of Capital and Interest) and any other Transaction Document to secure
its obligations to a Federal Reserve Bank or other central bank having
jurisdiction over such Lender, without notice to or the consent of the Borrower,
the Servicer, any Affiliate thereof or any Credit Party; provided, however, that
that no such pledge shall relieve such assignor of its obligations under this
Agreement.

 

(i)          Pledge to a Security Trustee. Notwithstanding anything to the
contrary set forth herein, (i) any Lender or any of their respective Affiliates
may at any time pledge or grant a security interest in all or any portion of its
interest in, to and under this Agreement (including, without limitation, rights
to payment of Capital and Interest) and any other Transaction Document to a
security trustee  in connection with the funding by such Person of Loans,
without notice to or the consent of the Borrower, the Servicer, any Affiliate
thereof or any Credit Party; provided, however, that that no such pledge shall
relieve such assignor of its obligations under this Agreement.

 

SECTION 13.04. Costs and Expenses. In addition to the rights of indemnification
granted under Section 12.01 hereof, the Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Transaction Documents (together with all amendments, restatements,
supplements, consents and waivers, if any, from time to time hereto and
thereto), including, without limitation, (i) the reasonable Attorney Costs for
the Administrative Agent and the other Credit Parties and any of their
respective Affiliates with respect thereto and with respect to advising the
Administrative Agent and the other Credit Parties and their respective
Affiliates as to their rights and remedies under this Agreement and the other
Transaction Documents and (ii) reasonable accountants’, auditors’ and
consultants’ fees and expenses for the Administrative Agent and the other Credit
Parties and any of their respective Affiliates incurred in connection with the
administration and maintenance of this Agreement or advising the Administrative
Agent or any other Credit Party as to their rights and remedies under this
Agreement or as to any actual or reasonably claimed breach of this Agreement or
any other Transaction Document. In addition, the Borrower agrees to pay on
demand all reasonable out-of-pocket costs and expenses (including reasonable
Attorney Costs), of the Administrative Agent and the other Credit Parties and
their respective Affiliates, incurred in connection with the enforcement of any
of their respective rights or remedies under the provisions of this Agreement
and the other Transaction Documents.

 

104

 

 

SECTION 13.05. No Proceedings; Limitation on Payments.

 

(a)          Each of the Servicer and each Lender and each assignee of a Loan or
any interest therein, hereby covenants and agrees that it will not institute
against, or join any other Person in instituting against, the Borrower any
Insolvency Proceeding until one year and one day after the Final Payout Date;
provided, that the Administrative Agent may take any such action in its sole
discretion following the occurrence of an Event of Default.

 

(b)          The provisions of this Section 13.05 shall survive any termination
of this Agreement.

 

SECTION 13.06. Confidentiality.

 

(a)          Each of the Borrower and the Servicer covenants and agrees to hold
in confidence, and not disclose to any Person, the terms of this Agreement or
the Fee Letter (including any fees payable in connection with this Agreement,
the Fee Letter or any other Transaction Document or the identity of the
Administrative Agent or any other Credit Party), except as the Administrative
Agent and each Lender may have consented to in writing prior to any proposed
disclosure; provided, however, that it may disclose such information (i) to its
Advisors, Representatives, the Initial Investors and the Permitted Holders, (ii)
to the extent such information has become available to the public other than as
a result of a disclosure by or through the Borrower, the Servicer or their
Advisors and Representatives or (iii) to the extent it should be (A) required by
Applicable Law, or in connection with any legal or regulatory proceeding or (B)
requested by any Governmental Authority to disclose such information; provided,
that, in the case of clause (iii) above, the Borrower and the Servicer will use
reasonable efforts to maintain confidentiality and will (unless otherwise
prohibited by Applicable Law) notify the Administrative Agent and the affected
Credit Party of its intention to make any such disclosure prior to making such
disclosure. Each of the Borrower and the Servicer agrees to be responsible for
any breach of this Section by its Representatives and Advisors and agrees that
its Representatives and Advisors will be advised by it of the confidential
nature of such information and shall agree to comply with this Section.
Notwithstanding the foregoing, it is expressly agreed that each of the Borrower,
the Servicer and their respective Affiliates may publish a press release or
otherwise publicly announce the existence and principal amount of the
Commitments under this Agreement and the transactions contemplated hereby;
provided that the Administrative Agent shall be provided a reasonable
opportunity to review such press release or other public announcement prior to
its release and provide comment thereon; and provided, further, that no such
press release shall name or otherwise identify the Administrative Agent, any
other Credit Party or any of their respective Affiliates without such Person’s
prior written consent (such consent not to be unreasonably withheld, conditioned
or delayed). Notwithstanding the foregoing, the Borrower consents to the
publication by the Administrative Agent or any other Credit Party of a tombstone
or similar advertising material relating to the financing transactions
contemplated by this Agreement.

 

105

 

 

(b)          Each of the Administrative Agent and each other Credit Party,
severally and with respect to itself only, agrees to hold in confidence, and not
disclose to any Person, any confidential and proprietary information concerning
the Borrower, the Servicer and their respective Affiliates and their businesses
or the terms of this Agreement (including any fees payable in connection with
this Agreement or the other Transaction Documents), except as the Borrower or
the Servicer may have consented to in writing prior to any proposed disclosure;
provided, however, that it may disclose such information (i) to its Advisors and
Representatives, (ii) to its assignees and Participants and potential assignees
and Participants and their respective counsel if they agree in writing to hold
it confidential, (iii) to the extent such information has become available to
the public other than as a result of a disclosure by or through it or its
Representatives or Advisors, (iv) at the request of a bank examiner or other
regulatory authority or in connection with an examination of any of the
Administrative Agent or any Lender or their respective Affiliates or (v) to the
extent it should be (A) required by Applicable Law, or in connection with any
legal or regulatory proceeding or (B) requested by any Governmental Authority to
disclose such information; provided, that, in the case of clause (vi) above, the
Administrative Agent and each Lender will use reasonable efforts to maintain
confidentiality and will (unless otherwise prohibited by Applicable Law) notify
the Borrower and the Servicer of its making any such disclosure as promptly as
reasonably practicable thereafter. Each of the Administrative Agent and each
Lender, severally and with respect to itself only, agrees to be responsible for
any breach of this Section by its Representatives and Advisors and agrees that
its Representatives and Advisors will be advised by it of the confidential
nature of such information and shall agree to comply with this Section.

 

(c)          As used in this Section, (i) “Advisors” means, with respect to any
Person, such Person’s accountants, attorneys and other confidential advisors and
(ii) “Representatives” means, with respect to any Person, such Person’s
Affiliates, Subsidiaries, directors, managers, officers, employees, members,
investors, financing sources, insurers, professional advisors, representatives
and agents; provided that such Persons shall not be deemed to Representatives of
a Person unless (and solely to the extent that) confidential information is
furnished to such Person.

 

(d)          Notwithstanding the foregoing, to the extent not inconsistent with
applicable securities laws, each party hereto (and each of its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure (as defined in
Section 1.6011-4 of the Treasury Regulations) of the transactions contemplated
by the Transaction Documents and all materials of any kind (including opinions
or other tax analyses) that are provided to such Person relating to such tax
treatment and tax structure.

 

106

 

 

SECTION 13.07. GOVERNING LAW. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

 

SECTION 13.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

 

SECTION 13.09. Integration; Binding Effect; Survival of Termination. This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Payout Date; provided, however, that
the provisions of Sections 3.08, 3.09, 3.10, 3.11, 5.01, 5.02, 5.03, 11.04,
11.06, 12.01, 12.02, 13.04, 13.05, 13.06, 13.09, 13.11 and 13.13 shall survive
any termination of this Agreement.

 

SECTION 13.10. CONSENT TO JURISDICTION. (a) EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO (I) WITH RESPECT TO THE BORROWER AND THE SERVICER, THE EXCLUSIVE
JURISDICTION, AND (II) WITH RESPECT TO EACH OF THE OTHER PARTIES HERETO, THE
NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY AFFILIATE
THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, MAY BE HEARD AND
DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS SECTION 13.10 SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING
ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE SERVICER OR ANY OF THEIR
RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS. EACH OF THE BORROWER
AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

107

 

 

(b)          EACH OF THE BORROWER AND THE SERVICER CONSENTS TO THE SERVICE OF
ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF
SUCH PROCESS TO IT AT ITS ADDRESS SPECIFIED IN SECTION 13.02. NOTHING IN THIS
SECTION 13.10 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER
CREDIT PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 13.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

 

SECTION 13.12. Ratable Payments. If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.

 

SECTION 13.13. Limitation of Liability.

 

(a)          No claim may be made by the Borrower or any Affiliate thereof or
any other Person against any Credit Party or their respective Affiliates,
members, directors, officers, employees, incorporators, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any other
Transaction Document, or any act, omission or event occurring in connection
herewith or therewith; and each of the Borrower and the Servicer hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor. None of
the Credit Parties and their respective Affiliates shall have any liability to
the Borrower or any Affiliate thereof or any other Person asserting claims on
behalf of or in right of the Borrower or any Affiliate thereof in connection
with or as a result of this Agreement or any other Transaction Document or the
transactions contemplated hereby or thereby, except to the extent that any
losses, claims, damages, liabilities or expenses incurred by the Borrower or any
Affiliate thereof result from the breach of contract, gross negligence or
willful misconduct of such Credit Party in performing its duties and obligations
hereunder and under the other Transaction Documents to which it is a party.

 

108

 

 

(b)          The obligations of the Administrative Agent and each of the other
Credit Parties under this Agreement and each of the Transaction Documents are
solely the corporate obligations of such Person. No recourse shall be had for
any obligation or claim arising out of or based upon this Agreement or any other
Transaction Document against any member, director, officer, employee or
incorporator of any such Person.

 

SECTION 13.14. Intent of the Parties. The Borrower has structured this Agreement
with the intention that the Loans and the obligations of the Borrower hereunder
will be treated under United States federal, and applicable state, local and
foreign tax law as debt (the “Intended Tax Treatment”). The Borrower, the
Servicer, the Administrative Agent and the other Credit Parties agree to file no
tax return, or take any action, inconsistent with the Intended Tax Treatment
unless required by law. Each assignee and each Participant acquiring an interest
in a Credit Extension, by its acceptance of such assignment or participation,
agrees to comply with the immediately preceding sentence.

 

SECTION 13.15. USA Patriot Act. Each of the Administrative Agent and each of the
other Credit Parties hereby notifies the Borrower and the Servicer that pursuant
to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent and the
other Credit Parties may be required to obtain, verify and record information
that identifies the Borrower, the Originators, the Servicer and the Performance
Guarantor, which information includes the name, address, tax identification
number and other information regarding the Borrower, the Originators, the
Servicer and the Performance Guarantor that will allow the Administrative Agent
and the other Credit Parties to identify the Borrower, the Originators, the
Servicer and the Performance Guarantor in accordance with the PATRIOT Act. This
notice is given in accordance with the requirements of the PATRIOT Act. Each of
the Borrower and the Servicer agrees to provide the Administrative Agent and
each other Credit Parties, from time to time, with all documentation and other
information required by bank regulatory authorities under “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the PATRIOT Act.

 

SECTION 13.16. Right of Setoff. Each Credit Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
an Event of Default, to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Credit Party (including by any
branches or agencies of such Credit Party) to, or for the account of, the
Borrower or the Servicer against amounts owing by the Borrower or the Servicer
hereunder (even if contingent or unmatured); provided that such Credit Party
shall notify the Borrower or the Servicer, as applicable, promptly following
such setoff.

 

SECTION 13.17. Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

109

 

 

SECTION 13.18. Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

 

SECTION 13.19. Captions and Cross References. The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section Schedule or Exhibit to this
Agreement, as the case may be, and references in any Section, subsection, or
clause to any subsection, clause or subclause are to such subsection, clause or
subclause of such Section, subsection or clause.

 

[Signature Pages Follow]

 

110

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

  BRIGHTVIEW FUNDING LLC,   as the Borrower       By:                         
Name:   Title:       BRIGHTVIEW LANDSCAPES, LLC,   as the Servicer       By:    
Name:   Title:

 

 S-1Receivables Financing Agreement

 

 

  PNC BANK, NATIONAL ASSOCIATION,   as Administrative Agent       By:
                       Name:   Title:       PNC BANK, NATIONAL ASSOCIATION,   as
a Lender       By:     Name:   Title:       PNC BANK, NATIONAL ASSOCIATION,   as
LC Bank and as an LC Participant       By:     Name:   Title:       PNC CAPITAL
MARKETS LLC,   as Structuring Agent       By:     Name:   Title:

 

 S-2Receivables Financing Agreement

 

 

EXHIBIT A

Form of [Loan Request] [LC Request]

 

[Letterhead of Borrower]

 

[Date]

 

[Administrative Agent]

 

[Lenders]

 

Re:[Loan Request] [LC Request]

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of April 28, 2017 among BrightView Funding LLC (the “Borrower”), BrightView
Landscapes, LLC, as Servicer (the “Servicer”), the Lenders party thereto, the LC
Participants party thereto, PNC Bank, National Association, as Administrative
Agent (in such capacity, the “Administrative Agent”) and as the LC Bank, and PNC
Capital Markets LLC, as Structuring Agent (as amended, supplemented or otherwise
modified from time to time, the “Agreement”). Capitalized terms used in this
[Loan Request] [LC Request] and not otherwise defined herein shall have the
meanings assigned thereto in the Agreement.

 

[This letter constitutes a Loan Request pursuant to Section 2.02(a) of the
Agreement. The Borrower hereby request a Loan in the amount of [$_______] to be
made on [_____, 20__]. The proceeds of such Loan should be deposited to [Account
number], at [Name, Address and ABA Number of Bank]. After giving effect to such
Loan, the Aggregate Capital will be [$_______].]

 

[This letter constitutes an LC Request pursuant to Section 3.02(a) of the
Agreement. The Borrower hereby request that the LC Bank issue a Letter of Credit
with a face amount of $[_______] on [_____, 20__]. After giving effect to such
issuance, the LC Participation Amount will be $[_______].]

 

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such Credit Extension, as follows:

 

(i)          the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of such Credit Extension as though made
on and as of such date unless such representations and warranties by their terms
refer to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date;

 

 Exhibit A-1 

 

 

(ii)         no Event of Default or Unmatured Event of Default has occurred and
is continuing, and no Event of Default or Unmatured Event of Default would
result from such Credit Extension;

 

(iii)        no Borrowing Base Deficit exists or would exist after giving effect
to such Credit Extension;

 

(iv)        the Aggregate Capital plus the LC Participation Amount will not
exceed the Facility Limit;

 

(v)         the LC Participation Amount will not exceed the LC Limit;

 

(vi)        the Termination Date has not occurred; and

 

(vii)       the Aggregate Capital plus the Adjusted LC Participation Amount
exceeds the Minimum Funding Threshold.

 

 Exhibit A-2 

 

  

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

  Very truly yours,       BRIGHTVIEW FUNDING LLC               By:
                       Name:   Title:

 

 Exhibit A-3 

 

 

EXHIBIT B

Form of Reduction Notice

 

[Letterhead of Borrower]

 

[Date]

 

[Administrative Agent]

 

[Lenders]

 

Re:Reduction Notice

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of April 28, 2017 among BrightView Funding LLC, as borrower (the “Borrower”),
BrightView Landscapes, LLC, as Servicer (the “Servicer”), the Lenders party
thereto, PNC Bank, National Association, as Administrative Agent (in such
capacity, the “Administrative Agent”), and PNC Capital Markets LLC, as
Structuring Agent (as amended, supplemented or otherwise modified from time to
time, the “Agreement”). Capitalized terms used in this Reduction Notice and not
otherwise defined herein shall have the meanings assigned thereto in the
Agreement.

 

This letter constitutes a Reduction Notice pursuant to Section 2.02(d) of the
Agreement. The Borrower hereby notifies the Administrative Agent and the Lenders
that it shall prepay the outstanding Capital of the Lenders in the amount of
[$_______] to be made on [_____, 201_]. After giving effect to such prepayment,
the Aggregate Capital will be [$_______].

 

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such reduction, as follows:

 

(i)          the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of such prepayment as though made on and
as of such date unless such representations and warranties by their terms refer
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

 

(ii)         no Event of Default or Unmatured Event of Default has occurred and
is continuing, and no Event of Default or Unmatured Event of Default would
result from such prepayment;

 

(iii)        no Borrowing Base Deficit exists or would exist after giving effect
to such prepayment;

 

(iv)        the Termination Date has not occurred; and

 

(v)         the Aggregate Capital plus the Adjusted LC Participation Amount
exceeds the Minimum Funding Threshold.

 

 Exhibit B-1 

 

 

In Witness Whereof, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

  Very truly yours,       BRIGHTVIEW FUNDING LLC       By:                     
Name:   Title:

 

 Exhibit B-2 

 

 

EXHIBIT C
Form of Assignment and Acceptance Agreement

 

Dated as of ___________, 20__

 

Section 1.

 

Commitment assigned: $[_____] Assignor’s remaining Commitment: $[_____] Capital
allocable to Commitment assigned: $[_____] Assignor’s remaining Capital:
$[_____] Interest (if any) allocable to Capital assigned: $[_____] Interest (if
any) allocable to Assignor’s remaining Capital: $[_____]

 

Section 2.

 

Effective Date of this Assignment and Acceptance Agreement: [__________]

 

Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 13.03(b) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Lender under that certain Receivables Financing
Agreement, dated as of April 28, 2017 among BrightView Funding LLC, as Borrower,
BrightView Landscapes, LLC, as Servicer, the Lenders party thereto, the Lenders
party thereto, the LC Participants party thereto, PNC Bank, National
Association, as Administrative Agent and as the LC Bank, and PNC Capital Markets
LLC, as Structuring Agent (as amended, supplemented or otherwise modified from
time to time, the “Agreement”).

 

(Signature Pages Follow)

 

 Exhibit C-1 

 

 

ASSIGNOR: [_________]       By:                             Name:   Title    
ASSIGNEE: [_________]       By:     Name:   Title:       [Address]

 

Accepted as of date first above
written:

 

PNC BANK, NATIONAL ASSOCIATION,   as Administrative Agent       By:
                            Name:   Title:         , as Borrower       By:    
Name:   Title:  

 

 Exhibit C-2 

 

 

EXHIBIT D
Form of Letter of Credit Application

 

(Attached)

 

 Exhibit D-1 

 

 

EXHIBIT E

Credit and Collection Policy

 

(Attached)

 

 Exhibit E-1 

 

 

EXHIBIT F

Form of Monthly Report

 

(Attached)

 

 Exhibit F-1 

 

 

EXHIBIT G

Form of Compliance Certificate

 

To: PNC Bank, National Association, as Administrative Agent

 

This Compliance Certificate is furnished pursuant to that certain Receivables
Financing Agreement, dated as of April 28, 2017 among BrightView Funding LLC
(the “Borrower”), BrightView Landscapes, LLC, as Servicer (the “Servicer”), the
Lenders party thereto, the LC Participants party thereto, PNC Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”) and as the LC Bank, and PNC Capital Markets LLC, as Structuring Agent
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.          I am the duly elected ________________of the Servicer.

 

2.          I have reviewed the terms of the Agreement and each of the other
Transaction Documents and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and condition of the Borrower
during the accounting period covered by the attached financial statements.

 

3.          The examinations described in paragraph 2 above did not disclose,
and I have no knowledge of, the existence of any condition or event which
constitutes an Event of Default or an Unmatured Event of Default, as each such
term is defined under the Agreement, during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 5 below].

 

4.          Schedule I attached hereto sets forth financial statements of the
Performance Guarantor and its Subsidiaries for the period referenced on such
Schedule I.

 

[5.          Described below are the exceptions, if any, to paragraph 3 above by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:]

 

 Exhibit G-1 

 

 

The foregoing certifications are made and delivered this ______ day of
___________________, 20___.

 

[_________]

 

By:   Name:    Title:  

 

 Exhibit G-2 

 

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

A.           Schedule of Compliance as of ___________________, 20__ with Section
8.02(a) of the Agreement. Unless otherwise defined herein, the terms used in
this Compliance Certificate have the meanings ascribed thereto in the Agreement.

 

This schedule relates to the month ended: __________________.

 

B.           The following financial statements of the Performance Guarantor and
its Subsidiaries for the period ending on ______________, 20__, are attached
hereto:

 

 Exhibit G-3 

 

 

EXHIBIT H

Closing Memorandum

 

(Attached)

 

 Exhibit H-1 

 

 

EXHIBIT I
Form of Interim Report

 

 Exhibit I-1 

 

 

EXHIBIT J
FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of April 28, 2017 among BrightView Funding LLC (the “Borrower”), BrightView
Landscapes, LLC, as Servicer (the “Servicer”), the Lenders party thereto, the LC
Participants party thereto, PNC Bank, National Association, as Administrative
Agent (in such capacity, the “Administrative Agent”) and as the LC Bank, and PNC
Capital Markets LLC, as Structuring Agent (as amended, supplemented or otherwise
modified from time to time, the “Agreement”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Agreement.

 

Pursuant to the provisions of Section 5.03(f) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER]

By:       Name:   Title:

 

Date: ________ __, 20[ ]

 

 Exhibit J-1 

 

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of April 28, 2017 among BrightView Funding LLC (the “Borrower”), BrightView
Landscapes, LLC, as Servicer (the “Servicer”), the Lenders party thereto, the LC
Participants party thereto, PNC Bank, National Association, as Administrative
Agent (in such capacity, the “Administrative Agent”) and as the LC Bank and PNC
Capital Markets LLC, as Structuring Agent (as amended, supplemented or otherwise
modified from time to time, the “Agreement”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Agreement.

 

Pursuant to the provisions of Section 5.03(f) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF LENDER]

By:      Name:   Title:

 

Date: ________ __, 20[ ]

 

 Exhibit J-2 

 

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of April 28, 2017 among BrightView Funding LLC (the “Borrower”), BrightView
Landscapes, LLC, as Servicer (the “Servicer”), the Lenders party thereto, the LC
Participants party thereto, PNC Bank, National Association, as Administrative
Agent (in such capacity, the “Administrative Agent”) and as the LC Bank, and PNC
Capital Markets LLC, as Structuring Agent (as amended, supplemented or otherwise
modified from time to time, the “Agreement”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Agreement.

 

Pursuant to the provisions of Section 5.03(f) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF LENDER]

By:      Name:   Title:

 

Date: ________ __, 20[ ]

 

 Exhibit J-3 

 

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of April 28, 2017 among BrightView Funding LLC (the “Borrower”), BrightView
Landscapes, LLC, as Servicer (the “Servicer”), the Lenders party thereto, the LC
Participants party thereto, PNC Bank, National Association, as Administrative
Agent (in such capacity, the “Administrative Agent”) and as the LC Bank, and PNC
Capital Markets LLC, as Structuring Agent (as amended, supplemented or otherwise
modified from time to time, the “Agreement”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Agreement.

 

Pursuant to the provisions of Section 5.03(f) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s), (iii) with
respect to the extension of credit pursuant to the Agreement or any other
Transaction Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF LENDER]

By:      Name:   Title:

 

Date: ________ __, 20[ ]

 

 Exhibit J-4 

 

 

SCHEDULE I
Commitments

 

Party Capacity Commitment PNC Lender $175,000,000200,000,000 PNC LC Participant
$50,000,000 PNC LC Bank N/A

 

Schedule I-1

 

 

SCHEDULE III
Notice Addresses

 

(A)in the case of the Borrower, at the following address:

 

BrightView Funding LLC
401 Plymouth Road, Suite 500

Plymouth Meeting, PA 19462

Telephone: 484-567-7215
Attention: Katriona Knaus

 

with a copy to:

 

BrightView Landscapes, LLC
401 Plymouth Road, Suite 500

Plymouth Meeting, PA 19462

Telephone: 484-567-7220
Attention: Jonathan Gottsegen

 

(B)in the case of the Servicer, at the following address:

 

BrightView Landscapes, LLC
401 Plymouth Road, Suite 500

Plymouth Meeting, PA 19462

Telephone: 484-567-7220
Attention: Jonathan Gottsegen

 

(C)in the case of the Administrative Agent, at the following address:

 

PNC Bank, National Association

300 Fifth Avenue

11th Floor

Pittsburgh, PA 15222

Telephone: (412) 768-3090

Facsimile: (412) 762-9184

Attention: Robyn Reeher

 

(D)in the case of the LC Bank, at the following address:

 

PNC Bank, National Association

300 Fifth Avenue

11th Floor

Pittsburgh, PA 15222

Telephone: (412) 768-3090

Facsimile: (412) 762-9184

Attention: Robyn Reeher

 

(E)         in the case of any other Person, at the address for such Person
specified in the other Transaction Documents; in each case, or at such other
address as shall be designated by such Person in a written notice to the other
parties to this Agreement.

 

Schedule III-1

 

